                Videotape Deposition of Thomas J. Irmiter - 2/28/2020
     Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America




        1                UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
        2
              ---------------------------------------------------------
        3     ROCKY WATERS MOUNTAIN INN, LLC,
        4           Plaintiff,
        5     v.                           Docket No. 3:19-CV-6
        6     THE TRAVELERS INDEMNITY
              COMPANY OF AMERICA,
        7
                    Defendant.
        8     ---------------------------------------------------------
        9
       10
       11
       12
       13
       14
       15
       16     ---------------------------------------------------------
       17                    VIDEOTAPE DEPOSITION
       18                             OF
       19                        THOMAS J. IRMITER
       20     ---------------------------------------------------------
       21
       22
       23
       24
       25     Taken February 28, 2020             By Christine M. Clark, RPR


                                 Benchmark Reporting Agency
                                       612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 1 of 50 PageID #:
                                   3696
                Videotape Deposition of Thomas J. Irmiter - 2/28/2020
     Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                      Page 2                                                                Page 4
       1   APPEARANCES:                                            1    THE VIDEOTAPE DEPOSITION of THOMAS J. IRMITER is taken
       2                                                           2    on this 28th day of February 2020, at Benchmark
       3   MCWHERTOR SCOTT & BOBBITT PLC
                                                                   3    Reporting Agency, 450 South Ninth Street, Suite 450,
           54 Exeter Road
       4   Suite D                                                 4    Minneapolis, Minnesota, commencing at 8:57 a.m.
           Jackson, Tennessee 38305                                5           THE VIDEOGRAPHER: Good morning. We are on
       5   Phone: 731.664.1340
           Email: cscott@gilbertfirm.com                           6    the record. Today's date is February 28, 2020, and the
       6                                                           7    time is 8:57 a.m. This is the videotape deposition of
           By: Clinton H. Scott
                                                                   8    Tom Irmiter, in the matter of Rocky Waters Motor Inn
       7      (Appearing telephonically)
              For the Plaintiff                                    9    versus The Travelers Indemnity Company of America, Case
       8                                                           10   Number 3:19-CV-6, filed in the United States District
       9
                                                                   11   Court, Eastern District of Tennessee.
      10   FORAN GLENNON PALANDECH PONZI & RUDOLPH PC
           222 North LaSalle Street                                12      The court reporter's name is Christine Clark. My
      11   Suite 1400                                              13   name is Stephen Smith, the legal videographer. We are
           Chicago, Illinois 60601
      12   Phone: 312.863.5000                                     14   with Benchmark Reporting Agency.
           Email: bdevilling@fgppr.com                             15      Would the attorneys please introduce themselves?
      13
                                                                   16          MR. DEVILLING: Brian Devilling, for
           By: Brian E. Develling
      14      For the Defendant                                    17   Travelers.
      15                                                           18          MR. SCOTT: Clint Scott, for the plaintiff.
      16
                                                                   19          THE VIDEOGRAPHER: Thank you very much. The
      17   ALSO PRESENT:
      18   Stephen Smith, Legal Videographer                       20   court reporter will now swear in the witness and then
      19                                                           21   we can proceed.
      20
                                                                   22                   THOMAS J. IRMITER,
      21
      22                                                           23         a witness in the above-entitled action,
      23                                                           24         after having been first duly sworn,
      24
      25                                                           25         deposes and testifies as follows:



                                                      Page 3                                                                Page 5
       1                   INDEX                                    1                       EXAMINATION
       2                                                            2     BY MR. DEVILLING:
           Examination by Mr. Devilling, Page 5                     3   Q. Okay. Mr. Irmiter, my name is Brian Devilling. I
       3
                                                                    4     represent Travelers in the Rocky Waters Motor Inn versus
       4
                                                                    5     Travelers Indemnity Company case. I understand you've
                        INDEX OF EXHIBITS
       5                                                            6     given a few depositions before, but I'll go over just

       6   NUMBER    DESCRIPTION                                    7     the ground rules very briefly.
       7   1     Mr. Irmiter's CV, Page 9                           8        If you don't understand a question that I ask,
       8   2     January 22, 2018, Report to Howarth Group, from    9     please let me know. Okay?
                 FBS of Rocky Waters Motor Inn, Page 44
                                                                   10   A. All right.
       9
                                                                   11   Q. If you need a break, just let me know. We can take a
           3     January 22, 2018, Report to Howarth Group,
      10         from FBS of Days Inn, Page 44                     12     break any time. Okay?

      11                                                           13   A. Sounds good.
      12                                                           14   Q. If you could wait until I'm finished asking my question
      13                                                           15     before you give your answer. Okay?
      14
                                                                   16   A. Sounds good.
      15
                                                                   17   Q. And if you could answer with yes or no, as opposed to
      16
                                                                   18     uh-huh or uh-uh, it makes it easier for the court
      17
      18                                                           19     reporter. Okay?
      19                                                           20   A. I'll do my best.
      20                                                           21   Q. All right. You are currently employed by Forensic
      21
                                                                   22     Building Science, Incorporated, correct?
      22
                                                                   23   A. Yes, I am.
      23
                                                                   24   Q. And what is your position with -- if I call that FBS for
      24
      25                                                           25     shorthand, is that fair?




                                             Benchmark Reporting Agency
                                                   612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 2 of 50 PageID #:
                                   3697
                Videotape Deposition of Thomas J. Irmiter - 2/28/2020
     Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                    Page 6                                                               Page 8
       1   A. Yeah. It will take about an hour off the depo if you            1   Q. Okay. And what was that class?
       2     do.                                                              2   A. I can't -- it's 40 - 45 years ago.
       3   Q. Sounds good. So what is --                                      3   Q. Was it just like an introductory --
       4   A. Yes.                                                            4   A. I can't remember.
       5   Q. What's your position with FBS?                                  5   Q. Would it have been like an introductory type of
       6   A. Well, my corporate position is CEO. My day-to-day               6     chemistry class?
       7     activities include essentially running the business,             7   A. Sure.
       8     doing field inspections, writing the reports, writing            8   Q. Ever taken a class in biology?
       9     estimates and occasionally sitting in on depositions             9   A. Yes.
      10     like this today and/or court trials.                            10   Q. Was it also kind of an introductory type of biology
      11   Q. Okay. What's your highest level of education?                  11     class in college?
      12   A. I have an undergraduate degree from the University of          12   A. Yes.
      13     Hamline, in St. Paul.                                           13   Q. Anything beyond that?
      14   Q. Is that in English, I understand?                              14   A. Well, I know I took advanced chemistry and advanced
      15   A. It is, yes.                                                    15     biology and advanced physics in -- in high school. I
      16   Q. Any specific emphasis?                                         16     went to a preparatory school, and this was back before
      17   A. No.                                                            17     they had advanced placement classes, but they were
      18   Q. Okay. For example, sometimes there might be an emphasis        18     college level classes that I took in high school.
      19     on language or literature or creative writing. Anything         19   Q. Any -- any classes in ecology, geology, thermodynamics?
      20     like that?                                                      20   A. No.
      21   A. I'm sorry. Yes. Creative writing and English Lit.              21   Q. Okay. Do you have any medical training?
      22   Q. Okay. Any degree beyond that?                                  22   A. No.
      23   A. No.                                                            23   Q. Are you a certified industrial hygienist?
      24   Q. Okay. Any -- so no degrees in any scientific field?            24   A. No.
      25   A. No. I have classes that I've taken, but no degrees.            25   Q. Okay.



                                                                    Page 7                                                               Page 9
       1   Q. Okay. In your college courses, did you take any classes         1   A. I have to back up. Medical training, I actually am a
       2     in engineering?                                                  2     certified athletic trainer. So --
       3   A. No.                                                             3   Q. Oh, okay.
       4   Q. In your college --                                              4   A. -- there's some medical training in that.
       5   A. Well, not in my undergraduate. I have taken a class at          5   Q. Other than that, any medical training?
       6     the University of Wisconsin School of Engineering in the         6   A. No. I can wrap your ankle if you sprained it.
       7     Master's program. I was enrolling to get my master's             7   Q. Hopefully, that doesn't happen today.
       8     degree about four years ago. Finished that first class           8   A. Yeah.
       9     and then abandoned that program. It was just too -- too          9   Q. Any training in toxicology?
      10     intensive for the career that I had at the time.                10   A. No.
      11   Q. What was that class that you took?                             11   Q. Epidemiology?
      12   A. It was a senior level project management class in              12   A. No.
      13     engineering at the time.                                        13              MR. DEVILLING: And I'm going to hand you
      14   Q. In your college courses, did you ever take anything in         14     what we'll mark as Exhibit 1.
      15     architecture?                                                   15              (Exhibit 1 is marked for identification.)
      16   A. Not from the University of Hamline. I have had two             16              MR. SCOTT: Mr. Devilling, can you tell me
      17     classes from a community college in -- one in                   17     when you mark something what it is?
      18     architectural design and drafting, where we had to              18              MR. DEVILLING: Yeah. I was just waiting
      19     design an entire building essentially. So six -- six            19     for her to mark it. It's a CV.
      20     week -- six-month class, I believe; and then one in             20              MR. SCOTT: Thank you.

      21     estimating.                                                     21   Q. (MR. DEVILLING) Mr. Irmiter, is this a true and

      22   Q. Okay.                                                          22     accurate copy of your current CV?

      23   A. Yeah.                                                          23   A. Yes.

      24   Q. Have you ever taken any chemistry class?                       24   Q. Okay. I'm going to start from the top. 2168 Juliet

      25   A. In college, yeah.                                              25     Avenue, is that a business address?




                                                    Benchmark Reporting Agency
                                                          612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 3 of 50 PageID #:
                                   3698
                Videotape Deposition of Thomas J. Irmiter - 2/28/2020
     Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                  Page 10                                                             Page 12
       1   A. Yes, it is. It's the -- it's the physical address. Two        1    A. Yes.
       2     years -- three years ago we sold all of our brick and          2    Q. Okay. And then it says Insurance Appraisal and Umpire,

       3     mortar around the country and everyone went virtual. So        3      correct?

       4     my office is actually up in the clouds now.                    4    A. Yes.

       5   Q. Okay. It lists your licenses and certifications under         5    Q. And then certified Renovator - Lead Safety. What is

       6     that, right?                                                   6      that?

       7   A. Yes.                                                          7    A. Lead Safety.

       8   Q. State of Minnesota Building Official is the first one         8    Q. I'm sorry. Lead Safety.

       9     listed, correct?                                               9    A. Yeah. So it's a lead and asbestos certification.

      10   A. Yes.                                                          10   Q. Right.

      11   Q. And you've held a State of Minnesota Building Official's      11   A. So, for example, if Rocky Waters were to be tested and

      12     license since 2006, correct?                                   12     they had lead or asbestos, I could write an abatement

      13   A. Yes.                                                          13     program for that, qualified to do that. I could also

      14   Q. What is having a Minnesota Building Official's license        14     monitor the abatement process, and I could also do

      15     empower you to do?                                             15     clearance testing for that.

      16   A. Well, Minnesota's the only state that licenses building       16   Q. Okay. As far as we know today, there's no lead or

      17     code officials or offers training, licensing and               17     asbestos issues in the Rocky Waters' case, correct?

      18     continuing education for building code officials. All          18   A. As far as we know.

      19     states are governed by the International Code Council          19   Q. And then a vinyl siding installer, that's not applicable

      20     family of codes, including, you know, Tennessee, for           20     in this case, correct?

      21     example. So in -- in Minnesota, I -- or actually any           21   A. Correct.

      22     state, I could -- if wanted to, I could apply for a            22   Q. And then it says Metro Skywarn Spotter. That's not

      23     building code -- a position in the building code office        23     applicable in this case, correct?

      24     either as an inspector or as the building code official        24   A. The only way -- the only reason it would be applicable

      25     that runs the office, depending on what -- what their          25     here would be to look at the wind direction, and where



                                                                  Page 11                                                             Page 13
       1     needs were.                                                    1      the plume of smoke was. That's pretty well documented
       2   Q. Have you ever held a position with a municipality or          2      by others, and -- but, yes, that would be the only thing
       3     with a state as a building code official?                      3      that would apply here.
       4   A. No.                                                           4    Q. Okay. Excuse me. Any other licenses or certifications
       5   Q. Does the Minnesota Building Official license empower you      5      that you hold that are not listed on your CV?
       6     to do anything beyond, you know, working as a code             6    A. In the -- well, they're not -- in this section of the CV
       7     official for the state or for a municipal government?          7      there is a -- I don't know if we should move this or
       8   A. Well, it certainly has qualified me in a number of            8      not. But I am approved to teach continuing education
       9     jurisdictions in court cases as a -- one of the                9      for insurance adjusters -- it's on page 12 -- in one,
      10     qualifications is as a person who renders -- who can           10     two, three, four, five, six, seven, eight states. And I
      11     render an opinion on code. I can't enforce the code in         11     believe that is now -- that should be updated because I
      12     Gatlinburg for example.                                        12     know Texas is now approved on there as well. So...
      13   Q. Right.                                                        13   Q. Okay.
      14   A. I can tell you what the code is. I can give you my            14   A. Yeah.
      15     interpretation of when it would be triggered, what are         15   Q. Any other licenses or certifications?
      16     the triggering events, what would then need to be done,        16   A. No.
      17     but I can't enforce that. That would have to be the            17   Q. Have you ever -- ever held any other licenses that are
      18     local building code official.                                  18     not listed on your CV?
      19   Q. Are you aware of any building code issues in this case?       19   A. Yes.
      20   A. Off the top of my head, I don't think so.                     20   Q. And what is that?
      21   Q. Okay.                                                         21   A. I held a license as a contractor in the State of
      22   A. I just, I -- I can't recall.                                  22     Minnesota for 17 years.
      23   Q. There's four more licenses/certifications listed under        23   Q. Okay. When did you -- what years did you hold a license
      24     there with the International Code Council. Are those           24     as a contractor?
      25     also building code related licenses and certifications?        25   A. Well, when it first became available for licensing. I




                                                      Benchmark Reporting Agency
                                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 4 of 50 PageID #:
                                   3699
                Videotape Deposition of Thomas J. Irmiter - 2/28/2020
     Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                    Page 14                                                           Page 16
       1     think it was maybe 1988, somewhere in that range. I              1      as a contractor. So the building official license is at

       2     can't remember. Until 2000.                                      2      a -- is a higher tier and a more strenuous requirement.

       3   Q. Was your contractor's license, was that in your name, or        3      So...

       4     was it in the name of a company?                                 4    Q. Were there any allegations of fraud that were brought
       5   A. Both. You have what's called a qualifying person. I             5      against you by the Minnesota Department of Labor and
       6     was the qualifying person. So the company, any -- any            6      Industry?
       7     company that practices residential construction in the           7    A. By consumers, yes. Absolutely.

       8     State of Minnesota is required to be licensed as a               8    Q. By consumers. You mean by consumers who had complained
       9     result of that -- that legislation. And so you have a            9      to the Department of Labor?
      10     qualifying person who holds the license for the entity.          10   A. Yes.

      11   Q. Okay.                                                           11   Q. Okay.
      12   A. Yeah. And I was the qualifying person.                          12   A. Yep.

      13   Q. What was the entity?                                            13   Q. Do you know how many --
      14   A. Irmiter Contractors & Builders.                                 14   A. All of those were disproven by the way.

      15   Q. Okay. Were you the owner of Irmiter Contractors &               15   Q. Do you know how many complaints consumers brought
      16     Builders?                                                        16     against you to the Minnesota Department of Labor and
      17   A. Yes.                                                            17     Industry?
      18   Q. And then what happened to your license?                         18   A. Don't recall.

      19   A. The license was revoked after Irmiter Contractors &             19   Q. Okay.
      20     Builders went through bankruptcy in 2000.                        20   A. It was a lot.

      21   Q. Why was it revoked?                                             21   Q. Do you remember if it was more than ten?
      22   A. Couldn't pay my insurance. So, as soon as you can't pay         22   A. Don't know in terms of fraud.

      23     your liability insurance, there a notices that goes from         23   Q. Okay.
      24     the insurance carrier to the State of Minnesota and that         24   A. Yeah.

      25     starts the suspension and revocation process.                    25   Q. In the consent -- the revocation that occurred by the



                                                                    Page 15                                                           Page 17
       1   Q. Okay.                                                           1      consent degree, were you required to admit those
       2   A. As a result of that, there were also a number of                2      allegations?
       3     allegations that were made about not paying --                   3    A. No, I was not. In fact the dissent decree,

       4     nonpayment to subcontractors, employees, which happens           4      specifically, the deal that was put together was there

       5     in a bankruptcy, and negotiated with the State of                5      would be no admission to any of those allegations in

       6     Minnesota a revocation action. Gave them my license and          6      exchange for the license. And then all -- all

       7     all the allegations were dropped.                                7      allegations were dropped. They were never vetted

       8   Q. Was that through a consent order?                               8      through the courts. Nobody ever testified. Nobody ever

       9   A. Yeah.                                                           9      took testimony, just went away.

      10   Q. Okay.                                                           10   Q. Okay.
      11   A. Yep.                                                            11   A. And the bankruptcy expunged all of that basically.

      12   Q. What year was that?                                             12   Q. All right. Have you ever worked as a contractor since
      13   A. 2000.                                                           13     your contractor's license was revoked?
      14   Q. Okay.                                                           14   A. Well, Charlie Durenberger who runs the State of

      15   A. Well, it might have been 2001. I -- 2000. 2000 -- it            15     Minnesota Licensing Division for contractors, he and I

      16     was 20 years ago.                                                16     are good buddies now. In fact, his office just

      17   Q. Were there any additional allega -- well, first of all,         17     authorized this in December of last year, Forensic

      18     what's the entity that would have brought those                  18     Building Science to put together all of the training for

      19     allegations against you?                                         19     contractor licensing regarding building codes. So we

      20   A. Interestingly enough, it's the State of Minnesota               20     are -- we are -- we are doing all of the online training

      21     Department of Labor and Industry, which is also the              21     now for every contractor that needs to be licensed in

      22     department in 2006, which, knowing full well about all           22     the State of Minnesota. So they obviously think we know

      23     of these allegations, allowed me to qualify and sit for          23     what we're doing. The -- we do construction oversight

      24     the test as a building code official. So I'm now                 24     and construction management. And so he is a -- he

      25     licensed with the same entity that took a lower license          25     allows me and our firm to do that. So, if somebody is




                                                        Benchmark Reporting Agency
                                                              612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 5 of 50 PageID #:
                                   3700
                Videotape Deposition of Thomas J. Irmiter - 2/28/2020
     Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                  Page 18                                                            Page 20
       1     renovating a building, somebody's building ground-up,          1      you said FBS does building failure causation analysis,

       2     somebody has a fire claim, the claim is all settled and        2      due diligence for purchase and scoping visits. Anything

       3     they want somebody to monitor construction to make sure        3      else?

       4     it's done correctly, not do the construction, but act as       4    A. Well, we write estimates. And then, through our sister

       5     a construction manager, he's had no issue with that. So        5      company, as I indicated, we do construction oversight.

       6     we perform that service under my sister company, Lindsay       6    Q. What was the name of that sister company again?

       7     Consulting. In fact we're doing a very large fire              7    A. Lindsay Consulting. I also run all of the appraisal

       8     rebuild in Birmingham, Alabama right now. It's a               8      work through Lindsay Consulting that I do.

       9     five-story building.                                           9    Q. And you're the owner of Lindsay Consulting?

      10   Q. And you're acting as a construction manager on that           10   A. Yes. I also run the arbitration work that I do. So,

      11     project?                                                       11     for example, I have a commercial arbitration in New York

      12   A. Yeah. We're -- I was on the site last week. Yeah.             12     that is ongoing, and I'm one of the three arbitrators on

      13     We're -- we're acting as a construction manager and            13     that.

      14     doing clearance testing and all kinds of things. So...         14   Q. Okay. How about in terms of serving as an appraiser and

      15   Q. Okay. Have you done any actual construction since             15     umpire, is that something you do with FBS?

      16     revocation of your license?                                    16   A. No. Through Lindsay Consulting.

      17   A. Not for anybody but myself. I've renovated a few homes,       17   Q. Okay.

      18     yeah.                                                          18   A. Yeah.

      19   Q. Okay.                                                         19   Q. Well, let me ask you this, and in terms of you

      20   A. I have no desire to work in that area. Don't need to.         20     personally, whether it's time spent with FBS or Lindsay

      21   Q. Excuse me. The bankruptcy that led to the revocation of       21     Consulting, what percentage of your time is dedicated to

      22     that license, was that a personal bankruptcy, or was           22     building failure causation analysis?

      23     that the company?                                              23   A. I would say 40 to 50 percent of my time.

      24   A. Both. Federal -- federal bankruptcy for my wife and I         24   Q. And what percentage of your time is dedicated to due

      25     personally, and for the company.                               25     diligence inspections for purchase?



                                                                  Page 19                                                            Page 21
       1   Q. Okay. What is -- what would you say FBS does?                 1    A. About 15 percent of my time.

       2   A. Well, FBS does building failure causation of all kinds,       2    Q. Okay. And how about scoping visits?

       3     and we also do due diligence for purchase of buildings.        3    A. I don't do scoping visits.

       4     We also do -- about 30 percent of our work is what we          4    Q. Okay.

       5     call scoping visits, where we go out and we look at a          5    A. Our team does that.

       6     property that has been alleged to have been damaged and        6    Q. Got it. All right. And --

       7     ascertain whether or not we think that damage is related       7    A. I mean I'll do them occasionally, but, yeah.

       8     to the event that's being claimed. So, for example,            8    Q. And how about estimating?

       9     these 56 buildings, all the shingles were damaged by           9    A. Estimating --

      10     wind and hail. So we'll go down and take a look at it          10   Q. Your time, personally.

      11     and make a determination of whether we think that that         11   A. Yeah. Personally, probably about 15 percent of my time.

      12     in fact is the case with regard to the -- the storm            12   Q. And how about your time personally spent doing

      13     event that somebody is alleging. And I said 30 percent.        13     construction oversight?

      14     We do that on all of our wind, hail, flood, tornado,           14   A. Five to seven percent.

      15     hurricane work. Every one of those gets a scoping              15   Q. And how about your time personally serving as an

      16     visit. Thirty percent of those go away after the               16     appraiser or an umpire?

      17     scoping visit, indicate -- meaning that we don't think         17   A. That would pretty much be the rest.

      18     there's anything there worth making a claim for.               18   Q. Okay.

      19   Q. Okay.                                                         19   A. I didn't -- I didn't add all those numbers up in my

      20   A. We disagree with whoever looked at it before.                 20     head, but --

      21   Q. Okay.                                                         21   Q. Fair enough. Neither did I.

      22   A. Yeah.                                                         22   A. -- we're getting -- we're getting close to that 100

      23   Q. And I -- I didn't mean to get sidetracked --                  23     percent; although, it feels like I work 110 or 120

      24   A. Yeah.                                                         24     percent each week. So maybe that's where the extra

      25   Q. -- into the -- the scoping visit issue specifically. So       25     comes in.




                                                      Benchmark Reporting Agency
                                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 6 of 50 PageID #:
                                   3701
                Videotape Deposition of Thomas J. Irmiter - 2/28/2020
     Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                               Page 22                                                        Page 24
       1   Q. Okay.                                                      1    A. -- we just don't track it.
       2   A. My wife certainly thinks I do.                             2    Q. Taking Rocky Waters as an example.
       3   Q. And then you also spend some time consulting as an         3    A. Yeah.
       4     expert in litigation too, correct?                          4    Q. You were aware that there was an insurance claim pending
       5   A. I do, yeah.                                                5      when you got involved, correct?
       6   Q. Okay.                                                      6    A. No.
       7   A. Yeah. It's about 20 percent of my work overall.            7    Q. No?
       8   Q. All right.                                                 8    A. No, not necessarily.
       9   A. Yeah.                                                      9    Q. All right.
      10   Q. And is that through FBS or Lindsay Consulting?             10   A. No. Chuck -- we were hired by Chuck Howarth.
      11   A. Both.                                                      11   Q. Okay.
      12   Q. As a litigation consultant, is there a reason that it      12   A. So, at that point in time, I'm not sure if there's an
      13     might be done under the umbrella of FBS as opposed to       13     insurance claim. I don't even know if it's Travelers.
      14     Lindsay Consulting?                                         14   Q. Okay.
      15   A. Might be a tax reason.                                     15   A. I don't care.
      16   Q. Okay. Other than -- other than that, any reason?           16   Q. You're aware -- you're aware Mr. Howarth is a public
      17   A. No.                                                        17     adjuster though, right?
      18   Q. Okay. In this case you were acting under the umbrella      18   A. I am.
      19     of FBS, correct?                                            19   Q. Okay.
      20   A. Correct.                                                   20   A. Yes.
      21   Q. Okay. Any particular reason in this case that you acted    21   Q. And you're aware, you know what public adjusters do?
      22     under the umbrella of FBS as opposed to Lindsay             22   A. Yes.
      23     Consulting?                                                 23   Q. Public adjusters represent insureds in insurance claims,
      24   A. All of our fire work is done -- we actually have a third   24     correct?
      25     entity that is not -- we really haven't -- an LLC that      25   A. They do, yes.



                                                               Page 23                                                        Page 25
       1     we haven't really jump started. We set it up about four     1    Q. Okay. Can you give me your -- I know you said you don't
       2     years ago. I think it's called Forensic Fire                2      track it specifically. But can you give me your best
       3     Consultants. We were going to run our fire business         3      estimate of the percentage of your work that's related
       4     through that. We just have never done that. We just         4      to insurance claims or litigation?
       5     run it through FBS.                                         5    A. I would say that --
       6   Q. Okay. Any other companies that you own?                    6               MR. SCOTT: Object to the form.
       7   A. No.                                                        7    A. I would say that about 20 percent of our overall
       8   Q. What percentage of your overall work is related to         8      business is related to insurance claims and/or
       9     either insurance claims or litigation?                      9      litigation work. We can't control, once we're done
      10   A. We don't track that. In other words, when a file comes     10     inspecting and we issue a report, what happens. The
      11     our way, I have -- I have somebody who called me            11     course -- the course that that information takes is not
      12     yesterday about a project in Kentucky. All right. A         12     jurisdicted by us.
      13     metal building had been damaged by hail; is this            13   Q. Okay. Has FBS ever been hired by a municipality to do a
      14     something we'd be interested in looking at? They're         14     building inspection?
      15     going to send us over a file. We don't ask if it's in       15   A. Yes.
      16     litigation. We have no idea if it's in litigation.          16   Q. Okay. Has FBS ever been hired to do a building
      17     That's not the purpose of why we inspect.                   17     inspection --
      18        So, for example, with regard to Rocky Waters, we         18   A. In fact, if I can, we just got done issuing reports on
      19     know that there's a fire. We know that we've done a         19     145 buildings at 68 locations for Nueces County, in
      20     whole bunch of additional work in Gatlinburg. We were       20     Texas.
      21     familiar with the distribution of what was going on down    21   Q. Okay.
      22     there with particulate. So we're inspecting that            22   A. We just finished doing four school districts in Texas.
      23     building to find out what -- what happened and what's       23     We did all of the inspections for the City of Amarillo,
      24     going on. So --                                             24     Texas after a large hailstorm. So, yeah, we do
      25   Q. So taking Rocky --                                         25     represent municipalities.




                                                      Benchmark Reporting Agency
                                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 7 of 50 PageID #:
                                   3702
                Videotape Deposition of Thomas J. Irmiter - 2/28/2020
     Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                              Page 26                                                           Page 28
       1   Q. Okay. Were these -- what kind of inspections were          1   Q. And I may have asked a bad question. I think I asked
       2     these?                                                      2     you what percentage of your work is related to water
       3   A. These were -- those were all wind and hail inspections.    3     intrusion and mold. Let me just break that up.
       4   Q. Okay.                                                      4         What percentage of your work today is related to
       5   A. Yeah. Yep.                                                 5     mold in some way or another?
       6   Q. Have you ever been retained by a municipality to do        6   A. Probably 20 percent of the sampling that we do is

       7     indoor air quality testing?                                 7     related to mold.

       8   A. Yes. We have actually.                                     8   Q. And I assume --
       9   Q. Okay.                                                      9   A. Yeah.

      10   A. You got it.                                               10   Q. -- that was much higher back about 10, 15 years ago?
      11   Q. And in what context?                                      11   A. Yes.

      12   A. Those were water damage claims back in the -- back in     12   Q. Okay.
      13     the heyday of EIFS and Stocco and window failure cases.    13   A. Yeah, it was.

      14     I've done about 7,500 of those around the country. We      14   Q. What percentage of your work today is related to --
      15     were hired by schools, municipalities, churches, all       15     let's just strike that question.
      16     different types of entities, as well as residential        16         What percentage of your air sampling work is related
      17     homes, to do sampling.                                     17     to fires?
      18   Q. Okay.                                                     18   A. Well, there's been a huge spike in that just since

      19   A. Yeah.                                                     19     January of this year. We seem to be out doing two or

      20   Q. And do you know if -- do you know what percentage of      20     three a week right now. So the way it's trending in

      21     those cases were involved in an insurance claim of some    21     2020, it's going to end up being about 30 percent of our

      22     sort or active litigation?                                 22     business this year. It's been about five to seven

      23   A. I have no idea. I have no idea. I know that there was     23     percent consistently since then, for the last four or

      24     clearly a change once insurance policies restricted        24     five years.

      25     coverage for mold, based on the Ballard case down in       25   Q. Okay. What percentage of your business is due to -- is



                                                              Page 27                                                           Page 29
       1     Texas. So that changed the dynamic. People still had       1      related to wildfires?

       2     problems. They still wanted to know what was going on,     2    A. This year that will trend at about 10 percent of that

       3     but generally those were not insurance related claims.     3      30 percent. Yeah.

       4   Q. Okay.                                                     4    Q. Any particular wildfires, or...

       5   A. So...                                                     5    A. Doing a lot of work in California right now.

       6   Q. Can you elaborate on that, where you were doing more      6    Q. Okay. How many -- how many matters were you involved in

       7     mold related work or water intrusion work?                 7      related to the 2016 Gatlinburg wildfires?

       8   A. Yeah. Mold, mold related work to water instruction.       8    A. I think we did 30 to 40 structures and buildings down

       9   Q. Prior to the Ballard case?                                9      there of various types. Yeah.

      10   A. Prior to the Ballard case, yeah.                          10   Q. How many of those cases was Mr. Howarth involved in?

      11   Q. Okay.                                                     11   A. All of them.

      12   A. And less as that -- as that changed policy languages.     12   Q. Okay.

      13   Q. All right.                                                13   A. Yep.

      14   A. Yeah. And also less as concurrent cause issues started    14   Q. How long have you known Chuck Howarth?

      15     to come into policies.                                     15   A. About five years.

      16   Q. What percentage of your work today is related to water    16   Q. And what's your understanding of what Mr. Howarth does?

      17     intrusion or mold?                                         17   A. My understanding is that Mr. Howarth is a public

      18   A. Probably -- in fact, we're going to be sampling next      18     adjuster, and that's -- that's about the extent. Yeah.

      19     week in North Carolina on a hurricane claim. I would       19     I don't know. I actually don't know his background in

      20     say we probably sample 50 percent of the time when there   20     terms of, you know, how he became a public adjuster, how

      21     is water intrusion issues that have occurred. Now it's     21     he got his boots on the ground.

      22     primarily for scope and safety reasons, health and         22   Q. Okay.

      23     safety reasons.                                            23   A. Whether he was a contractor. I don't know any of that

      24   Q. Okay.                                                     24     stuff.

      25   A. Yeah.                                                     25   Q. Do you know anything about his technical background or




                                                   Benchmark Reporting Agency
                                                         612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 8 of 50 PageID #:
                                   3703
                Videotape Deposition of Thomas J. Irmiter - 2/28/2020
     Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                  Page 30                                                            Page 32
       1     training or expertise other than the fact that he's a          1    A. Absolutely. Yes.

       2     public adjuster?                                               2    Q. Okay. And you know who Neil Carlson is, correct?

       3   A. No.                                                           3    A. I do, yes. Neil and I have worked together a lot over

       4   Q. Okay. Do you know what Mr. Howarth's role was in the          4     the years. We met each other doing some of those EIFS

       5     Rocky Waters' case?                                            5     deals. Neil -- I brought Neil into the largest

       6   A. No. I know he hired us to do sampling and that was it.        6     pharmaceutical disaster case in US history that I was

       7     I don't know if he was a consultant for Rocky Waters. I        7     the expert on, out in Framingham, Massachusetts. It was

       8     don't know if he was acting as a PA, what he was doing.        8     a fungal meningitis case, and Neil was one of the

       9   Q. Okay.                                                         9     consultants I brought in on that case.

      10   A. Because I had some projects with him where he is a            10   Q. That's how you first met him?
      11     consultant. You know, he brought us in and he's not a          11   A. No, no. I had known him 10 years before that.
      12     PA on it. So...                                                12   Q. How did you meet him?
      13   Q. For your work of any kind that's related to insurance         13   A. I met him through -- I can't remember if it was the --
      14     claims or active litigation, can you give me a percent         14    there was a project here in Minnesota. It was the -- it
      15     of that work that is where you're brought in on behalf         15    was the BlueCross BlueShield, I think, Insurance
      16     of the policyholder?                                           16    building, and it was a massive construction defect mold
      17   A. It's probably in excess of 95 percent, yeah.                  17    case. There were a whole bunch of different consultants
      18     Interestingly enough, however, the cases, of the 14, I         18    involved, and Neil was there. I think that's where I
      19     got 16 trials here that are -- and we update this every        19    met him the very first time.
      20     four years, but I think five of the -- four or five of         20   Q. Okay.
      21     the ones on here are for defense.                              21   A. Yeah.
      22   Q. Okay.                                                         22   Q. Can you give me an estimate of the number of matters on
      23   A. So...                                                         23     which you've worked with Neil Carlson?
      24   Q. How about within the last year, what percentage of your       24   A. Oh, man. I bet it's 500.
      25     litigation or insurance claim related cases are on             25   Q. Okay. How about over all, what are the number of



                                                                  Page 31                                                            Page 33
       1     behalf of the plaintiff or policyholder?                        1     matters that you worked on with Chuck Howarth?
       2   A. Again, probably well over 95 percent, yeah. You have to        2   A. Well, I mentioned this 30 or so, or 40 in Gatlinburg. I

       3     understand, this list that you have in front of you are         3     would say it's probably 100 total in the last six years.

       4     actually things that went to a deposition or a trial.           4   Q. And my understanding is that Mr. Howarth used to be
       5     So we don't -- it doesn't hit this list. So I don't             5     associated with George Keys, correct?
       6     necessarily --                                                  6   A. I actually didn't know that.

       7   Q. Sure.                                                          7   Q. Okay.
       8   A. -- remember it. I know that 94 percent of the projects         8   A. I've heard that recently. I did not know that he was

       9     that we issue a report on we never see the light of day         9     associated with George.

      10     of that reporting.                                             10   Q. Do you recall working any matters with Mr. Keys while
      11   Q. Okay. In other words --                                       11     Mr. Howarth and Mr. Keys were associated?
      12   A. They go away.                                                 12   A. I don't know the time frame. I will tell you that I

      13   Q. In other words, you might issue a report. It might --         13     went down to Florida about nine years ago to meet with

      14     the insurance claim might be paid satisfactorily, or it        14     Mr. Keys over breakfast, to talk about looking at a

      15     might never go to litigation, correct?                         15     bunch of high-rises that had hurricane damage, and that

      16   A. Who knows.                                                    16     was the extent. We had -- we had a breakfast meeting

      17   Q. Okay.                                                         17     and nothing ever came of it.

      18   A. I mean we just never know what happens. We literally          18   Q. Okay.
      19     every quarter have to call all of the people that we           19   A. So -- so I've never worked with the guy.

      20     have open files on and find out. Oh, yeah, that's no           20   Q. Oh, okay.
      21     longer active. That's done. So...                              21   A. Yeah.

      22   Q. So, regardless of whether it went to deposition or went       22   Q. And I don't care about Mr. Keys in this case, but...
      23     to trial, though, in excess of 95 percent of your work         23   A. I know. I know. Yeah.

      24     is on behalf of the policyholder or the plaintiff,             24   Q. I've heard the name in other cases, but...
      25     correct?                                                       25   A. Oh, we all have, especially Colorado.




                                                        Benchmark Reporting Agency
                                                              612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 9 of 50 PageID #:
                                   3704
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                              Page 34                                                                 Page 36
        1   Q. Yeah. How about with Mr. Scott, Rocky Waters' attorney,    1     nine. So it still fell under the statute of repose for

        2     how many matters have you had with Mr. Scott or his law     2     the general contractor. What we found is that when the

        3     firm?                                                       3     contractor that did the addition was cutting into the

        4   A. I'll lean in and I'll say I've had the pleasure of         4     building, he had covered up all this rot. So he knew at

        5     working with Mr. Scott probably about six times; six,       5     that point that this was going on. Did not notify the

        6     seven times. Yeah.                                          6     owner. So because the statute of repose had gone past

        7   Q. And have those all about been related to the Gatlinburg    7     the ten-year, these people had no action back against

        8     wildfires?                                                  8     the original builder. He got a get-out-of-jail-free

        9   A. No. No. We just had a federal court case in Albany,        9     card. So the concept was is that this remodeler now

       10     Georgia about a month ago, a hail case that went to        10     inherits this entire mess because of the fraudulent

       11     trial, with him. We've had -- I had another trial that     11     concealing -- concealment.

       12     we had with them, I think, last November. Somehow I        12         So I was asked to testify on the duties of a

       13     think with them it has been more weather related stuff     13     licensed contractor, and the Court ruled that because I

       14     that we've worked on.                                      14     didn't have a license at that time I could not testify

       15   Q. Okay.                                                     15     on those duties. I then became licensed as a building

       16   A. We've done very little work in fire with them.            16     code official in 2006, which then took care of that

       17   Q. Yeah. You actually --                                     17     technical issue.

       18   A. Yeah.                                                     18   Q. Okay. Was that the Hopperstad case?

       19   Q. -- I think just answered my next question. What were      19   A. No.

       20     the issues in the other cases --                           20   Q. No? Okay.

       21   A. Yeah.                                                     21   A. That's an interlocutory decision. I don't consider that

       22   Q. -- you've worked on with Mr. Scott's firm?                22     a ruling, but anyway. My --

       23   A. All weather.                                              23   Q. Well, what do you mean by that?

       24   Q. Okay.                                                     24   A. Well, it's not a published case. I mean that's a judge

       25   A. Yeah.                                                     25     ruling from the bench basically on the Hopperstad thing.



                                                              Page 35                                                                 Page 37
       1    Q. How about Mr. Brandon McWherter? Have you had any         1      So, yeah.

       2     additional cases with Mr. McWherter?                        2    Q. Okay. What was the ruling on the Hopperstad?

       3    A. When I say Scott, I basically say the firm.               3    A. I don't recall.

       4    Q. Okay.                                                     4    Q. Okay.

       5    A. So that would be McWherter or Scott.                      5    A. I know the case settled that day.

       6    Q. Okay.                                                     6    Q. Do you know, were you barred as an expert by that Court?

       7    A. Yeah.                                                     7    A. I may have been, yeah. Yeah.

       8    Q. Have you ever been barred by a court as an expert?        8    Q. Are you aware --

       9    A. Yes.                                                      9    A. You know, Counsel, I'm going to tell you something. All

       10   Q. Do you know how many times?                               10     of this has been vetted out. We -- we can spend all day

       11   A. One time.                                                 11     going through this, and you can file your motions in

       12   Q. Okay. What case was that?                                 12     limine, but I will tell you that I'm guessing Mr. Scott

       13   A. Back in 2005, it was here in Minnesota.                   13     will respond with about 25 answers to that motion in

       14   Q. Do you remember the name of the case?                     14     limine that have been vetted out in virtually every

       15   A. No. I can tell you the details. So this was back in       15     court in the land indicating that all of the stuff

       16    the Stucco, water intrusion days. And a client with         16     you're talking about has no difference on my ability to

       17    about a 12,000 square foot house was having some issues     17     testify as a causation --

       18    with mold coming in around their windows. We went out.      18   Q. Okay.

       19    I personally went out and investigated, performed some      19   A. -- damages and code expert. So I know you need to make

       20    forensic cuts and determined that the house had been        20     a record.

       21    constructed improperly. Then also had had an addition       21   Q. Well, at this point --

       22    that had been put on a year and-a-half before that.         22   A. Yeah.

       23        Minnesota has a ten-year statute of repose against      23   Q. -- I'm just asking questions.

       24    construction defects. I discovered this at year 11.         24   A. I understand. I understand.

       25    The addition that had been put on was put on at year        25   Q. And I'm sure Mr. Scott will do a very fine job of that.




                                                    Benchmark Reporting Agency
                                                          612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 10 of 50 PageID #:
                                   3705
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                   Page 38                                                          Page 40
       1    A. I'm sure he will.                                             1      wildfire debris case?
       2    Q. What about Church versus --                                   2    A. They've all settled.

       3    A. Including the four and-a-half hours of voir dire in           3    Q. Okay.

       4      federal court two weeks ago.                                   4    A. Yeah.

       5    Q. What about Church versus Church Mutual, Northern              5    Q. Can you tell me about how many reports you've authored

       6      District of Illinois? Are you familiar with that case?         6      in wildfire debris cases?

       7    A. Yeah. I wasn't barred in that case.                           7    A. Probably 80 - 85, somewhere in that range.

       8    Q. Okay.                                                         8    Q. All different fires, or...

       9    A. I absolutely was not barred.                                  9    A. Yeah.

       10   Q. Okay.                                                         10   Q. Okay. Are you an expert in microscopy?

       11   A. Disagree with that completely. Barring me from                11   A. No. I certainly understand the concepts of it. I've

       12     testifying as opposed to --                                    12     looked in the microscope with Neil, but, no, I'm not

       13   Q. I'm just asking about --                                      13     trained as a microscopist. I know how to say the word,

       14   A. -- dismissing my report. No, let's talk about the facts       14     which is probably the hardest thing.

       15     on that case. You brought it up.                               15   Q. Okay. Is there a particular material composition that

       16   Q. I'm asking just asking about -- I'm asking you about the      16     wildfire residue has, if you know?

       17     case.                                                          17   A. Yes.

       18   A. Yeah. Yeah.                                                   18   Q. And what is that?

       19   Q. Just that's all I want to know --                             19   A. Well, typically wildfire is going to throw out char.

       20   A. Great. Great. So --                                           20     There will be some soot and the -- the distribution of

       21   Q. -- is your interpretation of that.                            21     that material will change over time in terms of the

       22   A. So we -- so we are -- I'm hired by the Voss Law Firm to       22     percentage of material that you see. So, for example,

       23     determine what damage has been caused as a result of an        23     if you're sampling a location three days after the fire,

       24     ice dam. I provide a lengthy report, including a               24     your char and your soot, if it's there, will be there.

       25     weather analysis of this. The insurance company files a        25     If you sample that location two years later, if it



                                                                   Page 39                                                          Page 41
       1      motion to exclude, and the Voss Law Firm never responds        1      hasn't been remediated, your char and your soot will
       2      to the motion, never responded to it. I hear about it          2      still be there. All right. But the percentage of that
       3      six months later in a deposition. Two very important           3      char and soot in that field will be less because of
       4      facts that would have been responded to. One, the judge        4      additional particulate that has come in.
       5      said that I had no training in weather, yet on my CV I'm       5    Q. Okay.
       6      a Metro Trained Weather Spotter. I have specific               6    A. So, if I have 10 parts of char three days later, the 10
       7      training in analyzing weather and NOAA data, which I           7      parts of char don't go away. They become two parts of
       8      did. That was never -- we never got a chance to respond        8      char as a percentage because more particulate has been
       9      to that.                                                       9      added.
       10        Secondly, I rely -- which an expert can do -- on            10   Q. Okay. Beyond that, is there anything else unique about
       11     first-party testimony from the minister in the church.         11     the composition of wildfire residue?
       12     Walked through the church and said show me the old             12   A. Well, it depends on the chemical analysis. I mean we
       13     damage, show me the new damage. All right. Some of             13     certainly would -- in an elemental analysis, the
       14     what I disagreed with him in terms of him saying it was        14     compounds, the single elements, we might expect to see
       15     new damage. All of that would have been vetted had we          15     -- in an interior fire, for example, we might expect to
       16     had a chance to answer this, but we -- I didn't have a         16     see, depending on the age of the building, a lot of
       17     chance to answer that. It turns out the guy that I got         17     chlorine. In a wildfire, we might not see as much. We
       18     the information from wasn't even at the church at the          18     might see a lot of sodium in an interior fire because
       19     time. So I relied on information that was incorrect.           19     sodium is the single largest compound element that is
       20     Didn't have a chance to -- to answer any of that. So,          20     used in building materials, to hold them together. It
       21     you know what. Yeah, that's out there. I don't believe         21     holds together Sheetrock. It holds together vinyl
       22     that that barred me from testifying.                           22     windows. It holds together vinyl base, carpeting. So
       23   Q. Okay.                                                         23     in that type of a fire you'll get a huge increase in the
       24   A. So...                                                         24     sodium uptick. Same with calcium. So it really is an
       25   Q. Have you ever been accepted by a court as an expert in a      25     elemental question at that point in time. We didn't do




                                                       Benchmark Reporting Agency
                                                             612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 11 of 50 PageID #:
                                   3706
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                              Page 42                                                                  Page 44
       1      elemental analysis on this case.                            1      Waters Motor Inn, but it was also for Days Inn under

       2    Q. Okay. Are you aware of any published studies describing    2      the Rocky Waters Motor Inn, LLC umbrella. And so we

       3      the elemental composition of wildfire residue?              3      will supplement that. As we were asked to bring the

       4    A. Absolutely. We've referenced them in our report.           4      file, we did produce the file materials for the Rocky

       5    Q. Okay.                                                      5      Waters Motor Inn, but not Days, but we'll get that done

       6    A. Yeah.                                                      6      promptly, and I apologize.

       7    Q. Are you aware of any published studies regarding how to    7                MR. DEVILLING: No problem. I'm sure we can

       8      differentiate between wildfire debris and other fire        8      get through this just fine. I will mark -- let me mark

       9      debris?                                                     9      Rocky Waters then as the -- as Exhibit 2.

       10   A. Absolutely. We reference them in our report.              10                (Exhibit 2 is marked for identification.)

       11   Q. Okay. And which studies are those referenced in your      11                MR. DEVILLING: And I'll mark Days Inn as

       12     report?                                                    12      Exhibit 3.

       13   A. It's not a memory test. I'd have to see my report.        13                (Exhibit 3 is marked for identification.)

       14   Q. All right. Well, here.                                    14   Q. (MR. DEVILLING) Okay. You've got Exhibit 2 and

       15   A. Yeah.                                                     15      Exhibit 3 in front of you. Do those appear to be your

       16               MR. DEVILLING: Let's mark your report.           16      reports for the Rocky Waters Motor Inn and the Days Inn

       17        Clint, I'm going to mark -- I'm going to mark Days      17      in Gatlinburg?

       18     Inn as Exhibit 2.                                          18   A. Yes.

       19               THE WITNESS: I thought we were hear for --       19   Q. Okay. The reason I have handed those to you, I was

       20     excuse me. I thought we were here for the Creek Side.      20      asking you about published studies to describe the

       21               THE REPORTER: For the what? I didn't hear        21      elemental composition of wildfire debris. Can you

       22     you.                                                       22      identify, based on your reports there, which published

       23               THE WITNESS: I thought we were here for          23      studies discuss the elemental composition of wildfire

       24     Creek Side or whatever.                                    24      debris?

       25               MR. DEVILLING: Rocky Waters.                     25   A. There are none. I referenced -- we issue typically two



                                                              Page 43                                                                  Page 45
       1                THE WITNESS: Rocky Waters. Why would we be        1     types of reports for all of our fire investigation. One

       2      marking Days Inn?                                           2     is a very condensed letter and the other is a report

       3                MR. DEVILLING: They own both hotels.              3     that cites the documents that we typically reference.

       4                THE WITNESS: My understanding is I only           4     It cites the ASTM standards that the testing is done

       5      prepared for the Rocky Waters' deposition today, and        5     under. That was not in done in this case. These are --

       6      that's what I was told.                                     6     these are letters to Mr. Howarth. That was what we were

       7         Clint.                                                   7     asked to provide, and that's what we charged for

       8                MR. SCOTT: Yeah.                                  8     essentially was the analysis and basically the findings.

       9                MR. DEVILLING: Do you guys want to talk off       9   Q. Okay. So, as you sit here today, can you identify any

       10     the record, take a quick break?                            10     published studies describing the elemental composition

       11               MR. SCOTT: Sure.                                 11     of wildfire debris?

       12               MR. DEVILLING: All right. Let's take a           12   A. Can I describe any?

       13     quick break.                                               13   Q. Can you identify any?

       14               THE WITNESS: All right.                          14   A. Well, I know that we op -- boy, I'd have to put them all

       15               THE VIDEOGRAPHER: And we are going off the       15     to memory. There's a -- it's a -- it's a -- it's a list

       16     record, and the time is 9:44 a.m.                          16     of about 30 citations and publications that we typically

       17               (Break taken at 9:44 a.m. - 9:49 a.m.)           17     use on these cases, but they're not referenced here.

       18               THE VIDEOGRAPHER: We're back on the record,      18   Q. Okay.

       19     and the time is 9:49 a.m.                                  19   A. So I will --

       20               MR. SCOTT: All right. This is Clint Scott.       20   Q. Do you remember any right now?

       21     The plaintiff in the case is Rocky Waters Motor Inn,       21   A. Well, I know ASTM D6603, which is a sampling methodology

       22     LLC, which owns the Rocky Waters Motor Inn and also the    22     that we utilized and that Carlson would have followed in

       23     Days Inn. And apparently there was some confusion on       23     terms of his analysis in the lab. I know there's a -- I

       24     our end as far as document production for today in         24     think it's Drysdale. I know there's a book on wildfires

       25     clarifying that this deposition was not just for Rocky     25     from Drysdale. I know there's a bunch of different




                                                    Benchmark Reporting Agency
                                                          612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 12 of 50 PageID #:
                                   3707
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                Page 46                                                            Page 48
        1     published papers on wildfires that we've dealt with. I       1     I -- or a fireplace. I don't burn plastic in my
        2     know there's some documents dealing with damage to           2     fireplace. Okay. So it will throw off a completely
        3     electrical components as a result of fires in general.       3     different appearance essentially.
        4     I know there are some NFPA codes and things that we          4         And then, of course, the last would be ash, which
        5     reference and building codes. We typically would             5     is really getting down to the last elements before it
        6     reference the building codes that are in place at the        6     kind of evaporates and completely disappears or
        7     time in that larger report. We would have gone more in       7     aerosolizes. Or so we're sampling primarily in
        8     depth typically on the design of the building, open          8     wildfires for char and soot.
        9     atmosphere building, and we talk a little bit about          9   Q. Okay.
       10     that, but how -- how air distributes. In other words,       10   A. Yeah.
       11     how did the -- how did the soot and/or char get into the    11   Q. So, if I'm understanding your answer, there's sort of
       12     attic.                                                      12     these described different stages of the combustion
       13   Q. Okay.                                                      13     process with soot being the -- I'm sorry. Char, the
       14   A. There's got to be a way for it to happen. So we would      14     char being the earliest stage in the combustion process,
       15     go through that mechanism typically.                        15     and then soot, and then ash, right?
       16   Q. Okay.                                                      16   A. Yes.
       17   A. Yeah.                                                      17   Q. And ash is, basically, it's burnt as much as it can
       18   Q. Any other specific materials that you can recall right     18     possibly burn, right?
       19     now that address the elemental composition of wildfire      19   A. Yes.
       20     debris?                                                     20   Q. Okay. And char is most determinative of a wildfire?
       21   A. No.                                                        21   A. Yes. Yes.
       22   Q. Okay. You've used the term soot and you used the term      22   Q. Okay.
       23     char. Can you -- let's start with soot. What is soot?       23   A. That's typically what we see the most of in a wildfire.
       24   A. Well, soot is an aciniform, I believe is the term, and     24   Q. And why is char most consistent with a wildfire?
       25     it's when you have pyrolysis, which is the burning of a     25   A. Just the distribution of the -- of the wind. I mean



                                                                Page 47                                                            Page 49
       1     -- of a product, whether it's wood, whether it's             1      the way that the -- the way that the smoke is enveloping
       2     plastic, polymers, whatever, the -- it throws off,           2      a building from the exterior and the -- the materials
       3     obviously, smoke. That's -- that's why we know there's       3      that are being distributed in a wildfire. There's just
       4     a fire going on. It throws off a smell. That's why we        4      a lot more char than there is any of the soot kinds of
       5     know there's a fire going on. And the breakdown of that      5      things. It's also -- depending on when you're looking,
       6     material typically has about three -- three to four          6      it's also really hard to find the soot in a wildfire.
       7     stages. One of the larger stages would be char, which        7      It does exist. It's not as much. It's going to be at
       8     is material that is not fully pyrolyzed. It's not            8      lower levels. The other thing, the studies that I have
       9     completely burnt up. It hasn't disappeared. Those are        9      read have indicated that you can also have soot that is
       10    going to be usually larger chunks, typically 20, 10 to       10     bonded to that char. So somebody identifying char,
       11    20 microns in size, maybe as small as 5 microns in size.     11     there may be soot on there as well.
       12    Some of those you might be able to see with your naked       12   Q. Okay.
       13    eye, the larger ones. Most of those that we sample for       13   A. Now, again, this is depending on what level of analysis
       14    you're not going to be able to see. They're going to be      14     you're doing. The first step is visual, but then there
       15    microscopic in size. You need to look under a                15     are other steps after that.
       16    microscope to see them.                                      16   Q. Let's take soot first. I'm going to ask you certain
       17        The next generation of that would be soot, which is      17     things, whether they produce soot. Do car emissions
       18    that char that has burned further in the process. It's       18     produce soot?
       19    going to have a different look to it. It's going to be       19   A. Yes. Typically spherical in nature and easily
       20    more cylindrical. It also may form into grapelike            20     distinguishable between a soot that is from a compound
       21    patterns. It looks like a bunch of grapes. That              21     fire versus soot that comes from a car, gasoline or
       22    typically indicates that it is from a complex fire           22     diesel.
       23    because the elements are chained together. And in that       23   Q. Okay.
       24    sense, that would tell us that this isn't from a             24   A. It looks different.
       25    wood-burning stove, because I don't know about you, but      25   Q. Does the leaf burning produce soot?




                                                     Benchmark Reporting Agency
                                                           612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 13 of 50 PageID #:
                                   3708
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                 Page 50                                                                Page 52
       1    A. Absolutely.                                                 1      residue?
       2    Q. Does -- would an indoor fireplace produce soot?             2    A. That's a completely dependent question. That could

       3    A. Yes.                                                        3      change. That's a dynamic question. That could change

       4    Q. An outdoor fire pit would produce soot?                     4      depending on the -- the type of leaf, the state of the

       5    A. Yes.                                                        5      leaf. So, no, I don't think that you could draw an

       6    Q. Okay. How about smoking cigarettes? Would that produce      6      absolute to say that. It might be different depending

       7      soot?                                                        7      on whether the cigarette is -- where the cigarette's

       8    A. A different type, a nicotine type, yes.                     8      manufactured as well. So I don't know that there is a

       9    Q. Okay.                                                       9      one size fits all answer to that.

       10   A. We've actually sampled for nicotine in restaurants that,    10   Q. Right.
       11     you know, used to allow smoking. Now there's a fire.         11   A. Yeah.

       12     And we've been able to, through various labs that we         12   Q. And I'm not asking about --
       13     work with around the country, we've been able to find        13   A. Right.

       14     the actual soot from the fire that is embedded on top of     14   Q. I'm asking about leaf burning.
       15     the nicotine soot. It's a completely different               15   A. Right. I understand. I understand.

       16     composition.                                                 16   Q. Okay.
       17   Q. And what's the difference in composition?                   17   A. Some of the same elements that would show up in a

       18   A. The way it looks under the microscope.                      18     wildfire on the indoor environment, you would expect

       19   Q. Okay.                                                       19     would also show up from burning of leaves, because you

       20   A. That's really the issue. Yeah. The way it looks under       20     would expect in a wildfire that there are leaves that

       21     the microscope and the chemical -- when I say chemical,      21     have burned.

       22     the elemental breakup of that material, how it's made        22   Q. Okay.
       23     up.                                                          23   A. So that would be a marker that you could look for.

       24   Q. Okay. Do you know -- do you know specifically what the      24   Q. We talked about indoor fireplace use a little bit.
       25     elemental makeup is of cigarette smoke versus wildfire       25     Excuse me. What's the difference in elemental -- excuse



                                                                 Page 51                                                                Page 53
       1      smoke?                                                        1     me. Let me just strike that question and finish
       2    A. I don't recall seeing -- and I've studied this for 10        2     drinking my water.
       3      years all the literature that I can get my hands on. I        3               MR. DEVILLING: I'm losing my voice, Clint.
       4      do not recall seeing a study -- it may be out there --        4     This might be a short day.
       5    Q. Okay.                                                        5               MR. SCOTT: I object to you drinking water
       6    A. -- where the elemental makeup of a cigarette of and by       6     then.
       7      itself versus the elemental makeup of a cigarette that        7               MR. DEVILLING: I might need to go get an IV
       8      now has another complex, you know, fire burn added to         8     at the rate it's going. All right.
       9      it, and what those elements would look like.                  9               THE WITNESS: Let's hope you don't have
       10        Typically what we would see with -- when we're            10     coronavirus because then all of us are going to be...
       11     asking for elemental breakup, is we would see a chart        11               MR. DEVILLING: No, none of that, I don't
       12     that lists the various elements that are there. There        12     think.
       13     may be, you know, nine from the cause and origin             13               THE WITNESS: All right.
       14     location. And then what we would do is those are             14               MR. DEVILLING: I did just take a vacation
       15     markers. We would look for those similar markers at the      15     in China, but, no, I didn't.
       16     other locations, which would make -- that's one way of       16               MR. SCOTT: I had heard you were in the
       17     saying, yeah, this looks like it's from the fire.            17     Wuhan Province.
       18   Q. Okay.                                                       18               MR. DEVILLING: Yeah. That's what I was
       19   A. That was not done by us in this case.                       19     trying to think of.
       20   Q. As you sit here today, do you know the difference           20   Q. (MR. DEVILLING) All right. What's the -- what's the
       21     elementally between cigarette smoke and wildfire smoke?      21     elemental difference between smoke generated from an
       22   A. Do I know the difference elementary?                        22     indoor fireplace as opposed to a wildfire?
       23   Q. Elementally.                                                23   A. We will have more elements in a wildfire. There's no
       24   A. No.                                                         24     question. Every time we've -- and in this case we did
       25   Q. Okay. How about between burnt leaves and wildfire           25     take concurrent tape lifts to have Carlson do




                                                   Benchmark Reporting Agency
                                                         612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 14 of 50 PageID #:
                                   3709
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                Page 54                                                             Page 56
        1     presumptive and then to have the ability to send those      1    Q. Okay.

        2     in to do an elemental analysis. That was not requested      2    A. Mr. Medina took his own and under chain of custody took

        3     by the client.                                              3      them to a third-party lab.

        4   Q. What do you mean presumptive?                              4    Q. Was there a reason that you did not utilize a Level 4

        5   A. Well, presumptive sampling, or some people call it Level   5      laboratory before issuing your report?

        6     1. The ASTM D6603 calls it screening. It's a broad          6    A. As I indicated to you before, we have -- we had the

        7     spectrum screening that is done to determine                7      samples to do that and we -- Mr. Howarth did not want to

        8     distribution of particulate. If -- if that screening        8      do that.

        9     comes back and there's just really little distribution,     9    Q. Okay.

       10     there's no reason to go to another level of sampling.       10   A. We always do concurrent sampling. I mean, when you're
       11     It's inexpensive. It's quick. The presumptive nature        11     there, why wouldn't you? It takes -- it's one extra
       12     means that there are four of us here in this room. If       12     tape lift. You have them. It's one extra Air-O-Cell.
       13     we were all trained as microscopists, we would look         13     So...
       14     under that microscope at that sample and each of us,        14   Q. So, if you were to do that, you would just take like two
       15     based on our education, training and experience, would      15     tape lifts from the same area?
       16     give an opinion of what we think we are seeing              16   A. Yeah.
       17     underneath that microscope.                                 17   Q. And then send one to the Level 1 lab and one to the
       18        Mr. Carlson's been teaching this for a number of         18     Level 4 lab?
       19     years. I will tell you that in the cases where we have      19   A. Yes.
       20     taken the concurrent samples, sent them, Carlson does       20   Q. Okay.
       21     the screening, we send them to a secondary lab to do        21   A. And typically, if we were to take -- so, for example, we
       22     what's called a Level 4 analysis, 85 percent of the time    22     just finished a large hotel project where we did 120
       23     he is accurate on his presumptive. That was actually        23     samples. I think we have an additional 120 concurrent.
       24     borne out in this case with the second set of sampling      24     If we were to send those back in for secondary sampling,
       25     that was done by, I think it was Medina is the guy's        25     we wouldn't do all 120. We would look at the



                                                                Page 55                                                             Page 57
       1      name. So he confirmed that what Carlson was seeing was      1      distribution pattern and we'd say, okay, now let's send

       2      accurate as well. So...                                     2      in -- let's verify in these locations so that we can get

       3    Q. Well, what is the difference between a Level 1 and Level   3      an idea of how they're distributed.

       4      4 testing?                                                  4    Q. Is Mr. Carlson's lab capable of doing Level 4 testing,

       5    A. You can get an analysis of the actual materials.           5      do you know?

       6    Q. Like an elemental analysis?                                6    A. You'll have to ask him. I don't. I don't know that he

       7    A. Yeah. Yeah.                                                7      does that. I don't think they have the equipment. I

       8    Q. Oh, I see.                                                 8      think he knows how to use the equipment, but I don't

       9    A. You can actually look at it and say, yeah, you know        9      think he has the equipment.

       10     what, this is not -- this is not a black paint spec.        10   Q. Do you know what -- what temperature the Gatlinburg

       11     This is not a piece of rust that's blackened. This is       11     fires were burning at?

       12     not a piece of -- this is not carbon black, you know,       12   A. Not offhand. I mean it would be -- that would be -- at

       13     from a -- from diesel or something. This is actually        13     what location? At what time of day --

       14     consistent with particulate from a wildfire.                14   Q. Sure.

       15   Q. Okay.                                                      15   A. -- specifically? Yeah, I mean...

       16   A. So...                                                      16   Q. Do you know the highest temperature that the fire

       17   Q. You referenced Mr. Medina's report. Medina analyzed his    17     reached?

       18     own samples, correct?                                       18   A. I saw some melted steel out there in a few places. So I

       19   A. No. I thought he took them to -- I thought -- no. My       19     mean we got to be 1,200 degrees or more at that point in

       20     understanding was he sent them to Analytical Analysis.      20     time at those areas.

       21   Q. That was a bad question.                                   21   Q. Okay.

       22   A. Yeah.                                                      22   A. So...

       23   Q. My question was, did Mr. Medina analyze the same samples   23   Q. Did you ever go to either of the Days Inn or the Rocky

       24     that Mr. Carlson analyzed?                                  24     Waters Motor Inn?

       25   A. No.                                                        25   A. Yes. I've been there twice.




                                                    Benchmark Reporting Agency
                                                          612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 15 of 50 PageID #:
                                   3710
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                  Page 58                                                              Page 60
       1    Q. Okay.                                                         1   Q. Do you know if there were any traces of fire retardant
       2    A. I was there. I've been to Gatlinburg I think four or          2     in the debris samples that you took?
       3      five times. I was there on the 29th of January, the            3   A. Not that we took. We didn't analyze to that level.

       4      last time, of this year. I happened to be in Knoxville         4   Q. When you visited the Days Inn and Rocky Waters Motor Inn
       5      for a deposition I believe it was. And so I went in a          5     on either occasion, did you wear any personal protective
       6      day early and took the trip down there and went to both        6     equipment?
       7      of these locations.                                            7   A. No.

       8    Q. Okay.                                                         8   Q. Okay. And who from your team actually took the samples
       9    A. Yeah.                                                         9     that Mr. Carlson tested?
       10   Q. So that was the -- you said the 29th of January of this      10   A. Adam Piero.

       11     year?                                                         11   Q. Do you know if Mr. Piero wore any personal protective
       12   A. 2020. Yeah.                                                  12     equipment when he took those sample?
       13   Q. Okay. Prior to that, had you been there?                     13   A. Yes. He would have had -- and there's pictures of him.

       14   A. Yes.                                                         14     He would have his rubber gloves on, which he would

       15   Q. What was the other occasion on which you were there?         15     change after each sample, which is our protocol, and he

       16   A. I'd have to look back at the actual dates. Like I said,      16     would also have an N99 mask on.

       17     I've been down there. I was down there for a two-day          17   Q. Like a dust mask?
       18     appraisal hearing with Howarth on one of the restaurants      18   A. Yeah.

       19     in town, where we provided testimony, both sides to the       19   Q. Okay. And what's the purpose of that dust mask? Is it
       20     -- to an appraisal panel, and I -- we had already             20     so that the samples don't get contaminated?
       21     sampled at some loca -- and I visited, you know, the          21   A. No. It's so he doesn't get contaminated.

       22     next day a bunch of sites that we had already been to.        22   Q. Okay.
       23     So...                                                         23   A. He's in -- somebody who might check into one of these

       24   Q. Well, let's talk about those, those visits. During your      24     places and stay for a day or an evening, he's in these

       25     first visit, did you speak with any employees of the          25     buildings all the time. His exposure to this material



                                                                  Page 59                                                              Page 61
       1      hotel?                                                         1     is going to be much, much more extensive. So --

       2    A. No.                                                           2   Q. Okay.

       3    Q. Okay.                                                         3   A. -- there are instances when he will also -- we will --

       4    A. No. That was -- all that -- all that interaction was          4     we will suit up. We will Tyvek suit up. We'll actually

       5      going to be done -- was done or was going to be done by        5     put on air respirators. We had a hotel in Los Angeles

       6      my team.                                                       6     that he and I did together where we did full hazmat

       7    Q. Okay. How about during the second visit, did you speak        7     based on the damage and the asbestos that was in there.

       8      with anyone who worked at the hotel?                           8   Q. Any particular reason that either you or Mr. Piero did

       9    A. No. Other than the person, hey, I'm -- and my staff           9     not use an air respirator during your visit?

       10     would have called and arranged, hey, Tom's going to be        10   A. We didn't think that the level of contamination

       11     in town, can he get access to the... Yeah. Just like          11     warranted it.

       12     the last -- just like on the 29th. We did the same            12   Q. Okay. Are you aware of any regulations requiring the

       13     thing.                                                        13     use of personal protective equipment for wildfire

       14   Q. Did you ever conduct any interviews, whether it was in       14     cleanup?

       15     person or by phone, with any employees of Rocky Waters        15   A. Yes.

       16     Motor Inn or Days Inn?                                        16   Q. And what regulations are those?

       17   A. No.                                                          17   A. You need to be suited up, depending on the extent of the

       18   Q. Do you know -- do you know whether there were any            18     damage. And you may bring in environmental engineering

       19     chemicals that were used to retard the Gatlinburg fires?      19     controls. You may have HEPAs running. The -- the issue

       20   A. Offhand, as I sit here today, I do not.                      20     there is that it is -- it is understood that you will be

       21   Q. Okay.                                                        21     likely doing some destructive work. So you will be

       22   A. It would certainly make sense.                               22     aerosolizing the materials, which I found interesting in

       23   Q. Would you typically expect to see traces of fire             23     Medina, for example, a couple of his sample locations

       24     retardant in wildfire debris?                                 24     attempted to reenergize inside CMU blocks by blowing air

       25   A. It's possible, yes.                                          25     into that. His samples were occluded with too much




                                                     Benchmark Reporting Agency
                                                           612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 16 of 50 PageID #:
                                   3711
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                  Page 62                                                                   Page 64
        1    material, which I -- I thought would have happened. We         1      level of soot that would cause adverse human health

        2    tried that in the past and don't do that.                      2      effects?

        3        Here we're walking into an area where we're not --         3    A. Were at mold -- we're at where mold was 20 years ago.

        4    it's not a construction site. You're not knocking over         4      All right. So the -- the medical link to that. So we

        5    walls. You're not aerosolizing dust and those kinds of         5      have to look at what is OSHA recommending. What are the

        6    things. So that protocol has been put in place by OSHA,        6      -- what are the practical kinds of things. Our position

        7    I believe.                                                     7      is that -- and honestly it appears to me that Travelers

        8   Q. Okay.                                                        8      took this position as well based on their initial

        9   A. Yeah.                                                        9      estimate. They're -- they're providing a scope of work

       10   Q. So is that an OSHA protocol that applies when one would      10     to clean this building. So they must have recognized

       11     expect whatever debris is there to be -- to be                11     that it's an issue. I think the problem is we don't

       12     resuspended in the air?                                       12     think Travelers went far enough. They didn't sample.

       13   A. Yes.                                                         13     They didn't -- they didn't literally develop a scope

       14   Q. Okay.                                                        14     that was correct. So that's really the -- the issue

       15   A. Yep. This -- as I said before, the site down in              15     here.

       16    Birmingham, Alabama, which is undergoing remediation, if       16   Q. Okay. Well, regardless of what Travelers did in this

       17    you walk down to that site like I did last week, you           17     case, are you aware of any study that sets forth a

       18    would see each level is -- there are three different           18     threshold level of soot residue related to causing

       19    door systems that you have to walk through. There are          19     health issues in humans?

       20    HEPAs running and everybody is wearing PPE and Tyvek           20   A. No.

       21    suits --                                                       21   Q. Okay.

       22   Q. Okay.                                                        22   A. No.

       23   A. -- during the remediation. That's a fairly extensive         23   Q. Now, are you -- I'm going to ask the same question

       24    one.                                                           24     slightly differently. Are you aware of any studies

       25   Q. Do you know what that OSHA regulation is?                    25     establishing a threshold level of wildfire debris that



                                                                  Page 63                                                                   Page 65
        1   A. We cite it generally in our overall reports, but, no, I       1     causes adverse health effects in humans?

        2     don't have the number on it.                                   2   A. No.

        3   Q. Okay. Are you aware of any published studies                  3   Q. Okay.

        4     correlating soot levels with adverse human health              4   A. There are anecdotal references, but there is no -- there

        5     effects?                                                       5     is no defined recognized peer reviewed study that I am

        6   A. There are some studies that have been put out by various      6     aware of.

        7     firefighter organizations that we reference linking            7   Q. So you brought up mold. You made -- and if I misquote

        8     cancer to the likely -- and I use that in air quotes --        8     you, let me know, but I think you made this statement

        9     exposure to fire particulate, including soot. The issue        9     that we are kind of where we were with mold 20 years

       10     really becomes particle size, and I -- I think we             10     ago. Are you talking about in terms of the progress of

       11     actually reference -- do we reference that in here, in        11     the studies on the issue?

       12     this report? We do. We reference something from the           12   A. That's what I mean, yeah.

       13     International Agency of Research on Cancer, IARC. Those       13   Q. Okay.

       14     studies are -- I guess I would it put in much like            14   A. I mean we know that -- let's take aspergillus,

       15     asbestos. We're in the infancy stage of a lot of this         15     penicillium. There's four of us in the room. You may

       16     research. The studies are now all of a sudden -- you go       16     react at 1,500 colony-forming units and our videographer

       17     back five years ago, there was one. Now there's 15.           17     might react at 100,000 colony-forming units in the same

       18     Exponentially this is being looked at as a major issue        18     room. So how do you define in that situation? So then

       19     finally. The problem is right now there are no                19     the practice has been then you -- you clean to the

       20     thresholds. There are none. We do not know at what            20     lowest threshold --

       21     point in time or what the exposure limits should be. So       21   Q. Okay.

       22     our position is it's got to go.                               22   A. -- of exposure because you do not know who --

       23   Q. Okay. That was my next question --                           23     particularly in a hotel, you don't know who's coming in

       24   A. Yeah.                                                        24     that room the next week or the next day. It could be

       25   Q. -- is, are there any studies that provide a threshold        25     somebody on a respirator. It could be somebody who's




                                                      Benchmark Reporting Agency
                                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 17 of 50 PageID #:
                                   3712
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                 Page 66                                                              Page 68
       1      had a liver transplant. I mean we know that through the       1     would be a sign that there was an issue in the building,

       2      mold studies and the work that we've done with that, we       2     correct?

       3      know that there are at-risk populations that have been        3   A. Yes.

       4      identified. That hasn't been done yet either, but I --        4   Q. All right.

       5      most likely somebody's working on that. I don't know.         5   A. Typically that would be a sign.

       6    Q. You say that hasn't been done yet either. You mean with      6   Q. Is there a particular level of interior mold that, you

       7      respect to soot levels?                                       7     know, without regard to how it compares to the exterior

       8    A. Correct.                                                     8     levels, would -- would warrant a remediation?

       9    Q. Okay. So is there a generally accepted threshold level       9   A. Well, the general -- the general accepted practice is,

       10     of mold contamination that warrants a cleanup?               10     number one, if you can see it, get rid of it. Okay. If

       11   A. The general accepted practice is to take an ambient         11     you can visually identify what you think is mold and you

       12     sample on the exterior of the building, at least one,        12     can actually see the hyphae, which so you know it's mold

       13     sometimes two, to compare the species of mold that are       13     and not just a black spot, get rid of it. The -- the

       14     found on the interior of the building to make sure that      14     secondary piece of that is figuring out why it -- why it

       15     you have exactly the same species. So, if on the             15     came. Just because you get rid of it, doesn't mean that

       16     exterior I don't get Stachybotrys, but on the interior I     16     it won't come back.

       17     do, that's a concern. Okay. Because I should have the        17   Q. Mm-hmm.

       18     same. And then the levels of colony-forming units            18   A. So what -- we need -- it's turning into a mold

       19     should be less than the exterior on the interior             19     discussion. We need water. We need a food source and

       20     samples. So, if I get cladosporium on the exterior,          20     we need the right temperature for mold. Those three

       21     which is a common mold you find everywhere, and I have       21     things. So typically the process is you can't eliminate

       22     100,000 colony forming units and on the interior in          22     the food source and you can't eliminate temperature. So

       23     certain locations I get a million, that's a concern.         23     get rid of the water. Keep it dry. You're not going to

       24     Why do I have such a high spike? That's probably a           24     have a problem.

       25     water related issue that's causing that. Let's figure        25         What you're asking me is, is there an accepted



                                                                 Page 67                                                              Page 69
       1      it out. So that has not been done yet with soot and          1      level. It depends on the individual and it depends on

       2      char.                                                        2      the type of mold. We know that there are some

       3    Q. But is there -- is there a generally accepted level of      3      identifiable molds that are very concerning; Chaetomium,

       4      mold particulates that causes adverse health effects in      4      Fusarium, aspergillus, penicillium that is in chains,

       5      humans?                                                      5      which means that it's an active mold, and Stachybotrys.

       6    A. Mold?                                                       6      Those are four that we get very, very concerned about

       7    Q. Yeah.                                                       7      that we wouldn't typically see in the interior

       8    A. Depends on the individual.                                  8      environment. So those are the markers that at least we

       9    Q. Yeah.                                                       9      look for.

       10   A. Totally depends on the individual.                          10   Q. Okay. All right. Let's talk about the -- I just want

       11   Q. Is there --                                                 11     to start with the -- the Days Inn. In general terms,

       12   A. So --                                                       12     that building has room spaces and it has an attic space

       13   Q. If I understand your previous answer that --                13     above those room spaces, correct?

       14   A. And let me just, if I can, back up. So -- so in the --      14   A. Yes.

       15     in the fungal meningitis case, I mean people were being      15   Q. Okay. Does the air in the attic connect with the air in

       16     injected with Exophiala, which is a mold that had never      16     the rooms?

       17     ever showed up in the literature before. So it's a           17   A. Yes.

       18     dynamic process --                                           18   Q. How so?

       19   Q. Sure.                                                       19   A. It's an open bypass system. Any -- any hole, any -- any

       20   A. -- with all of this stuff. Yeah.                            20     opening that you have, any wire, any chaseway, any of

       21   Q. Okay. In the mold testing you described earlier, you're     21     those kinds of things is going to create an open bypass.

       22     comparing exterior samples to interior samples, correct?     22     So, under the definitions in the fire code, it is what

       23   A. Yes. Ambient.                                               23     is called an open atmosphere building.

       24   Q. Okay. And if you saw an elevated particular strain of       24   Q. Okay.

       25     mold on the interior as compared to the exterior, it         25   A. So air moves freely from one part of the building to the




                                                      Benchmark Reporting Agency
                                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 18 of 50 PageID #:
                                   3713
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                   Page 70                                                          Page 72
        1     other part. Any fire stopping that is in place is              1     electrical charge to it. And as a result of the fire,

        2     designed to stop fire. It does not stop air movement.          2     what happens is, as it's being distributed, it looks for

        3   Q. Okay. So just, as an example, in the room we're sitting       3     the coolest surface it can find to bond to. It

        4     in here, we have a number of recessed lights in the            4     literally bonds to that surface. That's why when we

        5     ceiling. If I'm understanding you, that the air from           5     tape lift it we can find it on that surface.

        6     this room might connect to some attic space through gaps       6         What we have found through our studies is that when

        7     around those recessed lights as an example?                    7     there is a change in due point or vapor drive within the

        8   A. Well, and, more importantly, behind you is an outlet in       8     building, which occurs when it gets humid outside, all

        9     the wall. There's an opening right there behind that           9     right, or a temperature inversion of some kind, that

       10     fire alarm. The -- that wall, one of two things is             10    material actually debonds and aerosolizes by itself.

       11     going to happen with that wall. That wall is going to          11    That's why you hear from consumers typically six months

       12     go all the way up to the floor and it's going to create        12    after they remediated my house, I go in, and all of a

       13     a firewall, or it's going to stop just above the               13    sudden I'm smelling smoke. Well, the correlation
       14     ceiling. And so I might pop my ceiling -- my head here,        14    between that is when you look at the weather there was a
       15     and I may be able to look all the way out, past the            15    spike in humidity outside. That aerosolized that
       16     doors of this office, down into the next office and down       16    material. That's -- that's the issue. So...
       17     into the hallway. So, if in fact I have a fire in this         17   Q. Are you aware of any specific complaints of smoke odors
       18     room, it is because it's -- if it's an open atmosphere,        18     from occupants in either the Rocky Waters Motor Inn or
       19     there's a very good chance that my particulate would           19     the Days Inn?
       20     spread throughout the entire building.                         20   A. I've not reviewed any -- any documents to that effect.
       21   Q. Okay. Are -- is the attic vented into the -- into the         21   Q. Okay.
       22     rooms?                                                         22   A. Well, and, if I can, I think one of the -- one of the
       23   A. No.                                                           23    misconceptions is, is that -- and this is changing. But
       24   Q. Okay. My understanding is that each room has its own          24    one of the misconceptions is that you -- that the two
       25     wall HVAC unit; is that correct?                               25    benchmarks for determining if there's damage is, one, if



                                                                   Page 71                                                          Page 73
       1    A. Yeah. It's called a PTAC unit through the -- through           1     you've got -- I need to see it, and, two, I need to
       2      the exterior.                                                   2     smell it.
       3    Q. And that's a -- that's like a wall air-conditioner that        3   Q. Sure.
       4      separates the interior from the exterior through the            4   A. And that's changing based on the sampling that's being
       5      wall, right?                                                    5     done and the -- the research that's being done.
       6    A. Yeah. And these are actually heat pumps. They serve as         6   Q. When you visited the Rocky Waters Motor Inn and the Days
       7      both the air-conditioner and the heater.                        7     Inn, could you detect any smoke odors?
       8    Q. Okay. Is there any sort of central air-conditioning            8   A. No, I did not. I know that they've cleaned. I mean I
       9      system at either of these hotels?                               9     know --
       10   A. No. I do not believe so.                                      10   Q. Sure.
       11   Q. And we were talking about Days Inn. Is Rocky Waters           11   A. -- they wiped everything down. So...
       12     Motor Inn also an open atmosphere building?                    12   Q. When you visited these hotels, did you go up in the
       13   A. Yes.                                                          13     attic?
       14   Q. Okay. And that also has an attic space?                       14   A. I did not in either case. They had already. Our guys
       15   A. Yes, it does.                                                 15     had already done that. They photographed it. I -- what
       16   Q. Do you have an opinion on the actual probability that         16     I look for when I'm there is I'm really looking at these
       17     wildfire debris in the attic space could resuspend in          17     from a building science standpoint. That's one of the
       18     the air?                                                       18     concerns that I have with hygienists doing this type of
       19   A. Yes.                                                          19     work. Hygienists typically don't understand building
       20   Q. And what is that?                                             20     science and air movement and building codes. So I'm
       21   A. Absolutely.                                                   21     looking at this from the standpoint, as I talked about
       22   Q. Okay. How would that happen?                                  22     in this office, is it possible for particulate from this
       23   A. Well, first of all, with regard to soot and char as           23     room to transfer to the next room or the next room, and,
       24     well, we know that if the elemental makeup of that has         24     if so, how. What is the mechanism for that
       25     certain elements in it, it will -- it will have an             25     distribution. And that's really -- that was really our




                                                       Benchmark Reporting Agency
                                                             612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 19 of 50 PageID #:
                                   3714
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                     Page 74                                                              Page 76
       1     focus on this, was to figure out that distribution.               1      in the report that we've marked as Exhibit 2.
       2    Q. Did you do any studies of the airflow through the               2    A. Sure.

       3      building?                                                        3    Q. First of all, this is a true and correct copy of your

       4    A. No. We didn't do any blower door tests or                       4      report as to the Rocky Waters Motor Inn, correct?

       5     depressurization of the building. Both of these                   5    A. Yes.

       6     buildings are old enough, it would have been difficult.           6    Q. And it was Mr. Piero who pulled the samples, right?

       7     There's a lot of open bypasses. Yeah.                             7    A. He did, yes.

       8    Q. Do you know how many cubic feet of air circulate through        8    Q. And you pulled both tape samples and air samples,

       9      the attic on any given date?                                     9      correct?

       10   A. No. That would also be dependant on the -- on the               10   A. Yes.

       11    amount of wind that's going on.                                   11   Q. Does one give you an advantage over the other, tape

       12   Q. Did you --                                                      12     versus air samples?

       13   A. I mean we could do a -- we did not do an analysis of the        13   A. Well, the air sample is essentially a tape sample.

       14    -- a code analysis of the venting. There are formulas             14     Inside the Air-O-Cell cassette is a -- is a sticky

       15    where you can determine, based on the size of the strip           15     slide. The difference really with the air sample is

       16    of venting that's in the soffit, any roof vents that              16     we're trying to get an overview of ambient air within an

       17    there are and any gable end vents, and you can determine          17     area, or, when we can't get the tape into the -- the

       18    the cubic feet of attic space, and you can determine              18     block wall, for example, or we can't get the tape up

       19    what the airflow is designed for, but that is dynamic             19     into a piece of conduit, we use something called a wall

       20    based on wind. Yeah.                                              20     check sterilized tube to do that, an extension that goes

       21   Q. Okay. Did you do any study of the -- how many cubic             21     onto that Air-O-Cell. So the -- both -- both are

       22     feet of airflow through the wall cavities in a given             22     certainly used in the industry as a -- as a pretty

       23     day?                                                             23     standard practice.

       24   A. We did not.                                                     24   Q. Okay.

       25   Q. Do you know if Gatlinburg is EPA compliant in terms of          25   A. Yeah.



                                                                     Page 75                                                              Page 77
        1     carbon emissions?                                                 1   Q. Is it true that tape lift sampling would give you a
        2   A. I do not. And I know there are sites that you can look           2     better indication of the density of particulate matter?
        3     at where you can get daily readings on those, but I do            3   A. Yes. Typically we will see the tape lifts will have a
        4     not and I did not look at that.                                   4     higher distribution count on them than the Air-O-Cell.
        5   Q. Okay. Let's take a look at Exhibit 2 there. That's --            5     Yeah.
        6   A. Okay.                                                            6   Q. And it says the sampling was performed by FBS on
        7   Q. I believe that's your report on the Rocky Waters'                7     January 4th and 5th of 2018, correct?
        8     property, correct?                                                8   A. Yes.
        9   A. Yes.                                                             9   Q. It describes it is as a recent brush fire. Do you see
       10   Q. As opposed to the Days Inn?                                     10     that?
       11   A. Yes. And I will -- I will go on record as saying that           11   A. Yes.
       12     it does appear that in the -- and you'll get this in the         12   Q. Okay.
       13     documents, but it does appear that when we reprint with          13   A. I think it was a little more than a brush fire.
       14     -- embedded in here, we reprint Carlson's report.                14   Q. Maybe a little understatement there?
       15   Q. Mm-hmm.                                                         15   A. A little understatement.
       16   A. All right?                                                      16   Q. Okay.
       17   Q. Yes.                                                            17   A. Yes.
       18   A. And we reprinted, as we receive it. However, for                18   Q. Suffice to say, at the time you knew you were dealing
       19     whatever reason, in both of these, it does not look like         19     with the Gatlinburg wildfires, correct?
       20     the pictures that Carlson took are there. I don't know           20   A. Yes.
       21     if you've seen those. But he has actual pictures of the          21   Q. Okay. So how long after the actual wildfires was FBS
       22     -- underneath the microscope of what he was seeing. So           22     taking these samples?
       23     that -- that appears to not have been reprinted here.            23   A. A couple years. A year and-a-half.
       24     So...                                                            24   Q. Okay.
       25   Q. Okay. All right. I want to ask you about some things            25   A. Yep.




                                                       Benchmark Reporting Agency
                                                             612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 20 of 50 PageID #:
                                   3715
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                    Page 78                                                             Page 80
       1    Q. What are the advantages or disadvantages of taking             1    Q. Okay.
       2      samples a year and-a-half after the fact as opposed to          2    A. So...
       3      shortly after the event?                                        3    Q. And I will ask him that question. You'd agree with me
       4    A. Well, as I said before, with the tape lifts, I don't           4      though that his report does not reference ash?

       5      know that it would make a great deal of difference on a         5    A. I would agree with that.

       6      vertical surface. Vertical surface. On a horizontal             6    Q. You say, it is my opinion that the brush fire caused

       7      surface where you would have settled dust, it would             7      damage to the building through the deposition of

       8      change the percentage of char or soot as to the total of        8      carcinogenic soot into hidden wall and ceiling cavities.

       9      what you're looking at underneath the microscope because        9      Do you see that?

       10     now I've distributed more background dust. With the             10   A. Yes.

       11     Air-O-Cell, there's no question it would have an effect         11   Q. Actually, let me ask you this. Does -- does the amount

       12     on the percentage of soot or char that you would see.           12     of wildfire debris that you believe is present at these

       13   Q. Would it affect the percentage of soot and char in             13     hotels, does it cause any structural or material change

       14     relation to each other?                                         14     to the -- to the surfaces on which it sits?

       15   A. No.                                                            15   A. The only structural change that we have seen this

       16   Q. Okay. In other words, the passage of time would not            16     product, these byproducts cause over time is we have --

       17     affect the proportion of soot and char relative to each         17     we have seen the electrical -- the casing on electrical

       18     other?                                                          18     wire, we have seen that develop splits.

       19   A. Relative to each other. It just...                             19   Q. Okay.

       20   Q. Assuming --                                                    20   A. And we've been lucky enough to do sampling and have

       21   A. Yeah.                                                          21     cases still going on two to three years later and no

       22   Q. -- no intervening event.                                       22     work being done and go back and relook at things and

       23   A. Assuming no intervening event, exactly. It would not           23     pull wire and take close-ups, and it's -- it's pretty

       24     change that. In other words, it doesn't self correct            24     scary actually about what's happening inside the

       25     and go away.                                                    25     conduit --



                                                                    Page 79                                                             Page 81
        1   Q. Okay. All right. It says on summary of opinions here,           1   Q. Okay.
        2      I have concluded that the property in question located          2   A. -- of some of these buildings later.
        3      at 333 Parkway, Gatlinburg, Tennessee 37738 has been            3   Q. Are you aware of whether anyone's performed any
        4      damaged by the brush fire through the deposition of soot        4     inspection or examination of the electrical conduits in
        5      and ash throughout the attic assemblies, interior               5     either hotel at issue here?
        6      partition walls, dropped ceilings, mechanical chase             6   A. They have not. We took tape lifts from the electrical
        7      ways, light fixtures and venting. Do you see that?              7     in, I think, a couple of locations.
        8   A. Yes.                                                            8   Q. Okay.
        9   Q. Okay. You said soot and ash there. Did anyone test for          9   A. Should be in the photos. And all we're doing there is
       10      the presence of ash?                                           10     we're taking a -- we're taking a junction box cover off
       11   A. Carlson always looks for all three of those, and I will        11     and we're just taking a tape lift off the actual wire
       12     stipulate that that's a -- that's a misprint. It should         12     itself.
       13     say soot and char. We typically say soot and char or            13   Q. Okay. Do you ever use any laboratory other than N.G.
       14     soot/char. We only reference ash if it comes up, and it         14     Carlson Analytical for Level 1 testing?
       15     didn't come up in any of his samples.                           15   A. No.
       16   Q. Okay. Do wildfires produce ash?                                16   Q. Okay. The next page lists the -- it starts a table
       17   A. Certainly. You can walk through where the wildfire is          17     there of Mr. Carlson's observations, correct?
       18     and you can kick it up. Typically the ash is going to           18   A. Yes.
       19     be a white or gray in color. Although, now the                  19   Q. And these are Mr. Carlson's observations from looking at
       20     literature being published is indicating that now soot          20     the samples under a microscope, correct?
       21     is being identified as that same color. So...                   21   A. Correct.
       22   Q. Did Mr. Carlson test for ash?                                  22   Q. And there is a column there that says Trace density. Do
       23   A. You'll have to ask him that question.                          23     you see that?
       24   Q. Okay.                                                          24   A. Yes.
       25   A. I believe he looks for fire related particulate.               25   Q. A column that says Location, right?




                                                        Benchmark Reporting Agency
                                                              612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 21 of 50 PageID #:
                                   3716
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                  Page 82                                                             Page 84
       1    A. Yes.                                                         1    Q. Trace density is listed as light. Do you see that?
       2    Q. And, obviously, the location column shows where the          2    A. Yes.

       3      sample came from, right?                                      3    Q. The table below lists -- it doesn't say light. It says

       4    A. Yes.                                                         4      limited or it says negligible.

       5    Q. And how is trace density determined, if you know?            5    A. Negligible impact for smoke. Exactly.

       6    A. The -- my understanding -- and obviously you will ask        6    Q. Okay.

       7      him this. But my understanding, when you take a look at       7    A. So --

       8      the D6603 ASTM standard, on about the ninth or tenth          8    Q. Do you know why the term light is used as opposed to

       9      page of that, it shows a diagram of -- of some circles,       9      negligible?

       10     and inside the circles it shows a bunch of dots and some      10   A. The trace density -- and just a second, if I can. So

       11     are white and some are black. And then it shows another       11     just a minute. You'll have to ask him this again.

       12     one with more black and less white until it's, you know,      12   Q. Sure.

       13     a lot of black and a few white. That is a trace density       13   A. He can answer that question. But my understanding is

       14     sample. A person looking at it is mathematically saying       14     the trace density has to do with how much particulate is

       15     within the field that I am looking at, this small little      15     on the actual sample. Is it -- so we will take a tape

       16     field, this is the percentage of what I am seeing in          16     lift or an Air-O-Cell. We will take an Air-O-Cell

       17     there that I think is related to a fire particulate.          17     sometimes, and you can pick up the Air-O-Cell, and you

       18     All right?                                                    18     can look, and you don't see anything in there most of

       19   Q. Okay. So, under the first table there on page 3,             19     the time. There are times we'll take it and the

       20     there's a -- you see where it says char and soot-like         20     Air-O-Cell is actually black. Okay. So he may say

       21     particle interpretation?                                      21     that's a very heavy trace density. All right. But

       22   A. Yes.                                                         22     within the actual -- when he actually looks at it, he

       23   Q. Okay. Is that the same thing as the ASTM classification      23     may have less than 5 percent char, .05 percent char or

       24     standard?                                                     24     and no soot. Meaning, yeah, it's a heavy trace density

       25   A. In essence.                                                  25     of particulate, but there's no fire particle in there



                                                                  Page 83                                                             Page 85
       1    Q. Okay.                                                         1     that he can see.
       2    A. Yeah.                                                         2   Q. Okay.
       3    Q. What do you mean in essence?                                  3   A. That's my understanding.
       4    A. Well, what Carlson has come up with to determine -- and       4   Q. If you look at --
       5      again you'll have to ask him.                                  5              MR. SCOTT: Brian?
       6    Q. Okay.                                                         6              MR. DEVILLING: Yeah, Clint.
       7    A. But we needed to -- when we delved into this process          7              MR. SCOTT: Are we at a place we can take a
       8      about seven years with him, we did a number of case            8     five-minute break?
       9      studies before we ever decided to utilize it in the            9              MR. DEVILLING: Always.
       10     field. We sampled all different types of wood burns.          10              THE WITNESS: Great.
       11     We sampled different buildings, brand new construction,       11              MR. SCOTT: Ten, 15 come back?
       12     areas where we wouldn't ideally find any soot. We             12              MR. DEVILLING: Sure.
       13     sampled things that have been damaged by fires. We had        13              THE WITNESS: Sounds good.
       14     to then figure out and he had to figure out how am I          14              MR. DEVILLING: Sounds good.
       15     going to quantify that so someone could interpret it and      15              THE VIDEOGRAPHER: And we are going off the
       16     understand it. And this is the interpretation method he       16     record, and the time is 10:45 a.m.
       17     has come up with.                                             17              (Break taken at 10:45 a.m. - 10:53 a.m.)
       18   Q. Okay. So --                                                  18              THE VIDEOGRAPHER: We are back on the
       19   A. All right. That is -- in discussing this with him, my        19     record, and the time is 10:53 a.m.
       20     understanding is that is based on standard industrial         20   Q. (MR. DEVILLING) Okay. Looking at Exhibit 2, on page 3,
       21     hygiene principles for quantifying particulate, whether       21     in the bottom there where it lists the tape samples, do

       22     that would be mold or whether that would be soot.             22     you see that?

       23   Q. Okay. Just, for example then, taking the first entry         23   A. Yes.

       24     there, Room 102, bedroom exterior wall.                       24   Q. And it looks like you took a tape sample from Room 102,

       25   A. Yes.                                                         25     in the wood burning fireplace, correct?




                                                     Benchmark Reporting Agency
                                                           612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 22 of 50 PageID #:
                                   3717
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                 Page 86                                                            Page 88
       1    A. Yes.                                                         1     is he seeing. And he -- at plus he stops. He's

       2    Q. What was the purpose of taking a tape sample from the        2     basically saying there's -- there's clearly more than

       3     wood burning fireplace?                                        3     that here, but this is -- but this is going to be a

       4    A. The idea, that was done for purposes of secondary lab        4     fairly loaded sample.

       5     analysis and some initial lab analysis, if Mr. Carlson         5   Q. Okay. Do you have any explanation for why there was

       6     wanted to look at the morphology of the sample within          6     soot of 50 plus in the fireplace at the Rocky Waters

       7     the fireplace itself versus the morphology of a sample         7     Motor Inn but no soot in the fireplace at the Days Inn,

       8     that was taken somewhere else like up in the attic or          8     Gatlinburg?

       9     something like that.                                           9   A. No, I do not.

       10   Q. Okay.                                                       10   Q. Okay. Any explanation for why --

       11   A. Had we taken this then to a secondary lab for elemental     11   A. Well, let me -- it could be where Adam took the sample.

       12    analysis, what we would have done with that is, one,          12   Q. Okay.

       13    confirm that it's, you know, soot and char, but then we       13   A. Potentially. But, no, that -- that's all I can think

       14    would have had the -- anywhere from 6 to 12 actual            14     of.

       15    markers that were within that particular sample. And          15   Q. Okay.

       16    then we would have compared it to, say, for example,          16   A. Yeah.

       17    number 18 where we have a distribution of char,               17   Q. Do you know what explains the difference though?

       18    certainly not as high. But we could compare those two         18   A. In this case, no, not without a deeper level of

       19    samples, and, if we had the same or different elements,       19     examination from the lab.

       20    then we would have been able to say there's six elements      20   Q. Okay. Similar question, do you know why there's a

       21    in number 12. There's nine elements in number 18.             21     difference in the proportion of char to soot between the

       22    Those three additional markers are consistent with            22     Days Inn and the Rocky Waters Motor Inn fireplaces that

       23    something you would see from a wildfire, not from a           23     were tested?

       24    fireplace.                                                    24   A. No. We didn't draw that correlation.

       25   Q. Okay.                                                       25   Q. Okay. Let's go back to Exhibit 2 here. What I'd like



                                                                 Page 87                                                            Page 89
        1   A. We didn't do that.                                          1      to do is just run down the sample locations and ask you

        2   Q. Okay. And, likewise, if you would see the same sort of      2      why each particular location was -- was chosen.

        3     elemental fingerprint in both samples, that might be an      3    A. Sure.

        4     indication that the stuff in the attic came from the         4    Q. Okay. So starting with the Room 102, bedroom exterior

        5     fireplace?                                                   5      (LE) wall. Do you see that?

        6   A. Exactly.                                                    6    A. And this is back to --

        7   Q. Okay.                                                       7    Q. Exhibit --

        8   A. Yeah.                                                       8    A. -- Rocky Waters?

        9   Q. If you look at Exhibit 3, page 3.                           9    Q. Yes, sir.

       10   A. Exhibit 3. We're going to switch exhibits.                  10   A. Okay.

       11   Q. Yeah.                                                       11   Q. Exhibit 2.

       12   A. Okay.                                                       12   A. Great.

       13   Q. That's the Days Inn report, correct?                        13   Q. Do you know why Room 102, bedroom, exterior wall, was

       14   A. Yes.                                                        14     chosen as a sample location?

       15   Q. And it looks like there was a sample taken from a wood      15   A. Yes. This is -- and LE means left elevation.

       16     burning fireplace in Room 407, correct?                      16   Q. Okay.

       17   A. Yes.                                                        17   A. So all we're doing is we're going to the left elevation

       18   Q. And that one showed charred particles of 50 plus,           18     outside and we're taking a sample. We're -- when we say

       19     correct?                                                     19     at the wall, we're not -- I'll just take a look. Let me

       20   A. Yes.                                                        20     just take a look at his photos on this one. A sample

       21   Q. And by the way, the number of particles, are those just     21     number 1. This is sample number 2. Sample 2. Okay.

       22     individual particles?                                        22     So, yeah. So that would be memorialized on page 5 of 63

       23   A. Yes. He's counting on the -- just like you do with --       23     on the photo logs behind you.

       24     with mold, and you can again ask him this, but what he's     24           So what he's done is he's popped a hole the size of

       25     doing is he's doing a -- a count of how many particles       25     a pen in this wall right here, and he's putting a




                                                      Benchmark Reporting Agency
                                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 23 of 50 PageID #:
                                   3718
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                Page 90                                                              Page 92
       1     sterilized tube in there and he's sucking air out of         1      wall for wiring or anything else.

       2     that wall --                                                 2    Q. Do you know if there was any insulation in there just

       3    Q. Okay.                                                      3      for noise purposes?

       4    A. -- basically. That's all he's doing. Yeah.                 4    A. There wasn't, and I can tell you that based on the --

       5    Q. That was my question. Is the air coming from the wall      5      the 30 liters that we took. So, as soon as we drill

       6      cavity or from the outside?                                 6      that hole, you can look at the end of that, and, if

       7    A. No. It's coming from the actual wall cavity itself. So     7      there's insulation on the end of it, then we run our

       8     we assume the wall cavity is 14 inches wide between the      8      Air-O-Cell cassettes for one minute.

       9     studs, which would be standard framing construction. We      9    Q. Okay.

       10    assume it's three and-a-half inches thick, and we assume     10   A. This is indicating a five-minute sample. Okay. So much

       11    that it's eight feet tall.                                   11     -- much longer sample. There's no -- no insulation in

       12   Q. Okay.                                                      12     there.

       13   A. So we could calculate the amount of cubic air that's in    13   Q. Do you know whether the wall cavity that was tested

       14    there. However, what we don't know at that point,            14     there at Room 104 was sealed from other wall cavities?

       15    because we haven't gutted, we don't know if there's a        15   A. We do not.

       16    wire hole through the top, if there's wire. We don't         16   Q. Do you know if it was sealed off from the attic?

       17    know if it's interconnected. We know nothing about that      17   A. We do not.

       18    wall in terms of its assembly because we haven't gutted      18   Q. How about Room 105, bathroom, dropped ceiling?

       19    it open. So we're literally doing a grab sample in this      19   A. So in this particular hotel they have the Sheetrock

       20    location to say what's happening at that point in time       20     ceilings in the main rooms, and then it drops down about

       21    at that location today.                                      21     four feet inside the room to a suspended ceiling that

       22   Q. So as to the Room 102 bedroom exterior, left elevation     22     goes across the outside hallway and goes across then

       23     wall, do you know if that wall cavity was exposed to the    23     into the other unit across the hall. And so you have,

       24     wildfire debris?                                            24     going down the middle of the -- the whole area, you have

       25   A. Well, the exterior of the building certainly was. So,      25     the attic and then you have this plenum or dropped area,



                                                                Page 91                                                              Page 93
        1     if there is any opening in that wall or if it is -- if       1     just like this, below the attic. And that is -- that

        2     it connects internally to any of the other wall              2     goes from one end of the hotel to the other. That's

        3     assemblies, then it could potentially have exposure.         3     completely -- there's no separation of that at all.

        4   Q. Okay.                                                       4     So --

        5   A. Yeah.                                                       5   Q. That was my next question.
        6   Q. And it sounds like we would need to gut the wall to get     6   A. Yeah.

        7     a final --                                                   7   Q. Is there -- when you say there's no separation at all.
        8   A. Correct.                                                    8     Are you talking about separation between the attic and
        9   Q. -- determination on that. All right.                        9     the dropped ceiling area?
       10         So Room 104, bathroom vanity, interior dividing wall    10   A. Correct. No. There's a -- there's a separation between

       11     is the next sample. Why was that location chosen?           11     the attic and the dropped ceiling. I'm sorry. But

       12   A. This was a partition wall and it was chosen in             12     there is no separation between one end of that and the

       13     particular because it extends up to the -- so -- so         13     other end of it.

       14     here's a -- here's a building. Here's a unit, here's a      14   Q. Okay.
       15     unit. Okay. You have a partition wall between the two       15   A. So if I'm in -- if I'm in room -- let's see. Where are

       16     units. So it is a common wall, just like this wall here     16     we here? If I'm in Room 105 and there's a room across

       17     is a common wall, that wall there is a common wall. So      17     the hall from me or there's a room here, okay, all of

       18     there's no insulation in it. It has some outlets and        18     that is connected. So anything that's happening in here

       19     things in it and it extends up to the ceiling. What we      19     would happen here or here or here.

       20     don't know at that point in time, when we're doing this,    20   Q. Okay. And is the drop ceiling area vented?
       21     is if we remove the insulation, is there a plate, is it     21   A. Well, it's got -- it's got vents running through it

       22     open. Typically that wall would have a plate on top of      22     because it's the bathroom. So you have bathroom vents

       23     it so it would be sealed.                                   23     that are running through. They're running up into the

       24   Q. Okay.                                                      24     attic. We did not see any evidence of fire caulking or

       25   A. But we don't know again if there's holes through that      25     any of those kinds of things around any of these




                                                      Benchmark Reporting Agency
                                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 24 of 50 PageID #:
                                   3719
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                Page 94                                                           Page 96
       1      penetrations that went up into the attic. They were all      1     fiberglass insulation in it. So two different types of
       2      open bypasses.                                               2     insulation.
       3    Q. Okay.                                                       3   Q. There's a note here in the fourth column on some of
       4    A. So air would move and distribute easily back and forth      4     these where it says, Light Asp/Pen --
       5      between the attic and this area.                             5   A. Yes.

       6    Q. How about Room 114, bedroom? That's sample number 5.        6   Q. -- like. Asp/Pen like. What is that notation?

       7    A. Bedroom, east wall.                                         7   A. Aspergillus, penicillium. So that's where Carlson is

       8    Q. Why was that location chosen?                               8     saying, again, I identified four concerning molds,

       9    A. Again, just what we tried to do is we tried to skip, we     9     aspergillus, penicillium being one of them. He's just

       10     tried to just randomly pick different rooms. We're just     10     saying, oh, by the way, I'm also seeing a light

       11     looking for a distribution pattern.                         11     distribution of aspergillus -- aspergillus, penicillium.

       12   Q. How about -- well, were any of the remaining locations     12   Q. Okay. And that would -- that would have no relationship

       13     in samples 6, 7, 8, 9, 10, 11, 13, 14 or 17 chosen for      13     whatsoever to wildfire?

       14     any purpose other than just finding random areas to test    14   A. No. The only reason this would pop up is if somebody

       15     in?                                                         15     were spraying water on the building to try and douse it

       16   A. Well, 13 was because within the drop ceiling area, when    16     down, to keep it from burning. Okay. That might be a

       17     we opened it up, we saw the CMU wall there. We saw that     17     possibility.

       18     the CMU wall had openings into it and that it went up       18   Q. Okay. Oh, and, by the way, I meant to ask you earlier,

       19     into the attic and that it's open at the top. So            19     in either of these buildings did you see any evidence of

       20     anything in the attic is going to dump into that CMU        20     direct fire damage as opposed to just smoke residue

       21     wall. So we tested in that CMU wall specifically to see     21     damage?

       22     what was going on. The difference between our test and      22   A. No.

       23     this sample 13 is not -- and I don't have their file in     23   Q. Okay. What did you know about the cleaning that had

       24     front of me, but it's not necessarily the same location     24     been done at the hotel prior to the air sampling that

       25     that Medina tried to sample inside the wall. The            25     FBS did on January 4th and 5th of 2018?



                                                                Page 95                                                           Page 97
        1     difference is he took an air hose and he tried to create    1    A. My understanding is is that they pressure washed the

        2     an aggressive ambient sample inside there, with results     2     outside of the building. May have pressure washed it.

        3     that couldn't be read by the lab. We just put the hose      3     That's what we were told. My understanding was that

        4     in there and pulled out the particulate.                    4     they had staff wipe down and vacuum and clean, actually

        5   Q. Okay. Without -- without -- for lack of a better term,     5     deep clean all of the carpets. They replaced -- I think

        6     without stirring it up?                                     6     this is the hotel. Maybe it was both. They replaced

        7   A. Exactly. Without mixing it up and stirring it up, and      7     some mattresses. I don't know how many. Washed all of

        8     we got a pretty high reading. So that told us that          8     the bedding, but it was pretty much a surface wipe-down

        9     there was some stuff being distributed down in there.       9     of the visible surfaces that they could see.

       10     And the attic spaces were simply one side of the attic      10        Our -- our position is is that the surface -- this

       11     and the other side of the attic.                            11    wall right over here to my right, I can see a visible

       12   Q. Okay.                                                      12    surface. There's also a surface behind that, which is

       13   A. All right. Or one in the middle, one halfway down that.    13    the one you can't see. So none of those surfaces were

       14   Q. Was the attic accessed through, you know, from             14    wiped or cleaned because they couldn't access them.

       15     underneath, through the ceiling, or did you go up in the    15   Q. Okay.

       16     attic?                                                      16   A. The attic insulation, I believe, is the same insulation

       17   A. There's a side door.                                       17    that was there at the time of the fire.

       18   Q. All right.                                                 18   Q. Are you --

       19   A. I believe on the side of the building, an access panel.    19   A. The only -- if I can, the only anomaly there was that

       20     Just a second. I got to remember it. Because one of         20    one building had the pink insulation and one had the

       21     the attics had -- yeah, it's a side door. So that would     21    white insulation. So at some point in time there was a

       22     be page 57, Figure 114, attic space entry. And there's      22    different insulation that was put in there, but I don't

       23     one for each building. One of the attic assemblies had      23    know when.

       24     a product called InsulSafe 3 insulation that had been       24   Q. Are you aware of whether a professional cleaning service

       25     blown in. And the other attic had a fiberglass, red         25     or a professional restoration company was ever used at




                                                     Benchmark Reporting Agency
                                                           612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 25 of 50 PageID #:
                                   3720
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                    Page 98                                                           Page 100
       1      either of these hotels?                                         1    Q. Okay. And this might be a better question for

       2    A. I'm not aware of that.                                         2      Mr. Carlson. But do you know the surface area that's

       3    Q. All right. So back -- let's go to the tape samples             3      actually examined under a microscope?

       4      there on Exhibit 2. We already talked about the wood            4    A. I do, but I can't recall.

       5      burning fireplace.                                              5    Q. Okay.

       6    A. Yes.                                                           6    A. And I think the issue there is -- and it's interesting

       7    Q. It looks like sample number 12 was another tape lift           7      because the -- you're looking at a slide. All right.

       8      from a wood burning fireplace, correct?                         8      But you're honing in on a section of that slide, and

       9    A. Yes.                                                           9      you're moving that slide around basically. You're

       10   Q. Same reason that -- for selecting that location?               10     looking at various fields, and so what I can't answer

       11   A. Yes. We have done enough -- we have done enough of this        11     for you is that field study that he did. He'll have to

       12     that we know whenever there is a wood burning fireplace         12     answer that for you.

       13     of any kind at a facility or a house that has had a             13   Q. Okay.

       14     fire, one of the arguments that is always put forth,            14   A. How is that determined. Is this representative of the

       15     which would makes sense, is that anything you're finding        15     entire slide, for example.

       16     is from the wood fireplace. So you have to sample that          16   Q. Mm-hmm. Do you know what -- how many square millimeters

       17     fireplace as a -- as a baseline for comparisons.                17     there are in the adhesive portions of the tape that you

       18   Q. All right. And then we've got three tape samples taken         18     used or that Mr. Piero used?

       19     from attic spaces, correct?                                     19   A. Yeah. Well, the tape is half inch Scotch clear tape,

       20   A. Yes.                                                           20     and he typically -- I mean you can see it in the photos.

       21   Q. Okay. Any particular reason for selection of the attic         21     We typically tear off a piece about five inches long.

       22     spaces?                                                         22     We fold over an area for holding, and then we basically

       23   A. Basically start at one end, go to the middle, go to the        23     lay it on there and pull it up. So you would be

       24     other end. Just here's the distribution.                        24     half-inch by three-inch would be the area.

       25   Q. Okay.                                                          25   Q. Okay .



                                                                    Page 99                                                           Page 101
        1   A. You know.                                                       1   A. And not all of that necessarily. And we don't --

        2   Q. Did you take any tape samples from any surfaces inside          2     contrary to -- I read a -- one -- one of the reports

        3     rooms, other than the fireplaces?                                3     that was issued for Travelers, a rebuttal report, they

        4   A. No.                                                             4     intimate that we, you know, pressed down on the tape.

        5   Q. Why not?                                                        5     We didn't do that. One of the problems with pressing

        6   A. The rooms had been thoroughly cleaned. What we were             6     physically down is that you will actually squash the

        7     really looking for is redistribution of particulate that         7     particulate and it will take on a different form. So

        8     had been aerosolized, so that would pick up in the               8     it's literally a grab essentially. Whatever is coming

        9     ambient air within the rooms.                                    9     up on there is coming up.

       10   Q. Okay. All right. You next have the particle                    10   Q. Okay.
       11     interpretation chart. I think we discussed that a               11   A. All right. So...

       12     little bit. But I do want to ask you, I see a reference         12   Q. Just let gravity do its work, rather than applying any
       13     to 400 times magnification, correct?                            13     extra pressure?
       14   A. Yes.                                                           14   A. Correct.

       15   Q. Do you know what -- actually it says methods down here.        15   Q. Okay. But the surface area though that Mr. Carlson
       16     It says the Air-O-Cell cassette traces were identified          16     would have available to him would probably be about a
       17     under light microscopy viewed at 100 times, 200 times           17     half-inch by three inches, correct?
       18     and 400 times, correct?                                         18   A. Yeah. Take a look at the photo log, page 4, Figure 7.

       19   A. Yes.                                                           19     There it is, right there. So --

       20   Q. The particle counts that we're seeing in the chart, --         20   Q. Okay.
       21   A. Yes.                                                           21   A. -- that's about a three-inch long strip, half-inch wide.

       22   Q. -- do you know if those are particles that are counted         22   Q. And that's a picture of a sample being taken from where?
       23     within the 100 times, 200 times or 400 times                    23   A. Inside the fireplace.

       24     magnification field?                                            24   Q. Okay.
       25   A. I do not. You'll have to ask Mr. Carlson that.                 25   A. Yeah. That sample is being taken with the idea that we




                                                        Benchmark Reporting Agency
                                                              612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 26 of 50 PageID #:
                                   3721
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                              Page 102                                                                Page 104
        1     are expecting that to register char and/or soot or both.    1    A. I don't think we looked at that in this case. The

        2   Q. Under methods here on page 4, it says, no chemical         2      construction certainly looks, you know, circa 1970s.

        3     identification was conducted on the soot-like, char-like    3    Q. How about the Days Inn? Do you know how old that hotel

        4     particles, and carbon black-like particles.                 4      is?

        5          Is that basically what we've been talking about is     5    A. Probably similar. Yeah.

        6     the difference between the Level 1 and the Level 4 lab      6    Q. So, if you just -- if you went into an attic space in a

        7     analysis?                                                   7      -- in an older building like that, you would expect to

        8   A. Yes.                                                       8      find a lot of dust in there, correct?

        9   Q. All right. And it says, presumptive identification was     9    A. Yes.

       10     based on particle morphology.                               10   Q. And, you know, if you just took a tape sample of just a

       11          What is your definition of the word morphology?        11     dusty surface that hadn't been cleaned for -- I guess

       12   A. It's the size of what it looks like under the              12     that'd be 40, 50 years, what -- what are all the things

       13     microscope. Yeah.                                           13     that you would expect to see in that sample?

       14   Q. As opposed to like chemical composition?                   14   A. Well, we did that as part of the case study that we

       15   A. Correct.                                                   15     worked on for about two years, Carlson and I, before we

       16   Q. Right. And why does it say presumptive identification?     16     started utilizing this in the field. We -- we sampled

       17   A. As I indicated earlier in my testimony, based on           17     -- I owned a house that was, at that point in time,

       18     education, training and experience, the microscopist is     18     140 years old, in St. Paul, Minnesota, a historic house.

       19     looking underneath and they are identifying what they       19     We did sampling there. They had actually had a fire in
       20     believe they are seeing.                                    20     the house back in the '60s. So we sampled that house.
       21   Q. All right. Then on the next page, page 5, it begins        21     We sampled other people that we knew. We sampled 1940s
       22     section 3, Sampling Discussion. Do you see that?            22     houses, 1970s houses, buildings of all kinds, things at
       23   A. Yes.                                                       23     the University of Minnesota where he works.
       24   Q. And this is a part -- this is something that you're        24           What we were really looking at is the morphology.
       25     writing now in the report, correct?                         25     What we were finding in the older houses is that there



                                                              Page 103                                                                Page 105
       1    A. Yes, it is.                                                 1     was so much buildup of dust that you literally couldn't

       2    Q. Okay. The previous -- the table for Mr. Carlson, that       2     see. You couldn't pick out necessarily if there was

       3      was cut and pasted into your report, correct?                3     pollutants that were related to industrial pollution,

       4    A. Yes. And I want to go back on record as indicating that     4     char, or soot. The -- that's why if you take a look at

       5      I mentioned five minutes on our Air-O-Cells. Our             5     the samples that we took in the attic -- just a second.

       6      Air-O-Cells were all run for two minutes in the walls,       6     I'll look at something real quick. So just a minute.

       7      and they were run for five minutes in the attic.             7     Yeah. That's why when you look at -- this is why it's

       8    Q. Any reason for running them different times in different    8     -- when you look at 16 and you look at 18, okay, one is

       9      places?                                                      9     on a horizontal surface and one is on a vertical

       10   A. Open, wide open atmosphere as opposed to a confined        10     surface. So 18 we're actually taking a settled dust

       11     space. What happens in these walls is when we run them      11     sample, and 16 we're taking it off of a framing member

       12     for five, even if there's no insulation, you get the        12     that is vertical, where settled dust cannot land onto,

       13     same results that Medina got when he recharged the CMU.     13     but where a charged soot from a complex fire would

       14     It literally adds so much particle in there you can't       14     potentially bond, and we're getting effectively 5 to 10

       15     see it. The microscopist can't read it.                     15     of char. So we think that the reason that that occurred

       16   Q. Okay. Because the particles are stacked on top of each     16     on 18 is because that is indicative of new char. If

       17     other?                                                      17     that dust was 40 years old, I wouldn't be able to see

       18   A. Overloaded, yeah.                                          18     that char in there. That's just our opinion.

       19   Q. Right. You know, by the way, if we -- do you have any      19   Q. Okay.

       20     information that that attic had ever been cleaned in the    20   A. Yeah.

       21     history of the hotel?                                       21   Q. Well, what kinds of other things are in dust?

       22   A. I don't believe it had.                                    22   A. Well, based on looking under the microscope with Carlson

       23   Q. All right.                                                 23     and seeing a bigger breakdown of these kinds of things,

       24   A. I mean.                                                    24     you will see insect parts. You will see skin flakes.

       25   Q. Do you know how old the Rocky Waters Motor Inn was?        25     You will see pollen. You will see mold, mold obviously.




                                                     Benchmark Reporting Agency
                                                           612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 27 of 50 PageID #:
                                   3722
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                  Page 106                                                          Page 108
        1     Sometimes the mold has -- we call it sooty mold. It             1   Q. Okay.

        2     actually has char and/or soot on top of the mold. You           2   A. Then I would go into the wall and I would do a

        3     will see -- potentially you'll be able to see sand or           3     two-minute or a one-minute, depending on if it's

        4     quartz, depending on the magnifying, in this level of           4     insulated or not. In the ceiling above me, I probably

        5     sampling. That's about it. You're not going to get              5     would do a five minutes because -- unless there's

        6     much more than that.                                            6     insulation up there.

        7   Q. Any inorganic material?                                        7   Q. And are the ambient air samples collected to establish

        8   A. You might. You might be able to see some of that.              8     sort of a baseline?

        9   Q. Okay.                                                          9   A. Yes. What's in the air at that point in time.

       10   A. Yep.                                                          10   Q. Where were ambient air samples taken in this case?

       11   Q. So back to your sampling discussion. First paragraph          11   A. Ambient air samples were taken -- just a second. In the

       12     starts, typically, in post fire remediation strategies.        12     attic. Just a minute. Look at the... Well, I would

       13     Do you see that?                                               13     consider for -- anything that was done in the drop

       14   A. Yes.                                                          14     ceiling to be an ambient because of the large plenum

       15   Q. Okay. There's a comment in there that post remediation        15     that existed up there. It's a -- it's a large area.

       16     complaints from building occupants often include               16        We ran them for two minutes because of the concern

       17     descriptions of a lingering smoke smell months and years       17     of overloading. We still got the results we got.

       18     later. Do you see that?                                        18   Q. Because it's a smaller space?

       19   A. Yes.                                                          19   A. Well, no. It's a big space, but it's going to have

       20   Q. All right. That's -- that's something you say typically       20     potentially a lot more dust and things like you have up

       21     happens, correct?                                              21     there because it's not wiped down. So we didn't want to

       22   A. Yes.                                                          22     overload it, and then the attic. So really those are --

       23   Q. All right. Do you know of specific complaints here?           23     those are the ambients that we did. We did not do an

       24   A. I don't. For that to happen, you have to have the unit        24     outside sample.

       25     completely shut down usually for about 48 hours without        25   Q. Okay. Then why did you not do an outside sample?



                                                                  Page 107                                                          Page 109
       1     any conditioned air going into it, and then, when you           1    A. We considered the interior open spaces that we did to be

       2     open that door and you also have that change in                 2      representational of the outside, particularly attic.

       3     humidity, is when that off-gassing will occur. So, if           3      Whatever's happening outside is going to be happening in

       4     that condition hasn't happened at this facility, then           4      that attic based on how it's vented --

       5     you wouldn't smell it.                                          5    Q. Okay.

       6    Q. Okay. In terms of that Asp/Pen, do you know if                6    A. -- at that point in time.

       7      Mr. Carlson ever quantified the number of mold particles       7    Q. Did you do any ambient air samples in room spaces or

       8      that he saw in some of the samples?                            8      lobby spaces?

       9    A. No. It doesn't look like he did in this case. I will          9    A. No.

       10    tell you that his standard process with me over the             10   Q. Why not?

       11    years has been, if there is a concern from a mold               11   A. Those had all been wiped and cleaned.

       12    standpoint, he always calls me and he says we got a             12   Q. Okay.

       13    problem, and then it shows up where he will actually do         13   A. We were really -- our assignment here was really to look

       14    a count. Here, there was no indication of that.                 14     at -- Travelers had already agreed to wipe the place

       15   Q. Okay. The fourth paragraph down it says, the ambient          15     down, and that had been -- that had been done. So we

       16    air samples are collected for a five-minute sample              16     were really looking at the areas that were not affected

       17     period to use for comparison purposes.                         17     by the wipe-down.

       18   A. Yes.                                                          18   Q. Okay. Next in the report, Section 4, it says

       19   Q. What does that mean?                                          19     Description of Soot, correct?

       20   A. Again, some of this is boilerplate. But typically that        20   A. Yes, it does.

       21    would mean that we would be sampling -- in this room I          21   Q. And where -- is that your language, or is that an

       22    would set my sampling median and my pump probably here          22     excerpt from something else?

       23    in the middle of this table. I'd run it five minutes,           23   A. No. That's reprinted from -- go to page 7. There's the

       24    when it's open, open atmosphere. That's what you and I          24     reference.

       25    are breathing right now, at that moment.                        25   Q. Okay.




                                                       Benchmark Reporting Agency
                                                             612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 28 of 50 PageID #:
                                   3723
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                               Page 110                                                           Page 112
        1   A. Yep.                                                        1   A. Yeah. It's better for the hygienist to answer that
        2   Q. Report on Carcinogens, 12th Edition, correct?               2     question.
        3   A. Yes.                                                        3   Q. Okay. Do you know if there are PAHs in non-gas-phase
        4   Q. And that's up to 14th Edition now?                          4     soots?
        5   A. Yep.                                                        5   A. Based on the literature I read, yes.
        6   Q. All right. It says, soot is a general term that refers      6   Q. Okay. Can you point me to any specific literature?
        7     to the black, impure carbon particles resulting from the     7   A. No. I referenced a whole bunch before, but, again,
        8     incomplete combustion of a hydrocarbon, correct?             8     without having those in front of me, no.
        9   A. It is.                                                      9   Q. Fair enough.
       10   Q. And then it says, it is more properly restricted to the    10   A. No.
       11     product of the gas-phase combustion process but is          11   Q. Okay. Then we go to your conclusions. Well, actually,
       12     commonly extended to include the residual pyrolyzed fuel    12     let me ask you this. There was a -- in some of the
       13     particles such as cenospheres, charred wood, petroleum      13     materials that I received last night there was a
       14     coke, etcetera, that may become airborne during             14     publication titled, Report on Carcinogens, 14th Edition.
       15     pyrolysis and which are more properly identified as         15   A. Mm-hmm.
       16     cokes or chars.                                             16   Q. Correct?
       17         Can you put that in laymen's terms for me?              17   A. Yes.
       18   A. Yeah. Char is a problem. Cokes -- char is a problem        18   Q. What is that publication?
       19     and soot is a problem. And what I think this -- this is     19   A. Well, that's one of the referenced documents that we
       20     a -- I don't think this is the complete reprint. So you     20     utilize. And...
       21     may want to check on there, but I do believe there's        21   Q. Is that put out by the National Institutes of Health?
       22     another paragraph that goes with it that indicates          22   A. Yes.
       23     there's -- that they talk about the size of the             23   Q. All right. Just ask you about some of the statements in
       24     particles. And they -- and the concerning part is           24     there. If -- if you don't know, I can ask Mr. --
       25     things that are 10 microns in size or less, because that    25     Mr. Carlson. But there's a statement in there that says



                                                               Page 111                                                           Page 113
       1      -- your lungs are a natural HEPA filter. That's why         1      soots are classified into four morphologically distinct

       2      we're all alive and not dead. Okay. So they -- they         2      forms. One, acini form carbon; two, carbonaceous

       3      filter out particulate that is bigger than -- bigger        3      xerogel particles; three, carbon cenospheres; and, four,

       4      than that size. So we are -- that median that we're         4      coke and char fragments.

       5      sampling with, that Air-O-Cell cassette is designed to      5    A. Yes.

       6      sample material that is 10 microns or less in size.         6    Q. Do you know what forms of soot we're dealing with in

       7      That's what we're looking for, the stuff you can't see,     7      this case, or what forms of soot Mr. Carlson observed?

       8      because it will enter into your lungs. And that's what      8    A. You'll have to ask him that.

       9      -- that's what Carlson is also looking for when he's        9    Q. Fair enough.

       10     looking under the microscope at the tape lifts.             10   A. If I had his photos in front of me, I might be able to

       11   Q. What is the gas-phase combustion process?                  11    identify under the microscope, based on having looked at

       12   A. Burning. It's called the burning process. That's where     12    these so many times, but, again, that's a better

       13     you're going to see -- that's the smoke that's coming       13    question for him.

       14     out.                                                        14   Q. Okay.

       15   Q. The wildfire debris that's there now, is that in the       15   A. Yeah. He identified them.

       16     gas-phase combustion process?                               16   Q. Do you agree with the statement that soots are black

       17   A. No.                                                        17     particulate matter formed as byproducts of combustion or

       18   Q. Okay.                                                      18     pyrolysis of organic materials such as coal, wood, fuel

       19   A. It would still be burning if it was in the gas-phase       19     oil, waste oil, paper or plastics and household refuse?

       20     combustion process.                                         20   A. At the time of the 12th Edition, 2011, I would agree

       21   Q. That's what I assumed. Okay.                               21    with that. I don't know what edition you're reading or

       22        It talks about polycyclic aromatic hydrocarbons.         22    if they have updated that. Based -- as I said earlier,

       23     What are those?                                             23    based on some of the new literature that's being

       24   A. PAHs.                                                      24    published, soot is now also being put into a white

       25   Q. If you know.                                               25    and/or a gray form as well. So the idea that soot is




                                                      Benchmark Reporting Agency
                                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 29 of 50 PageID #:
                                   3724
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                            Page 114                                                               Page 116
        1     only black is now changing and evolving.                    1     other material on the tape?

        2   Q. Okay.                                                      2   A. No, not in this level.

        3   A. Yeah.                                                      3   Q. These are just raw particle counts, correct?

        4   Q. So, other than the description of soot as black            4   A. Yes.

        5     particulate matter, do you agree with the statement I       5   Q. Regardless of whether there's, you know, one mold spore

        6     just read?                                                  6     also on the tape or 500 mold spores also on the tape,

        7   A. Yes.                                                       7     correct?

        8   Q. Okay. Do you agree with the statement that the chemical    8   A. Correct. And you could -- so, for example, on the

        9     compositions of soot -- and I'm sorry. Let me strike        9     photos that he has published, even today he could look

       10     that.                                                      10     at one of those photos, and in front of you he could

       11         Do you agree with the statement that their chemical    11     quantify, based on that photo, what, as a hygienist, he

       12     compositions and properties are highly variable and        12     is seeing. And he could tell you, yeah, here's a mold

       13     depend on the type of starting material and the            13     spore. This is -- this is -- here's a skin flake.

       14     combustion conditions?                                     14     Here's a -- you know, he could certainly do that, and

       15   A. Absolutely.                                               15     those are -- those show up on the photos.

       16   Q. Okay. Do you agree with the statement that particulate    16   Q. Okay.

       17     emissions from fireplaces consist largely of aciniform     17   A. Yeah.

       18     carbon?                                                    18   Q. I do have his reports here with photos, but

       19   A. Absolutely.                                               19     unfortunately I just have them with black and white.

       20   Q. Do you agree with the statement, the general population   20     Would those be of any use to you --

       21     potentially is exposed to soots from fireplaces,           21   A. Sure. Absolutely.

       22     furnaces, engine exhaust and particulate emissions from    22   Q. -- to look at in black and white?

       23     any combustion source?                                     23   A. You bet.

       24   A. Yes.                                                      24   Q. Okay. Well, let me ask you this. Is there anything

       25   Q. Do you agree with the statement that chimney sweeps       25     that I've asked you today that you have not been able to



                                                            Page 115                                                               Page 117
       1      likely have the highest occupational exposure to soots?    1     answer that you would want to look at the photographs to

       2    A. Yeah. It's based on the study done in the 1800s, and      2     answer?

       3      that has been -- I think it's one of the things we         3    A. No.

       4      reference in our -- in our larger reports, but, yes.       4               MR. DEVILLING: Okay. Off the record.

       5    Q. Do you agree with that statement?                         5               (Discussion held off the steno record.)

       6    A. The chimney sweep study, yes.                             6               MR. DEVILLING: Back on the record.

       7    Q. There's also a reference to grape cluster patterns in     7    Q. (MR. DEVILLING) Do you consider yourself a scientist?

       8      some of these reports.                                     8               MR. SCOTT: Object to the form.

       9    A. Yeah. I mentioned that to you before.                     9    A. You know, I'll answer the question this way. In all of

       10   Q. And what do you mean by grape cluster patterns?           10    the voir dires that I have gone through in my career, in

       11   A. If you look at Carlson's photos that he has produced,     11    all of the challenges that one sees as an expert, I have

       12     that's one the things we look at for a complex fire        12    never had methodology come up as a challenge, or, if it

       13     burn, where we've got -- we would not see a grape          13    has, it has been -- it has been disallowed by the Court.

       14     cluster of carbon aciniforms from a fireplace.             14    In other words, the courts have allowed me to testify

       15   Q. Okay.                                                     15    based on my methodology. So I certainly understand the

       16   A. They don't cluster together like that.                    16    scientific principle.

       17   Q. Let's talk about some of the other things in ordinary     17        One of the things that the master's in engineering

       18     dust. Do dead insects pose a health risk to humans?        18    class dealt with was the design of experiments

       19   A. I can't answer that question.                             19    specifically. So we spent a full semester on how to

       20   Q. Do you know if dead skin or decomposing skin poses a      20    physically look at a problem step by step by step and

       21     health risk to humans?                                     21    design the theory and the experiment for the problem and

       22   A. I don't typically see it on a menu, but I don't know.     22    how to solve that problem. So I understand the

       23   Q. So, if we're looking at Mr. Carlson's testing here, I     23    scientific method based on my education, training and

       24     just want to make sure I understand. Does he ever          24    experience. My wife certainly thinks I'm a scientist,

       25     characterize the proportion of char and soot to all        25    mad scientist.




                                                    Benchmark Reporting Agency
                                                          612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 30 of 50 PageID #:
                                   3725
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                  Page 118                                                           Page 120
        1   Q. (MR. DEVILLING) Do you have formal training as a               1   A. I don't think I've seen his estimate.
        2     scientist?                                                      2   Q. Okay.
        3   A. No.                                                            3   A. I certainly could do that, but I haven't seen it.
        4              MR. SCOTT: Object to the form.                         4   Q. Back to your CV. In any of the training or testing or
        5              MR. DEVILLING: Let's take a five-minute                5     any of the licenses or certifications listed, was there
        6     break.                                                          6     anything specific to wildfires?
        7              THE VIDEOGRAPHER: We are going off the                 7   A. Not specific to wild -- well, just a second. I want to
        8     record, and the time is 11:39 a.m.                              8     take a look at something here. Just a minute. No, not
        9              (Break taken at 11:39 a.m. - 11:45 a.m.)               9     specific to wildfires. More specific to, you know,
       10              THE VIDEOGRAPHER: We are back on the                  10     design of buildings, open atmosphere, air movement in
       11     record, and the time is 11:45 a.m.                             11     buildings, and certainly how to sample, how to gather
       12   Q. (MR. DEVILLING) Okay. Mr. Irmiter, I want to talk a           12     samples.
       13     little bit about some more conclusions here in                 13   Q. Okay.
       14     Exhibit 2. It says based on the results of the                 14   A. Yeah.
       15     sampling. Do you see that paragraph?                           15   Q. Have you ever attempted to become a certified industrial
       16   A. Which page please?                                            16     hygienist?
       17   Q. Page 6.                                                       17   A. No.
       18   A. Yes.                                                          18   Q. Have you ever failed any licensing exams?
       19   Q. And it says, based on the results of the sampling, and        19   A. No.
       20     then you go on to issue some recommendations?                  20   Q. Do you know what the term aciniform means?
       21   A. Yes.                                                          21   A. Yeah.
       22   Q. All right. And what was your understanding of how             22   Q. I've used it a couple times in questions. What does
       23     Mr. Howarth was going to use your report?                      23     that term mean?
       24   A. My understanding is that this was an appraisal when we        24   A. It's a -- it's one of the -- it's the type of
       25     were retained. I was going to be going to an appraisal         25     particulate that is distributed with a burn from the



                                                                  Page 119                                                           Page 121
       1      potentially. I don't know if it had been named yet or          1      fire. Typically it's going to be a carbon. It's going
       2      not. My understanding is, is that we would issue --            2      to -- if we tested the aciniform itself, so on that --
       3      depending on our results, I would issue recommendations,       3      on that particular sample, if -- if a lab doing Level 4
       4      and then those recommendations would be taken by one of        4      were to pinpoint that particular aciniform under the
       5      his staff or him, and they would put together an               5      microscope and then break it down chemically, we would
       6      Xactimate estimate.                                            6      expect the highest distribution of the element to be
       7    Q. Okay.                                                         7      carbon.
       8    A. Based on that. Now, we do Xactimate estimates for every       8                MR. DEVILLING: I'm just looking back
       9      one of our clients. We now do them for Mr. Howarth. We         9      through my notes here, Clint.
       10     didn't at this point in time. So...                            10               MR. SCOTT: Okay.
       11   Q. Okay. That was my next question.                              11   Q. (MR. DEVILLING) Did you ever make any determination of
       12   A. Yeah.                                                         12     how often the fireplaces were used at either of these
       13   Q. You've never done an Xactimate estimate yourself in this      13     hotels?
       14     case, correct?                                                 14   A. No.
       15   A. You know, as I sit here today, not that I'm aware of.         15   Q. Did you ever make a determination of how often outdoor
       16   Q. Okay.                                                         16     fire pits would have been used at the hotels?
       17   A. And if it's not in the documents we sent you, then it         17   A. No.
       18     doesn't exist.                                                 18   Q. Do you have any pre-loss baseline testing from either of
       19   Q. It was -- it was not. So...                                   19     these hotels?
       20   A. Okay.                                                         20   A. No.
       21   Q. Okay.                                                         21   Q. Okay. From anywhere in Gatlinburg?
       22   A. Yeah, it just -- yeah, we did not.                            22   A. No.
       23   Q. All right. Have you ever -- have you ever done a              23   Q. And what -- what would pre-loss baseline testing -- what
       24     comparison of your recommendations to what Mr. Howarth         24     does that mean to you?
       25     ultimately estimated?                                          25   A. Like anything, we would certainly like to have as much




                                                      Benchmark Reporting Agency
                                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 31 of 50 PageID #:
                                   3726
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                 Page 122                                                           Page 124
        1      information as we can about a facility or a building          1     result of staying at the hotels?
        2      prior to any inspection we do. We're not there at the         2   A. I'm not qualified to give that opinion.
        3      time of the loss. So that information is always               3   Q. Okay.
        4      helpful.                                                      4   A. I typically don't disqualify myself, but I'm not a
        5   Q. My --                                                         5     medical doctor.
        6   A. It's part -- it's part of a general experiment that I         6   Q. Fair enough. I do want to look at Exhibit 3 and just go
        7      talked about earlier, you know.                               7     through that briefly. Let me just ask you, were there
        8   Q. My apologies if I asked this earlier. But do you know         8     any differences in your methodology of testing on the
        9      how close the fire got to the hotels?                         9     Days Inn as opposed to the Rocky Waters Motor Inn?
       10   A. I believe it -- I believe there was some burn right          10   A. No.
       11      across the creek, if I remember right.                       11   Q. The -- in the Days Inn it appears to me that of all the
       12   Q. Okay.                                                        12     samples taken there were four that showed either more
       13   A. Yeah.                                                        13     soot than char or the same level of char and soot.
       14   Q. Do you know anything about the soil composition in the       14     Whereas, in the Rocky Waters Motor Inn, there are only
       15      vicinity of the hotels?                                      15     four with more soot than char or with the same level of
       16   A. Do not.                                                      16     char and soot. Do you have any explanation for that
       17   Q. Do you know anything about the predominant forms of          17     difference?
       18      plant life in the area that burned?                          18   A. The only thing I can think of is it sits higher. I
       19   A. No.                                                          19     don't know if you've been to the site or not. But they
       20   Q. You make a comment in your report that soot is still         20     sit -- this one sits at a higher elevation.
       21      viable in the ambient air. What do you mean by viable?       21   Q. Which one? The Days Inn?
       22   A. It's still there.                                            22   A. Days Inn, yeah.
       23   Q. Any idea how many times the air in the attic of the          23   Q. Okay.
       24      hotel has turned over since the fire?                        24   A. Yeah. So -- so it is acclimated differently. So in
       25   A. No.                                                          25     terms of -- in terms of the exposure of that building,



                                                                 Page 123                                                           Page 125
       1    Q. Same question as to the walls.                               1      based on the building code, it would be an exposure more

       2    A. No.                                                          2      closer to an Exposure C because of the escarpment, which

       3    Q. Tell me a little bit about Mr. Piero's training and          3      is the hill that it's next to. So the wind load would

       4      background --                                                 4      be higher on any given day than the one that sits lower

       5    A. Sure.                                                        5      and is more protected.

       6    Q. -- that would qualify him to collect samples on a --         6    Q. Did you ever do any analysis of average wind speed in

       7    A. Sure.                                                        7      the valley?

       8    Q. -- case like this.                                           8    A. No.

       9    A. His degree is in environmental science from the              9    Q. Let me just clarify that question. Did you ever do an

       10     University of Colorado. Specific to that degree he has        10     analysis of average wind speeds in Gatlinburg?

       11     classes where they designed and learned how to do             11   A. No.

       12     sampling protocols, believe it or not, for wildfires          12   Q. In terms of your sampling discussion, in Days Inn, it

       13     because of Colorado, for mold and other particulates.         13     looks like there were 20 interior samples taken over all

       14     He also has classes in microscopy, to look underneath         14     at the Days Inn, correct?

       15     the microscopes. Understands the whole process of chain       15   A. Yes.

       16     of custody and sampling locations. So he -- he and my         16   Q. Why did you not take more samples?

       17     son Jim both graduated from the same program, and they        17   A. That was deemed enough based on the size of the

       18     do the majority of our site -- our sampling in the            18     building, yeah.

       19     field.                                                        19   Q. Is there any standard that you employ for the number of

       20   Q. Do you know why some of Mr. Carlson's data is stated in      20     samples that you want to obtain for certain square

       21     a range as a particular -- as opposed to a specific           21     footage or cubic footage of a building?

       22     number of particle counts?                                    22   A. There can be, certainly. Economics can also play into

       23   A. You'll have to ask him that.                                 23     it. I don't think it did here in this case, but...

       24   Q. Okay. Do you believe that the health of the guests at        24   Q. Do you recall whether Mr. Howarth gave you a limited

       25     the Days Inn and Rocky Waters Motor Inn is at risk as a       25     budget to do the testing?




                                                       Benchmark Reporting Agency
                                                             612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 32 of 50 PageID #:
                                   3727
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                  Page 126                                                    Page 128
       1    A. He doesn't give us a budget. None of our clients do.           1                  ERRATA SHEET

       2      They send us a file. We review it, and then we send out         2   Page/Ln     Correction    Reason

       3      to them what we believe is necessary, with some options         3   ________________________________________________________

       4      to -- once we get to the field, to possibly do what's           4   ________________________________________________________

       5      called a change order, where we need to add some scope          5   ________________________________________________________

       6      based on what we're seeing if something changes. Not            6   ________________________________________________________

       7      everybody agrees to that. Some people say I don't want          7   ________________________________________________________

       8      to pay that, and they go -- they go elsewhere.                  8   ________________________________________________________

       9    Q. Okay. Were there any differences as to your                    9   ________________________________________________________

       10     recommendations for remediation between the Days Inn and       10   ________________________________________________________

       11     Rocky Waters Motor Inn?                                        11   ________________________________________________________

       12   A. No. They were very similar.                                   12   ________________________________________________________

       13   Q. Okay. Do you believe that all -- all of the wall              13   ________________________________________________________

       14     cavities at both of these hotels contain wildfire              14   ________________________________________________________

       15     debris?                                                        15   ________________________________________________________

       16               MR. SCOTT: Object to the form.                       16   ________________________________________________________

       17   A. To a limited degree, yes.                                     17   ________________________________________________________

       18   Q. (MR. DEVILLING) Okay. Whether a particular wall cavity        18   ________________________________________________________

       19     would have wildfire debris in it would depend on the           19   ________________________________________________________

       20     extent to which it's sealed from the air around the            20   ________________________________________________________

       21     cavity, correct?                                               21   ________________________________________________________

       22   A. Yes.                                                          22   ________________________________________________________

       23   Q. Okay. And without doing some very destructive testing,        23   ________________________________________________________

       24     there would be no way to determine the degree to which         24   ________________________________________________________

       25     each wall cavity is isolated from the surrounding              25   ________________________________________________________




                                                                  Page 127                                                    Page 129
        1      environment, correct?                                          1     I, Thomas J. Irmiter, have read this transcript, pages 1
        2    A. Correct.                                                      2     - 127, and acknowledge herein its accuracy except as
        3                 MR. DEVILLING: Okay. Those are all the              3     noted on the errata sheet.
        4      questions that I have.                                         4
        5                 MR. SCOTT: No questions. Thank you.                 5
        6                 MR. DEVILLING: Thank you.                           6                   ____________________________________
        7                 THE VIDEOGRAPHER: And we are going off the          7                             Signature
        8      record, and the time is 12:02 p.m.                             8
        9                 (Whereupon, the deposition concludes at 12:02       9
       10                 p.m.)                                              10     ____________________________________
       11                                                                    11             Notary Public
       12                                                                    12
       13                                                                    13
       14                                                                    14
       15                                                                    15
       16                                                                    16
       17                                                                    17
       18                                                                    18
       19                                                                    19
       20                                                                    20
       21                                                                    21
       22                                                                    22
       23                                                                    23
       24                                                                    24
       25                                                                    25




                                                      Benchmark Reporting Agency
                                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 33 of 50 PageID #:
                                   3728
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America


                                                                        Page 130
        1        STATE OF MINNESOTA
        2                       CERTIFICATE
        3        COUNTY OF CARVER
        4               I, Christine M. Clark, RPR, hereby certify
                 that I reported the Videotape Deposition of Thomas J.
        5        Irmiter on this 28th day of February, 2020, in
                 Minneapolis, Minnesota, and that the witness was by me
        6        first duly sworn to tell the truth and nothing but the
                 truth concerning the matter in controversy aforesaid;
        7
                       That I was then and there a notary public in and
        8        for the County of Carver, State of Minnesota; that by
                 virtue thereof I was duly authorized to
        9        administer an oath;
       10               That the foregoing transcript is a true and
                 correct transcript of my stenographic notes in
       11        said matter, transcribed under my direction and
                 control;
       12
                       That the cost of the original has been
       13        charged to the party who noticed the deposition and
                 that all parties who ordered copies have been
       14        charged at the same rate for such copies;
       15               That the reading and signing of the
                 deposition was not waived;
       16
                       That I am not related to any of the
       17        parties hereto, nor interested in the outcome of the
                 action and have no contract with any parties,
       18        attorneys or persons with an interest in the action
                 that has a substantial tendency to affect my
       19        impartiality;
       20               WITNESS MY HAND AND SEAL this 3rd day of
                 March 2020.
       21
       22
                                     -------------------------
       23                             Christine M. Clark, RPR
                                      Notary Public
       24
       25


                              Benchmark Reporting Agency
                                    612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 34 of 50 PageID #:
                                   3729
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                                Page 131

              A           90:7            agrees 126:7       analysis 20:1    appraisal 12:2     109:13
      a.m 4:4,7 43:16   Adam 60:10        air 26:7 28:16       20:22 38:25      20:7 58:18     associated
        43:17,17,19       88:11             46:10 61:5,9       41:12,13         58:20 118:24     33:5,9,11
        85:16,17,17     add 21:19           61:24 62:12        42:1 45:8,23     118:25         assume 28:8
        85:19 118:8       126:5             63:8 69:15         49:13 54:2     appraiser          90:8,10,10
        118:9,9,11      added 41:9          69:15,25           54:22 55:5,6     20:14 21:16    assumed
      abandoned 7:9       51:8              70:2,5 71:18       55:20 74:13    approved 13:8      111:21
      abatement         addition 35:21      73:20 74:8         74:14 86:5,5     13:12          Assuming
        12:12,14          35:25 36:3        76:8,12,13,15      86:12 102:7    arbitration        78:20,23
      ability 37:16     additional          76:16 90:1,5       125:6,10         20:10,11       ASTM 45:4,21
        54:1              15:17 23:20       90:13 94:4       Analytical       arbitrators        54:6 82:8,23
      able 47:12,14       35:2 41:4         95:1 96:24         55:20 81:14      20:12          at-risk 66:3
        50:12,13          56:23 86:22       99:9 107:1       analyze 55:23    architectural    athletic 9:2
        70:15 86:20     address 9:25        107:16 108:7       60:3             7:18           atmosphere
        105:17 106:3      10:1 46:19        108:9,10,11      analyzed 55:17   architecture       46:9 69:23
        106:8 113:10    adds 103:14         109:7 120:10       55:24            7:15             70:18 71:12
        116:25          adhesive            122:21,23        analyzing 39:7   area 18:20         103:10
      above-entitled      100:17            126:20           and-a-half         56:15 62:3       107:24
        4:23            adjuster 24:17    air-conditioner      35:22 38:3       76:17 92:24      120:10
      absolute 52:6       29:18,20          71:3,7             77:23 78:2       92:25 93:9     attempted
      absolutely 16:7     30:2            air-condition...     90:10            93:20 94:5       61:24 120:15
        32:1 38:9       adjusters 13:9      71:8             and/or 6:10        94:16 100:2    attic 46:12
        42:4,10 50:1      24:21,23        Air-O-Cell           25:8 46:11       100:22,24        69:12,15
        71:21 114:15    administer          56:12 76:14        102:1 106:2      101:15           70:6,21
        114:19            130:9             76:21 77:4         113:25           108:15           71:14,17
        116:21          admission 17:5      78:11 84:16      anecdotal 65:4     122:18           73:13 74:9
      accepted 39:25    admit 17:1          84:16,17,20      Angeles 61:5     areas 57:20        74:18 79:5
        66:9,11 67:3    advanced 8:14       92:8 99:16       ankle 9:6          83:12 94:14      86:8 87:4
        68:9,25           8:14,15,17        111:5            anomaly 97:19      109:16           92:16,25
      access 59:11      advantage         Air-O-Cells        answer 5:15,17   arguments          93:1,8,11,24
        95:19 97:14       76:11             103:5,6            39:16,17,20      98:14            94:1,5,19,20
      accessed 95:14    advantages        airborne             48:11 52:9     aromatic           95:10,10,11
      acclimated          78:1              110:14             67:13 84:13      111:22           95:14,16,22
        124:24          adverse 63:4      airflow 74:2,19      100:10,12      arranged 59:10     95:23,25
      accuracy 129:2      64:1 65:1         74:22              112:1 115:19   asbestos 12:9      97:16 98:19
      accurate 9:22       67:4            Alabama 18:8         117:1,2,9        12:12,17         98:21 103:7
        54:23 55:2      aerosolized         62:16            answered           61:7 63:15       103:20 104:6
      acini 113:2         72:15 99:8      alarm 70:10          34:19          ascertain 19:7     105:5 108:12
      aciniform         aerosolizes       Albany 34:9        answers 37:13    ash 48:4,15,17     108:22 109:2
        46:24 114:17      48:7 72:10      alive 111:2        anybody 18:17      79:5,9,10,14     109:4 122:23
        120:20 121:2    aerosolizing      allega 15:17       anyone's 81:3      79:16,18,22    attics 95:21
        121:4             61:22 62:5      allegations        anyway 36:22       80:4           attorney 34:1
      aciniforms        affect 78:13,17     15:3,7,19,23     apologies        asked 28:1,1     attorneys 4:15
        115:14            130:18            16:4 17:2,5,7      122:8            36:12 44:3       130:18
      acknowledge       aforesaid         alleged 19:6       apologize 44:6     45:7 116:25    authored 40:5
        129:2             130:6           alleging 19:13     apparently         122:8          authorized
      act 18:4          age 41:16         allow 50:11          43:23          asking 5:14        17:17 130:8
      acted 22:21       Agency 4:3,14     allowed 15:23      appear 44:15       37:23 38:13    available 13:25
      acting 18:10,13     63:13             117:14             75:12,13         38:16,16,16      101:16
        22:18 30:8      aggressive        allows 17:25       appearance         44:20 51:11    Avenue 9:25
      action 4:23         95:2            Amarillo 25:23       48:3             52:12,14       average 125:6
        15:6 36:7       ago 7:8 8:2       ambient 66:11      APPEARANCES        68:25            125:10
        130:17,18         10:2 15:16        67:23 76:16        2:1            Asp/Pen 96:4     aware 11:19
      active 26:22        23:2 28:10        95:2 99:9        Appearing 2:7      96:6 107:6       24:4,16,16,21
        30:14 31:21       33:13 34:10       107:15 108:7     appears 64:7     aspergillus        37:8 42:2,7
        69:5              38:4 63:17        108:10,11,14       75:23 124:11     65:14 69:4       61:12 63:3
      activities 6:7      64:3 65:10        109:7 122:21     applicable         96:7,9,11,11     64:17,24
      actual 18:15      agree 80:3,5      ambients             12:19,23,24    assemblies         65:6 72:17
        50:14 55:5        113:16,20         108:23           applies 62:10      79:5 91:3        81:3 97:24
        58:16 71:16       114:5,8,11,16   America 1:6        apply 10:22        95:23            98:2 119:15
        75:21 77:21       114:20,25         4:9                13:3           assembly
        81:11 84:15       115:5           amount 74:11       applying           90:18                 B
        84:22 86:14     agreed 109:14       80:11 90:13        101:12         assignment       back 8:16 9:1



                                      Benchmark Reporting Agency
                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 35 of 50 PageID #:
                                   3730
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                                 Page 132

        26:12,12        behalf 30:15      bonded 49:10        69:12,23,25       69:23 71:1        51:19 53:24
        28:10 35:13       31:1,24         bonds 72:4          70:20 71:12       76:19 95:24       54:24 64:17
        35:15 36:7      believe 7:20      book 45:24          72:8 73:17        111:12 126:5      67:15 73:14
        43:18 54:9        13:11 39:21     boots 29:21         73:19,20        calls 54:6          83:8 88:18
        56:24 58:16       46:24 58:5      borne 54:24         74:3,5 80:7       107:12            104:1,14
        63:17 67:14       62:7 71:10      bottom 85:21        90:25 91:14     cancer 63:8,13      107:9 108:10
        68:16 80:22       75:7 79:25      box 81:10           95:19,23        capable 57:4        113:7 119:14
        85:11,18          80:12 95:19     boy 45:14           96:15 97:2      car 49:17,21        123:8 125:23
        88:25 89:6        97:16 102:20    brand 83:11         97:20 104:7     carbon 55:12      cases 11:9
        94:4 98:3         103:22          Brandon 35:1        106:16 122:1      75:1 102:4        26:13,21
        103:4 104:20      110:21          break 5:11,12       124:25 125:1      110:7 113:2       29:10 30:18
        106:11 117:6      122:10,10         28:3 43:10        125:18,21         113:3 114:18      30:25 33:24
        118:10 120:4      123:12,24         43:13,17        buildings 19:3      115:14 121:1      34:20 35:2
        121:8             126:3,13          85:8,17           19:9 25:19        121:7             40:6 45:17
      background        bench 36:25         118:6,9           29:8 60:25      carbonaceous        54:19 80:21
        29:19,25        Benchmark 4:2       121:5             74:6 81:2         113:2           casing 80:17
        78:10 123:4       4:14            breakdown           83:11 96:19     carcinogenic      cassette 76:14
      bad 28:1 55:21    benchmarks          47:5 105:23       104:22            80:8              99:16 111:5
      Ballard 26:25       72:25           breakfast           120:10,11       Carcinogens       cassettes 92:8
        27:9,10         best 5:20 25:2      33:14,16        buildup 105:1       110:2 112:14    caulking 93:24
      bankruptcy        bet 32:24         breakup 50:22     bunch 23:20       card 36:9         causation 19:2
        14:20 15:5        116:23            51:11             32:17 33:15     care 24:15          20:1,22
        17:11 18:21     better 77:2       breathing           45:25 47:21       33:22 36:16       37:17
        18:22,24          95:5 100:1        107:25            58:22 82:10     career 7:10       cause 27:14
      barred 35:8         112:1 113:12    Brian 2:13 4:16     112:7             117:10            51:13 64:1
        37:6 38:7,9     beyond 6:22         5:3 85:5        burn 48:1,18      Carlson 32:2        80:13,16
        39:22             8:13 11:6       brick 10:2          51:8 115:13       32:23 45:22     caused 38:23
      Barring 38:11       41:10           briefly 5:7         120:25            53:25 54:20       80:6
      base 41:22        big 108:19          124:7             122:10            55:1,24 60:9    causes 65:1
      based 26:25       bigger 105:23     bring 44:3        burned 47:18        75:20 79:11       67:4
        44:22 54:15       111:3,3           61:18             52:21 122:18      79:22 81:14     causing 64:18
        61:7 64:8       biology 8:8,10    broad 54:6        burning 46:25       83:4 86:5         66:25
        73:4 74:15        8:15            brought 15:18       49:25 52:14       96:7 99:25      cavities 74:22
        74:20 83:20     Birmingham          16:4,15           52:19 57:11       100:2 101:15      80:8 92:14
        92:4 102:10       18:8 62:16        30:11,15          85:25 86:3        103:2 104:15      126:14
        102:17          bit 46:9 52:24      32:5,9 38:15      87:16 96:16       105:22 107:7    cavity 90:6,7,8
        105:22 109:4      99:12 118:13      65:7              98:5,8,12         111:9 112:25      90:23 92:13
        112:5 113:11      123:3           brush 77:9,13       111:12,12,19      113:7             126:18,21,25
        113:22,23       black 55:10,12      79:4 80:6       burns 83:10       Carlson's 54:18   ceiling 70:5,14
        115:2 116:11      68:13 82:11     buddies 17:16     burnt 47:9          57:4 75:14        70:14 80:8
        117:15,23         82:12,13        budget 125:25       48:17 51:25       81:17,19          91:19 92:18
        118:14,19         84:20 110:7       126:1           business 6:7        115:11,23         92:21 93:9
        119:8 125:1       113:16 114:1    builder 36:8        9:25 23:3         123:20            93:11,20
        125:17 126:6      114:4 116:19    Builders 14:14      25:8 28:22      Carolina 27:19      94:16 95:15
      baseline 98:17      116:22            14:16,20          28:25           carpeting           108:4,14
        108:8 121:18    black-like        building 5:22     bypass 69:19        41:22           ceilings 79:6
        121:23            102:4             7:19 10:8,11      69:21           carpets 97:5        92:20
      basically 17:11   blackened           10:14,16,18     bypasses 74:7     carrier 14:24     cenospheres
        35:3 36:25        55:11             10:23,23,24       94:2            Carver 130:3,8      110:13 113:3
        45:8 48:17      block 76:18         11:3,5,18,19    byproducts        case 4:9 5:5      central 71:8
        88:2 90:4       blocks 61:24        11:25 15:24       80:16 113:17      11:19 12:17     CEO 6:6
        98:23 100:9     blower 74:4         16:1 17:18                          12:20,23        certain 49:16
        100:22 102:5    blowing 61:24       17:19 18:1,1            C           19:12 22:18       66:23 71:25
      bathroom          blown 95:25         18:9 19:2       C 125:2             22:21 26:25       125:20
        91:10 92:18     BlueCross           20:1,22         calcium 41:24       27:9,10 30:5    certainly 11:8
        93:22,22          32:15             23:13,23        calculate 90:13     32:6,8,9,17       22:2 40:11
      bdevilling@f...   BlueShield          25:14,16        California 29:5     33:22 34:9        41:13 59:22
        2:12              32:15             32:16 36:4      call 5:24 19:5      34:10 35:12       76:22 79:17
      bedding 97:8      BOBBITT 2:3         36:15 41:16       31:19 54:5        35:14 36:18       86:18 90:25
      bedroom 83:24     boilerplate         41:20 46:5,6      106:1             36:24 37:5        104:2 116:14
        89:4,13           107:20            46:8,9 49:2     called 14:5         38:6,7,15,17      117:15,24
        90:22 94:6,7    bond 72:3           64:10 66:12       23:2,11           40:1 42:1         120:3,11
      begins 102:21       105:14            66:14 68:1        54:22 59:10       43:21 45:5        121:25



                                         Benchmark Reporting Agency
                                               612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 36 of 50 PageID #:
                                   3731
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                                Page 133

        125:22            130:13,14          30:14            125:1           compare 66:13      118:13
      CERTIFICATE       Charlie 17:14     clarify 125:9     codes 10:20         86:18          concurrent
        130:2           charred 87:18     clarifying          17:19 46:4,5    compared           27:14 53:25
      certification       110:13             43:25            46:6 73:20        67:25 86:16      54:20 56:10
        12:9            chars 110:16      Clark 1:25 4:12   coke 110:14       compares 68:7      56:23
      certifications    chart 51:11          130:4,23         113:4           comparing        condensed
        10:5 11:25        99:11,20        class 7:5,8,11    cokes 110:16        67:22            45:2
        13:4,15         chase 79:6           7:12,20,24       110:18          comparison       condition
        120:5           chaseway             8:1,6,8,11     collect 123:6       107:17           107:4
      certified 8:23      69:20              117:18         collected           119:24         conditioned
        9:2 12:5        check 60:23       classes 6:25        107:16 108:7    comparisons        107:1
        120:15            76:20 110:21       7:1,17 8:17    college 7:1,4       98:17          conditions
      certify 130:4     chemical 41:12       8:18,19          7:14,17,25      complained         114:14
      Chaetomium          50:21,21           123:11,14        8:11,18           16:8           conduct 59:14
        69:3              102:2,14        classification    colony 66:22      complaints       conducted
      chain 56:2          114:8,11           82:23          colony-formi...     16:15 72:17      102:3
        123:15          chemically        classified          65:16,17          106:16,23      conduit 76:19
      chained 47:23       121:5              113:1            66:18           complete           80:25
      chains 69:4       chemicals         clean 64:10       color 79:19,21      110:20         conduits 81:4
      challenge           59:19              65:19 97:4,5   Colorado 33:25    completely       confined
        117:12          chemistry 7:24    cleaned 73:8        123:10,13         38:11 47:9       103:10
      challenges          8:6,14             97:14 99:6     column 81:22        48:2,6 50:15   confirm 86:13
        117:11          Chicago 2:11         103:20           81:25 82:2        52:2 93:3      confirmed 55:1
      chance 39:8,16    chimney              104:11           96:3              106:25         confusion
        39:17,20          114:25 115:6       109:11         combustion        complex 47:22      43:23
        70:19           China 53:15       cleaning 96:23      48:12,14          51:8 105:13    connect 69:15
      change 26:24      chlorine 41:17       97:24            110:8,11          115:12           70:6
        40:21 52:3,3    chosen 89:2,14    cleanup 61:14       111:11,16,20    compliant        connected
        60:15 72:7        91:11,12           66:10            113:17            74:25            93:18
        78:8,24           94:8,13         clear 100:19        114:14,23       components       connects 91:2
        80:13,15        Christine 1:25    clearance         come 27:15          46:3           consent 15:8
        107:2 126:5       4:12 130:4         12:15 18:14      41:4 68:16      composition        16:25 17:1
      changed 27:1        130:23          clearly 26:24       79:15 83:4        40:15 41:11    consider 36:21
        27:12           Chuck 24:10,10       88:2             83:17 85:11       42:3 44:21       108:13 117:7
      changes 126:6       29:14 33:1      client 35:16        117:12            44:23 45:10    considered
      changing 72:23    chunks 47:10         54:3           comes 21:25         46:19 50:16      109:1
        73:4 114:1      church 38:2,5,5   clients 119:9       23:10 49:21       50:17 102:14   consist 114:17
      char 40:19,24       39:11,12,18        126:1            54:9 79:14        122:14         consistent
        41:1,3,6,7,8    churches 26:15    Clint 4:18        coming 35:18      compositions       48:24 55:14
        46:11,23        cigarette 50:25      42:17 43:7       65:23 90:5,7      114:9,12         86:22
        47:7,18 48:8      51:6,7,21          43:20 53:3       101:8,9         compound         consistently
        48:13,14,20       52:7               85:6 121:9       111:13            41:19 49:20      28:23
        48:24 49:4      cigarette's       Clinton 2:6       commencing        compounds        constructed
        49:10,10          52:7            close 21:22         4:4               41:14            35:21
        67:2 71:23      cigarettes 50:6      122:9          comment           concealing       construction
        78:8,12,13,17   circa 104:2       close-ups           106:15            36:11            14:7 17:23
        79:13,13        circles 82:9,10      80:23            122:20          concealment        17:24 18:3,4
        82:20 84:23     circulate 74:8    closer 125:2      commercial          36:11            18:5,10,13,15
        84:23 86:13     citations 45:16   clouds 10:4         20:11           concept 36:9       20:5 21:13
        86:17 88:21     cite 63:1         cluster 115:7     common 66:21      concepts 40:11     32:16 35:24
        102:1 105:4     cites 45:3,4         115:10,14,16     91:16,17,17     concern 66:17      62:4 83:11
        105:15,16,18    City 25:23        CMU 61:24         commonly            66:23 107:11     90:9 104:2
        106:2 110:18    cladosporium         94:17,18,20      110:12            108:16         consultant
        110:18 113:4      66:20              94:21 103:13   community         concerned 69:6     22:12 30:7
        115:25          claim 18:2,2      coal 113:18         7:17            concerning         30:11
        124:13,13,15      19:18 24:4      code 10:17,18     companies           69:3 96:8      consultants
        124:16            24:13 26:21        10:19,23,23      23:6              110:24 130:6     23:3 32:9,17
      char-like 102:3     27:19 30:25        10:24 11:3,6   company 1:6       concerns 73:18   consulting
      characterize        31:14              11:11,11,14      4:9 5:5 14:4    concluded 79:2     18:7 20:7,8,9
        115:25          claimed 19:8         11:18,19,24      14:6,7 18:6     concludes          20:16,21
      charge 72:1       claims 23:9          11:25 15:24      18:23,25          127:9            22:3,10,14,23
      charged 45:7        24:23 25:4,8       36:16 37:19      20:5,6 38:25    conclusions      consumers
        105:13            26:12 27:3         69:22 74:14      97:25             112:11           16:7,8,8,15



                                      Benchmark Reporting Agency
                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 37 of 50 PageID #:
                                   3732
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                               Page 134

        72:11             125:14          cylindrical        111:15           130:13,15         55:13
      contain 126:14      126:21 127:1      47:20            126:15,19      depositions       difference
      contaminated        127:2 130:10                     December           5:6 6:9           37:16 50:17
        60:20,21        Correction               D           17:17          depressuriza...     51:20,22
      contamination       128:2           D 2:4 3:1        decided 83:9       74:5              52:25 53:21
        61:10 66:10     correctly 18:4    D6603 45:21      decision 36:21   depth 46:8          55:3 76:15
      context 26:11     correlating         54:6 82:8      decomposing      describe 44:20      78:5 88:17
      continuing          63:4            daily 75:3         115:20           45:12             88:21 94:22
        10:18 13:8      correlation       dam 38:24        decree 17:3      described           95:1 102:6
      contract            72:13 88:24     damage 19:7      dedicated          48:12 67:21       124:17
        130:17          cost 130:12         26:12 33:15      20:21,24       describes 77:9    differences
      contractor        Council 10:19       38:23 39:13    deemed 125:17    describing          124:8 126:9
        13:21,24          11:24             39:13,15       deep 97:5          42:2 45:10      different 26:16
        16:1 17:12      Counsel 37:9        46:2 61:7,18   deeper 88:18     description 3:6     32:17 40:8
        17:19,21        count 77:4          72:25 80:7     defect 32:16       109:19 114:4      45:25 47:19
        29:23 36:2,3      87:25 107:14      96:20,21       defects 35:24    descriptions        48:3,12
        36:13           counted 99:22     damaged 19:6     Defendant 1:7      106:17            49:24 50:8
      contractor's      counting 87:23      19:9 23:13       2:14           design 7:18,19      50:15 52:6
        14:3 17:13      country 10:3        79:4 83:13     defense 30:21      46:8 117:18       62:18 83:10
      contractors         26:14 50:13     damages 37:19    define 65:18       117:21            83:11 86:19
        14:14,15,19     counts 99:20      data 39:7        defined 65:5       120:10            94:10 96:1
        17:15             116:3 123:22      123:20         definition       designed 70:2       97:22 101:7
      contrary 101:2    County 25:19      date 4:6 74:9      102:11           74:19 111:5       103:8,8
      control 25:9        130:3,8         dates 58:16      definitions        123:11          differentiate
        130:11          couple 61:23      day 4:2 31:9       69:22          desire 18:20        42:8
      controls 61:19      77:23 81:7        37:5,10 53:4   degree 6:12,22   destructive       differently
      controversy         120:22            57:13 58:6       7:8 17:1         61:21 126:23      64:24 124:24
        130:6           course 25:11        58:22 60:24      123:9,10       details 35:15     difficult 74:6
      coolest 72:3        25:11 48:4        65:24 74:23      126:17,24      detect 73:7       diligence 19:3
      copies 130:13     courses 7:1,14      125:4 130:5    degrees 6:24     determination       20:2,25
        130:14          court 1:1 4:11      130:20           6:25 57:19       19:11 91:9      dire 38:3
      copy 9:22 76:3      4:12,20 5:18    day-to-day 6:6   delved 83:7        121:11,15       direct 96:20
      coronavirus         6:10 11:9       days 3:10        density 77:2     determinative     direction 12:25
        53:10             34:9 35:8         35:16 40:23      81:22 82:5       48:20             130:11
      corporate 6:6       36:13 37:6        41:6 42:17       82:13 84:1     determine         dires 117:10
      correct 5:22        37:15 38:4        43:2,23 44:1     84:10,14,21      38:23 54:7      disadvantages
        10:9,12 12:3      39:25 117:13      44:5,11,16       84:24            74:15,17,18       78:1
        12:17,20,21     courts 17:8         57:23 59:16    department         83:4 126:24     disagree 19:20
        12:23 22:4        117:14            60:4 69:11       15:21,22       determined          38:11
        22:19,20        cover 81:10         71:11 72:19      16:5,9,16        35:20 82:5      disagreed
        24:5,24         coverage 26:25      73:6 75:10     depend 114:13      100:14            39:14
        31:15,25        covered 36:4        87:13 88:7       126:19         determining       disallowed
        32:2 33:5       create 69:21        88:22 104:3    dependant          72:25             117:13
        55:18 64:14       70:12 95:1        123:25 124:9     74:10          Develling 2:13    disappeared
        66:8 67:22      creative 6:19       124:11,21,22   dependent        develop 64:13       47:9
        68:2 69:13        6:21              125:12,14        52:2             80:18           disappears
        70:25 75:8      creek 42:20,24      126:10         depending        Devilling 3:2       48:6
        76:3,4,9 77:7     122:11          dead 111:2         10:25 41:16      4:16,16 5:2,3   disaster 32:6
        77:19 78:24     cscott@gilbe...     115:18,20        49:5,13 52:4     9:13,16,18,21   discovered
        81:17,20,21       2:5             deal 17:4 78:5     52:6 61:17       42:16,25          35:24
        85:25 87:13     cubic 74:8,18     dealing 46:2       106:4 108:3      43:3,9,12       discuss 44:23
        87:16,19          74:21 90:13       77:18 113:6      119:3            44:7,11,14      discussed
        91:8 93:10        125:21          deals 32:5       depends 41:12      53:3,7,11,14      99:11
        98:8,19         current 9:22      dealt 46:1         67:8,10 69:1     53:18,20        discussing
        99:13,18        currently 5:21      117:18           69:1             85:6,9,12,14      83:19
        101:14,17       custody 56:2      debonds 72:10    depo 6:1           85:20 117:4     discussion
        102:15,25         123:16          debris 40:1,6    deposes 4:25       117:6,7           68:19 102:22
        103:3 104:8     cut 103:3           42:8,9 44:21   deposition         118:1,5,12        106:11 117:5
        106:21          cuts 35:20          44:24 45:11      1:17 4:1,7       121:8,11          125:12
        109:19 110:2    cutting 36:3        46:20 59:24      31:4,22 39:3     126:18 127:3    dismissing
        110:8 112:16    CV 3:7 9:19,22      60:2 62:11       43:5,25 58:5     127:6             38:14
        116:3,7,8         13:5,6,18         64:25 71:17      79:4 80:7      diagram 82:9      disproven
        119:14            39:5 120:4        80:12 90:24      127:9 130:4    diesel 49:22        16:14



                                      Benchmark Reporting Agency
                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 38 of 50 PageID #:
                                   3733
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                                  Page 135

      disqualify          94:16 108:13     eight 13:10         61:18 117:17    evolving 114:1      39:10,25
        124:4           dropped 15:7         90:11           English 6:14,21   exactly 66:15       40:10 117:11
      dissent 17:3        17:7 79:6        either 10:24      enrolling 7:7       78:23 84:5      expertise 30:1
      distinct 113:1      92:18,25           23:9 57:23      enter 111:8         87:6 95:7       explains 88:17
      distinguisha...     93:9,11            60:5 61:8       entire 7:19       examination       explanation
        49:20           drops 92:20          66:4,6 71:9       36:10 70:20       3:2 5:1 81:4      88:5,10
      distribute 94:4   dry 68:23            72:18 73:14       100:15            88:19             124:16
      distributed       Drysdale 45:24       81:5 96:19      entities 26:16    examined          Exponentially
        49:3 57:3         45:25              98:1 121:12     entity 14:10,13     100:3             63:18
        72:2 78:10      due 19:3 20:2        121:18            15:18,25        example 6:18      exposed 90:23
        95:9 120:25       20:24 28:25        124:12            22:25             10:21 11:12       114:21
      distributes         72:7             elaborate 27:6    entry 83:23         12:11 19:8      exposure 60:25
        46:10           duly 4:24 130:6    electrical 46:3     95:22             20:11 23:18       63:9,21
      distribution        130:8              72:1 80:17      enveloping          24:2 40:22        65:22 91:3
        23:21 40:20     dump 94:20           80:17 81:4,6      49:1              41:15 56:21       115:1 124:25
        48:25 54:8,9    Durenberger        element 41:19     environment         61:23 70:3,7      125:1,2
        57:1 73:25        17:14              121:6             52:18 69:8        76:18 83:23     expunged
        74:1 77:4       dust 60:17,19      elemental           127:1             86:16 100:15      17:11
        86:17 94:11       62:5 78:7,10       41:13,25        environmental       116:8           extended
        96:11 98:24       104:8 105:1        42:1,3 44:21      61:18 123:9     exams 120:18        110:12
        121:6             105:10,12,17       44:23 45:10     EPA 74:25         excerpt 109:22    extends 91:13
      District 1:1,1      105:21             46:19 50:22     Epidemiology      excess 30:17        91:19
        4:10,11 38:6      108:20             50:25 51:6,7      9:11              31:23           extension
      districts 25:22     115:18             51:11 52:25     equipment         exchange 17:6       76:20
      dividing 91:10    dusty 104:11         53:21 54:2        57:7,8,9 60:6   exclude 39:1      extensive 61:1
      Division 17:15    duties 36:12,15      55:6 71:24        60:12 61:13     excuse 13:4         62:23
      Docket 1:5        dynamic 27:1         86:11 87:3      errata 128:1        18:21 42:20     extent 29:18
      doctor 124:5        52:3 67:18       elementally         129:3             52:25,25          33:16 61:17
      document            74:19              51:21,23        escarpment        Exeter 2:3          126:20
        43:24                              elementary          125:2           exhaust 114:22    exterior 49:2
      documented                E            51:22           especially        Exhibit 9:14,15     66:12,16,19
        13:1            E 2:13 3:1         elements 41:14      33:25             42:18 44:9        66:20 67:22
      documents         earlier 67:21        47:23 48:5      essence 82:25       44:10,12,13       67:25 68:7
        45:3 46:2         96:18 102:17       51:9,12           83:3              44:14,15          71:2,4 83:24
        72:20 75:13       113:22 122:7       52:17 53:23     essentially 6:7     75:5 76:1         89:4,13
        112:19            122:8              71:25 86:19       7:19 45:8         85:20 87:9        90:22,25
        119:17          earliest 48:14       86:20,21          48:3 76:13        87:10 88:25     extra 21:24
      doing 6:8         early 58:6         elevated 67:24      101:8             89:7,11 98:4      56:11,12
        17:20,23        easier 5:18        elevation 89:15   establish 108:7     118:14 124:6      101:13
        18:7,14         easily 49:19         89:17 90:22     establishing      exhibits 3:4      eye 47:13
        21:12 25:22       94:4               124:20            64:25             87:10
        27:6 28:19      east 94:7          eliminate         estimate 25:3     exist 49:7                F
        29:5 30:8       Eastern 1:1          68:21,22          32:22 64:9        119:18          facility 98:13
        32:4 49:14        4:11             Email 2:5,12        119:6,13        existed 108:15      107:4 122:1
        57:4 61:21      ecology 8:19       embedded            120:1           Exophiala         fact 17:3,16
        73:18 81:9      Economics            50:14 75:14     estimated           67:16             18:7 19:12
        87:25,25          125:22           emissions           119:25          expect 41:14        25:18 27:18
        89:17 90:4      edition 110:2,4      49:17 75:1      estimates 6:9       41:15 52:18       30:1 70:17
        90:19 91:20       112:14             114:17,22         20:4 119:8        52:20 59:23       78:2
        121:3 126:23      113:20,21        emphasis 6:16     estimating          62:11 104:7     facts 38:14
      door 62:19        education 6:11       6:18              7:21 21:8,9       104:13 121:6      39:4
        74:4 95:17        10:18 13:8       employ 125:19     etcetera          expecting         failed 120:18
        95:21 107:2       54:15 102:18     employed 5:21       110:14            102:1           failure 19:2
      doors 70:16         117:23           employees         evaporates        experience          20:1,22
      dots 82:10        effect 72:20         15:4 58:25        48:6              54:15 102:18      26:13
      douse 96:15         78:11              59:15           evening 60:24       117:24          fair 5:25 21:21
      drafting 7:18     effectively        empower           event 19:8,13     experiment          112:9 113:9
      draw 52:5           105:14             10:15 11:5        78:3,22,23        117:21 122:6      124:6
        88:24           effects 63:5       enforce 11:11     events 11:16      experiments       fairly 62:23
      drill 92:5          64:2 65:1          11:17           everybody           117:18            88:4
      drinking 53:2,5     67:4             engine 114:22       62:20 126:7     expert 22:4       familiar 23:21
      drive 72:7        EIFS 26:13         engineering       evidence 93:24      32:7 35:8         38:6
      drop 93:20          32:4               7:2,6,13          96:19             37:6,19         family 10:20



                                          Benchmark Reporting Agency
                                                612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 39 of 50 PageID #:
                                   3734
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                                    Page 136

      far 12:16,18          47:4,5,22       five-story 18:9     116:10             54:10 57:23       78:5 85:10
         43:24 64:12        49:21 50:4      fixtures 79:7     fuel 110:12          63:16,22          89:12
      FBS 3:8,10            50:11,14        flake 116:13        113:18             70:12 72:12     ground 5:7
         5:24 6:5 19:1      51:8,17         flakes 105:24     full 15:22 61:6      73:12 75:11       29:21
         19:2 20:1,15       57:16 59:23     flood 19:14         117:19             78:25 80:22     ground-up
         20:20 22:10        60:1 63:9       floor 70:12       fully 47:8           88:25 95:15       18:1
         22:13,19,22        69:22 70:1,2    Florida 33:13     fungal 32:8          98:3,23,23      Group 3:8,9
         23:5 25:13         70:10,17        focus 74:1          67:15              103:4 108:2     guess 63:14
         25:16 77:6         72:1 77:9,13    fold 100:22       furnaces             109:23            104:11
         77:21 96:25        79:4,25 80:6    followed 45:22      114:22             112:11          guessing 37:12
      February 1:25         82:17 84:25     follows 4:25      further 47:18        118:20 124:6    guests 123:24
         4:2,6 130:5        93:24 96:20     food 68:19,22     Fusarium 69:4        126:8,8         gut 91:6
      federal 18:24         97:17 98:14     foot 35:17                           goes 14:23        gutted 90:15
         18:24 34:9         104:19          footage 125:21           G             76:20 92:22       90:18
         38:4               105:13             125:21         gable 74:17          92:22 93:2      guy 33:19
      feels 21:23           106:12          FORAN 2:10        gaps 70:6            110:22            39:17
      feet 74:8,18,22       115:12 121:1    foregoing         gas-phase          going 9:13,24     guy's 54:25
         90:11 92:21        121:16 122:9       130:10           110:11             23:3,15,21,24   guys 43:9
      fell 36:1             122:24          forensic 5:21       111:11,16,19       27:2,18           73:14
      fiberglass         firefighter 63:7      17:17 23:2     gasoline 49:21       28:21 36:5
         95:25 96:1      fireplace 48:1        35:20          gather 120:11        37:9,11                 H
      field 6:8,24          48:2 50:2       form 25:6         Gatlinburg           40:19 42:17     H 2:6
         41:3 82:15         52:24 53:22        47:20 101:7      11:12 23:20        42:17 43:15     hail 19:10,14
         82:16 83:10        85:25 86:3,7       113:2,25         29:7 33:2          47:4,5,10,14      23:13 26:3
         99:24 100:11       86:24 87:5         117:8 118:4      34:7 44:17         47:14,19,19       34:10
         104:16             87:16 88:6,7       126:16           57:10 58:2         49:7,16 53:8    hailstorm
         123:19 126:4       98:5,8,12,16    formal 118:1        59:19 74:25        53:10 59:5,5      25:24
      fields 100:10         98:17 101:23    formed 113:17       77:19 79:3         59:10 61:1      half 100:19
      figure 66:25          115:14          forming 66:22       88:8 121:21        64:23 68:23     half-inch
         74:1 83:14      fireplaces         forms 113:2,6       125:10             69:21 70:11       100:24
         83:14 95:22        88:22 99:3         113:7 122:17   general 36:2         70:11,12,13       101:17,21
         101:18             114:17,21       formulas 74:14      46:3 66:11         74:11 79:18     halfway 95:13
      figuring 68:14        121:12          forth 64:17         68:9,9 69:11       80:21 83:15     hall 92:23
      file 23:10,15      fires 28:17           94:4 98:14       110:6 114:20       85:15 87:10       93:17
         37:11 44:4,4       40:8 46:3       found 36:2          122:6              88:3 89:17      hallway 70:17
         94:23 126:2        57:11 59:19        61:22 66:14    generally 27:3       92:24 94:20       92:22
      filed 4:10            83:13              72:6             63:1 66:9          94:22 106:5     Hamline 6:13
      files 31:20        firewall 70:13     four 7:8 11:23      67:3               107:1 108:19      7:16
         38:25           firm 17:25 34:3       13:10 23:1     generated            109:3 111:13    hand 9:13
      filter 111:1,3        34:22 35:3         25:22 28:23      53:21              118:7,23,25       130:20
      final 91:7            38:22 39:1         30:20,20       generation           118:25 121:1    handed 44:19
      finally 63:19      first 4:24 7:8        38:3 47:6        47:17              121:1 127:7     hands 51:3
      find 23:23            10:8 13:25         54:12 58:2     geology 8:19       good 4:5 5:13     happen 9:7
         31:20 49:6         15:17 32:10        65:15 69:6     George 33:5,9        5:16 6:3          46:14 70:11
         50:13 66:21        32:19 49:14        92:21 96:8     Georgia 34:10        17:16 70:19       71:22 93:19
         72:3,5 83:12       49:16 58:25        113:1,3        get-out-of-ja...     85:13,14          106:24
         104:8              71:23 76:3         124:12,15        36:8             governed          happened
      finding 94:14         82:19 83:23     fourth 96:3       getting 21:22        10:19             14:18 23:23
         98:15 104:25       106:11 130:6       107:15           21:22 48:5       government          58:4 62:1
      findings 45:8      first-party        fragments           105:14             11:7              107:4
      fine 37:25 44:8       39:11              113:4          give 5:15 11:14    grab 90:19        happening
      fingerprint        fits 52:9          frame 33:12         25:1,2 30:14       101:8             80:24 90:20
         87:3            five 13:10         framing 90:9        32:22 54:16      graduated           93:18 109:3
      finish 53:1           21:14 28:22        105:11           76:11 77:1         123:17            109:3
      finished 5:14         28:24 29:15     Framingham          124:2 126:1      grape 115:7,10    happens 15:4
         7:8 25:22          30:20,20           32:7           given 5:6 74:9       115:13            25:10 31:18
         56:22              58:3 63:17      fraud 16:4,22       74:22 125:4      grapelike           72:2 103:11
      fire 18:2,7           100:21 103:5    fraudulent        GLENNON 2:10         47:20             106:21
         22:24 23:2,3       103:7,12           36:10          gloves 60:14       grapes 47:21      hard 49:6
         23:19 34:16        107:23 108:5    freely 69:25      go 5:6 19:5,10     gravity 101:12    hardest 40:14
         40:23 41:15     five-minute        front 31:3          19:16 31:12      gray 79:19        hazmat 61:6
         41:18,23           85:8 92:10         44:15 94:24      31:15 41:7         113:25          He'll 100:11
         42:8 45:1          107:16 118:5       112:8 113:10     46:15 53:7       great 38:20,20    head 11:20



                                        Benchmark Reporting Agency
                                              612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 40 of 50 PageID #:
                                   3735
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                                 Page 137

        21:20 70:14     Hopefully 9:7     hygienists          110:22            25:14,17          82:21 83:16
      health 27:22      Hopperstad          73:18,19        indicating          81:4 122:2        99:11
        63:4 64:1,19      36:18,25        hyphae 68:12        37:15 79:20     inspections 6:8   intervening
        65:1 67:4         37:2                                92:10 103:4       20:25 25:23       78:22,23
        112:21          horizontal 78:6           I         indication 77:2     26:1,3          interviews
        115:18,21         105:9           IARC 63:13          87:4 107:14     inspector           59:14
        123:24          hose 95:1,3       ice 38:24         indicative          10:24           intimate 101:4
      hear 39:2         hotel 56:22       idea 23:16          105:16          installer 12:19   introduce 4:15
        42:19,21          59:1,8 61:5        26:23,23       individual 67:8   instances 61:3    introductory
        72:11             65:23 81:5         57:3 86:4        67:10 69:1      Institutes          8:3,5,10
      heard 33:8,24       92:19 93:2         101:25           87:22             112:21          intrusion 27:7
        53:16             96:24 97:6         113:25         indoor 26:7       instruction         27:17,21
      hearing 58:18       103:21 104:3       122:23           50:2 52:18        27:8              28:3 35:16
      heat 71:6           122:24          ideally 83:12       52:24 53:22     insulated         inversion 72:9
      heater 71:7       hotels 43:3       identifiable      industrial 8:23     108:4           investigated
      heavy 84:21,24      71:9 73:12         69:3             83:20 105:3     insulation          35:19
      held 10:11 11:2     80:13 98:1      identification      120:15            91:18,21        investigation
        13:17,21          121:13,16,19       9:15 44:10     industry 15:21      92:2,7,11         45:1
        117:5             122:9,15           44:13 102:3      16:6,17           95:24 96:1,2    involved 24:5
      helpful 122:4       124:1 126:14       102:9,16         76:22             97:16,16,20       26:21 29:6
      HEPA 111:1        hour 6:1          identified 66:4   inexpensive         97:21,22          29:10 32:18
      HEPAs 61:19       hours 38:3           79:21 96:8       54:11             103:12 108:6    Irmiter 1:19
        62:20             106:25             99:16 110:15   infancy 63:15     InsulSafe           4:1,8,22 5:3
      hereto 130:17     house 35:17,20       113:15         information         95:24             9:21 14:14
      hey 59:9,10         72:12 98:13     identify 44:22      25:11 39:18     insurance 12:2      14:15,19
      heyday 26:13        104:17,18,20       45:9,13          39:19 103:20      13:9 14:22        118:12 129:1
      hidden 80:8         104:20             68:11 113:11     122:1,3           14:23,24          130:5
      high 8:15,18      household         identifying       inherits 36:10      23:9 24:4,13    Irmiter's 3:7
        66:24 86:18       113:19             49:10 102:19   initial 64:8        24:23 25:4,8    isolated 126:25
        95:8            houses 104:22     Illinois 2:11       86:5              26:21,24        issue 18:5
      high-rises          104:22,25          38:6           injected 67:16      27:3 30:13        19:25 25:10
        33:15           Howarth 3:8,9     impact 84:5       Inn 1:3 3:8,10      30:25 31:14       31:9,13
      higher 16:2         24:10,16        impartiality        4:8 5:4 42:18     32:15 38:25       36:17 44:25
        28:10 77:4        29:10,14,16        130:19           43:2,21,22,23   insureds 24:23      50:20 61:19
        124:18,20         29:17 33:1,4    important 39:3      44:1,1,2,5,11   intensive 7:10      63:9,18
        125:4             33:11 45:6      importantly         44:16,16        interaction         64:11,14
      highest 6:11        56:7 58:18         70:8             57:23,24          59:4              65:11 66:25
        57:16 115:1       118:23 119:9    improperly          59:16,16        interconnected      68:1 72:16
        121:6             119:24             35:21            60:4,4 69:11      90:17             81:5 100:6
      highly 114:12       125:24          impure 110:7        71:11,12        interest 130:18     118:20 119:2
      hill 125:3        Howarth's 30:4    inch 100:19         72:18,19        interested          119:3
      hired 24:10       huge 28:18        inches 90:8,10      73:6,7 75:10      23:14 130:17    issued 101:3
        25:13,16          41:23              100:21           76:4 87:13      interesting       issues 11:19
        26:15 30:6      human 63:4           101:17           88:7,7,22,22      61:22 100:6       12:17 27:14
        38:22             64:1            include 6:7         103:25 104:3    Interestingly       27:21 34:20
      historic 104:18   humans 64:19         106:16           123:25,25         15:20 30:18       35:17 64:19
      history 32:6        65:1 67:5          110:12           124:9,9,11,14   interior 41:15    issuing 25:18
        103:21            115:18,21       including 10:20     124:21,22         41:18 66:14       56:5
      hit 31:5          humid 72:8           38:3,24 63:9     125:12,14         66:16,19,22     IV 53:7
      hold 13:5,23      humidity 72:15    incomplete          126:10,11         67:22,25
        41:20             107:3              110:8          inorganic           68:6 69:7               J
      holding 100:22    hurricane         Incorporated        106:7             71:4 79:5       J 1:19 4:1,22
      holds 14:10         19:15 27:19        5:22           insect 105:24       91:10 109:1       129:1 130:4
        41:21,21,22       33:15           incorrect 39:19   insects 115:18      125:13          Jackson 2:4
      hole 69:19        HVAC 70:25        increase 41:23    inside 61:24      interlocutory     January 3:8,9
        89:24 90:16     hydrocarbon       Indemnity 1:6       76:14 80:24       36:21             28:19 58:3
        92:6              110:8              4:9 5:5          82:10 92:21     internally 91:2     58:10 77:7
      holes 91:25       hydrocarbons      INDEX 3:4           94:25 95:2      International       96:25
      homes 18:17         111:22          indicate 19:17      99:2 101:23       10:19 11:24     Jim 123:17
        26:17           hygiene 83:21     indicated 20:5    inspect 23:17       63:13           job 37:25
      honestly 64:7     hygienist 8:23       49:9 56:6      inspecting        interpret 83:15   judge 36:24
      honing 100:8        112:1 116:11       102:17           23:22 25:10     interpretation      39:4
      hope 53:9           120:16          indicates 47:22   inspection          11:15 38:21     Juliet 9:24



                                      Benchmark Reporting Agency
                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 41 of 50 PageID #:
                                   3736
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                                    Page 138

      jump 23:1           71:24 73:8,9    largest 32:5       licensed 14:8      little 34:16         78:9 81:19
      junction 81:10      74:8,25 75:2       41:19              15:25 17:21        46:9 52:24        82:14,15
      jurisdicted         75:20 78:5      LaSalle 2:10          36:13,15           54:9 77:13        85:20 94:11
        25:12             82:5,12 84:8    law 34:2 38:22     licenses 10:5         77:14,15          99:7 100:7
      jurisdictions       86:13 88:17        39:1               10:16 11:25        82:15 99:12       100:10
        11:9              88:20 89:13     lay 100:23            13:4,15,17         118:13 123:3      102:19
                          90:14,15,17     laymen's              120:5           liver 66:1           104:24
             K            90:17,23           110:17          licenses/cert...   LLC 1:3 22:25        105:22
      keep 68:23          91:20,25        LE 89:5,15            11:23              43:22 44:2        109:16 111:7
        96:16             92:2,13,16      lead 12:5,7,8,9    licensing 10:17    load 125:3           111:9,10
      Kentucky            95:14 96:23        12:12,16           13:25 17:15     loaded 88:4          115:23 121:8
        23:12             97:7,23         leaf 49:25 52:4       17:19 120:18    lobby 109:8        looks 47:21
      Keys 33:5,10        98:12 99:1         52:5,14         life 122:18        loca 58:21           49:24 50:18
        33:11,14,22       99:15,22        lean 34:4          lift 56:12 72:5    local 11:18          50:20 51:17
      kick 79:18          100:2,16        learned 123:11        77:1 81:11      located 79:2         72:2 79:11
      kind 8:10 26:1      101:4 103:19    leaves 51:25          84:16 98:7      location 40:23       79:25 84:22
        30:13 48:6        103:25 104:2       52:19,20        lifts 53:25           40:25 51:14       85:24 87:15
        65:9 72:9         104:3,10        led 18:21             56:15 77:3         57:13 81:25       98:7 102:12
        98:13             106:23 107:6    left 89:15,17         78:4 81:6          82:2 89:2,14      104:2 125:13
      kinds 18:14         111:25 112:3       90:22              111:10             90:20,21        Los 61:5
        19:2 49:4         112:24 113:6    legal 2:18 4:13    light 31:9 79:7       91:11 94:8      losing 53:3
        62:5 64:6         113:21          legislation           84:1,3,8 96:4      94:24 98:10     loss 122:3
        69:21 93:25       115:20,22          14:9               96:10 99:17     locations 25:19    lot 16:20 29:5
        104:22            116:5,14        lengthy 38:24      lights 70:4,7         51:16 57:2        32:3 41:16
        105:21,23         117:9 119:1     let's 28:15        likewise 87:2         58:7 61:23        41:18 49:4
      knew 36:4           119:15 120:9       38:14 42:16     limine 37:12,14       66:23 81:7        63:15 74:7
        77:18 104:21      120:20 122:7       43:12 46:23     limited 84:4          89:1 94:12        82:13 104:8
      knocking 62:4       122:8,14,17        49:16 53:9         125:24             123:16            108:20
      know 5:9,11         123:20             57:1,2 58:24       126:17          log 101:18         lower 15:25
        8:14 10:20        124:19             65:14 66:25     limits 63:21       logs 89:23           49:8 125:4
        11:6 12:16      knowing 15:22        69:10 75:5      Lindsay 18:6       long 29:14         lowest 65:20
        12:18 13:7      known 29:14          88:25 93:15        20:7,8,9,16        77:21 100:21    lucky 80:20
        13:12 16:13       32:11              98:3 115:17        20:20 22:10        101:21          lungs 111:1,8
        16:15,22        knows 31:16          118:5              22:14,22        longer 31:21
        17:22 23:19       57:8            letter 45:2        lingering             92:11                  M
        23:19 24:13     Knoxville 58:4    letters 45:6          106:17          look 12:25 19:5    M 1:25 130:4
        24:21 25:1                        level 6:11 7:12    link 64:4             19:10 47:15       130:23
        26:20,20,23            L             8:18 49:13      linking 63:7          47:19 51:9      mad 117:25
        27:2 29:19      lab 45:23 54:21      54:5,10,22      list 31:3,5           51:15 52:23     magnification
        29:19,20,23       56:3,17,18         55:3,3 56:4        45:15              54:13 55:9        99:13,24
        29:25 30:4,6      57:4 86:4,5        56:17,18        listed 10:9           56:25 58:16     magnifying
        30:7,8,11         86:11 88:19        57:4 60:3          11:23 13:5         64:5 69:9         106:4
        31:8,18 32:2      95:3 102:6         61:10 62:18        13:18 84:1         70:15 72:14     main 92:20
        33:6,8,12,23      121:3              64:1,18,25         120:5              73:16 75:2,4    major 63:18
        33:23 35:10     Labor 15:21          66:9 67:3       lists 10:5 51:12      75:5,19 82:7    majority
        37:5,6,9,19       16:5,9,16          68:6 69:1          81:16 84:3         84:18 85:4        123:18
        38:19 39:21     laboratory           81:14 88:18        85:21              86:6 87:9       makeup 50:25
        40:13,16          56:5 81:13         102:6,6         Lit 6:21              89:19,20          51:6,7 71:24
        45:14,21,23     labs 50:12           106:4 116:2     literally 31:18       92:6 101:18     making 19:18
        45:24,25        lack 95:5            121:3 124:13       64:13 72:4         105:4,6,7,8,8   man 32:24
        46:2,4 47:3,5   land 37:15           124:15             90:19 101:8        107:9 108:12    management
        47:25 50:11       105:12          levels 49:8           103:14 105:1       109:13            7:12 17:24
        50:24,24        language 6:19        63:4 66:7,18    literature 6:19       115:11,12       manager 18:5
        51:8,13,20,22     109:21             68:8               51:3 67:17         116:9,22          18:10,13
        52:8 55:9,12    languages         liability 14:23       79:20 112:5        117:1,20        manufactured
        57:5,6,10,16      27:12           license 10:12         112:6 113:23       120:8 123:14      52:8
        58:21 59:18     large 18:7           10:14 11:5      liters 92:5           124:6           March 130:20
        59:18 60:1        25:24 56:22        13:21,23        litigation 22:4    looked 19:20       mark 9:14,17
        60:11 62:25       108:14,15          14:3,10,18,19      22:12 23:9         40:12 63:18       9:19 42:16
        63:20 65:8      largely 114:17       15:6,25 16:1       23:16,16           104:1 113:11      42:17,17
        65:14,22,23     larger 46:7          17:6,13            25:4,9 26:22    looking 23:14        44:8,8,11
        66:1,3,5 68:7     47:7,10,13         18:16,22           30:14,25           33:14 49:5      marked 9:15
        68:12 69:2        115:4              36:14              31:15              73:16,21          44:10,13



                                         Benchmark Reporting Agency
                                               612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 42 of 50 PageID #:
                                   3737
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                               Page 139

       76:1             69:5 89:15       microscopist      moment           necessary           63:2 68:10
      marker 52:23      120:20             40:13 102:18     107:25            126:3             70:4 83:8
      markers 51:15    meant 96:18         103:15          monitor 12:14    need 5:11           86:17,21,21
       51:15 69:8      mechanical        microscopists      18:3              11:16 18:20       87:21 89:21
       86:15,22         79:6               54:13           month 34:10        37:19 47:15       89:21 94:6
      marking 43:2     mechanism         microscopy        months 39:3        53:7 61:17        98:7 107:7
      mask 60:16,17     46:15 73:24        40:10 99:17      72:11 106:17      68:18,19,19       123:22
       60:19           median 107:22       123:14          morning 4:5        68:20 73:1,1      125:19
      Massachusetts     111:4            middle 92:24      morphologic...     91:6 126:5      numbers 21:19
       32:7            medical 8:21        95:13 98:23      113:1           needed 83:7
      massive 32:16     9:1,4,5 64:4       107:23          morphology       needs 11:1                O
      master's 7:7,7    124:5            millimeters        86:6,7            17:21           oath 130:9
       117:17          Medina 54:25        100:16           102:10,11       negligible 84:4   object 25:6
      material 40:15    55:17,23         million 66:23      104:24            84:5,9            53:5 117:8
       40:21,22         56:2 61:23       minister 39:11    mortar 10:3      negotiated          118:4 126:16
       47:6,8 50:22     94:25 103:13     Minneapolis       motion 37:13       15:5            observations
       60:25 62:1      Medina's 55:17      4:4 130:5        39:1,2          Neil 32:2,3,5,5     81:17,19
       72:10,16        meet 32:12        Minnesota 4:4     motions 37:11      32:8,18,23      observed 113:7
       80:13 106:7      33:13              10:8,11,14,21   Motor 3:8 4:8      40:12           obtain 125:20
       111:6 114:13    meeting 33:16       11:5 13:22       5:4 43:21,22    Neither 21:21     obviously
       116:1           melted 57:18        14:8,24 15:6     44:1,2,5,16     never 17:7          17:22 47:3
      materials        member              15:20 16:5       57:24 59:16       23:4 31:9,15      82:2,6
       41:20 44:4       105:11             16:16 17:15      60:4 71:12        31:18 33:19       105:25
       46:18 49:2      memorialized        17:22 32:14      72:18 73:6        39:1,2,8,8      occasion 58:15
       55:5 61:22       89:22              35:13,23         76:4 88:7,22      67:16 117:12      60:5
       112:13          memory 42:13        104:18,23        103:25            119:13          occasionally
       113:18           45:15              130:1,5,8        123:25 124:9    new 20:11           6:9 21:7
      mathematica...   meningitis        Minnesota's        124:14            39:13,15        occluded 61:25
       82:14            32:8 67:15         10:16            126:11            83:11 105:16    occupants
      matter 4:8       mentioned         minute 84:11      MOUNTAIN 1:3       113:23            72:18 106:16
       77:2 113:17      33:2 103:5         92:8 105:6      move 13:7 94:4   NFPA 46:4         occupational
       114:5 130:6      115:9              108:12 120:8    movement         nicotine 50:8       115:1
       130:11          menu 115:22       minutes 103:5      70:2 73:20        50:10,15        occur 107:3
      matters 29:6     mess 36:10          103:6,7          120:10          night 112:13      occurred 16:25
       32:22 33:1      met 32:4,10,13      107:23 108:5    moves 69:25      nine 33:13 36:1     27:21 105:15
       33:10 34:2       32:19              108:16          moving 100:9       51:13 86:21     occurs 72:8
      mattresses       metal 23:13       misconcepti...    municipal 11:7   ninth 4:3 82:8    odors 72:17
       97:7            method 83:16        72:23,24        municipalities   NOAA 39:7           73:7
      McWherter         117:23           misprint 79:12     25:25 26:15     noise 92:3        off-gassing
       35:1,2,5        methodology       misquote 65:7     municipality     non-gas-phase       107:3
      MCWHERTOR         45:21 117:12     mixing 95:7        11:2 25:13        112:3           offers 10:17
       2:3              117:15 124:8     Mm-hmm             26:6            nonpayment        offhand 57:12
      mean 16:8        methods 99:15       68:17 75:15     Mutual 38:5        15:4              59:20
       19:23 21:7       102:2              100:16                           North 2:10        office 10:4,23
       31:18 36:23     Metro 12:22         112:15                 N           27:19             10:25 17:16
       36:24 41:12      39:6             mold 26:25        N 3:1            Northern 38:5       70:16,16
       48:25 54:4      microns 47:11       27:7,8,8,17     N.G 81:13        notary 129:11       73:22
       56:10 57:12      47:11 110:25       28:3,5,7        N99 60:16          130:7,23        official 10:8,24
       57:15,19         111:6              32:16 35:18     naked 47:12      notation 96:6       11:3,5,7,18
       65:12,14        microscope          64:3,3 65:7,9   name 4:12,13     note 96:3           15:24 16:1
       66:1,6 67:15     40:12 47:16        66:2,10,13,21     5:3 14:3,4     noted 129:3         36:16
       68:15 73:8       50:18,21           67:4,6,16,21      20:6 33:24     notes 121:9       Official's 10:11
       74:13 83:3       54:14,17           67:25 68:6        35:14 55:1       130:10            10:14
       100:20           75:22 78:9         68:11,12,18     named 119:1      noticed 130:13    officials 10:17
       103:24           81:20 100:3        68:20 69:2,5    National         notices 14:23       10:18
       107:19,21        102:13             83:22 87:24       112:21         notify 36:5       oh 9:3 31:20
       115:10           105:22             105:25,25       natural 111:1    November            32:24 33:20
       120:23           111:10             106:1,1,2       nature 49:19       34:12             33:25 55:8
       121:24           113:11 121:5       107:7,11          54:11          Nueces 25:19        96:10,18
       122:21          microscopes         116:5,6,12      necessarily      number 3:6        oil 113:19,19
      meaning 19:17     123:15             123:13            24:8 31:6        4:10 11:8       okay 5:3,9,12
       84:24           microscopic       molds 69:3          94:24 101:1      15:2 32:22        5:15,19 6:11
      means 54:12       47:15              96:8              105:2            32:25 54:18       6:18,22,24



                                        Benchmark Reporting Agency
                                              612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 43 of 50 PageID #:
                                   3738
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                                Page 140

        7:1,22 8:1,21     78:16 79:1,9      69:21,23        owned 104:17        65:23 109:2      40:22 41:2,8
        8:25 9:3,24       79:16,24          70:18 71:12     owner 14:15       particulate        78:8,12,13
        10:5 11:21        80:1,19 81:1      74:7 90:19       20:9 36:6          23:22 41:4,8     82:16
        12:2,16 13:4      81:8,13,16        91:22 94:2      owns 43:22          54:8 55:14     perform 18:6
        13:13,23          82:19,23          94:19 103:10                        63:9 70:19     performed
        14:11,15          83:1,6,18,23      103:10 107:2           P            73:22 77:2       35:19 77:6
        15:1,10,14        84:6,20 85:2      107:24,24       p.m 127:8,10        79:25 82:17      81:3
        16:11,19,23       85:20 86:10       109:1 120:10    PA 30:8,12          83:21 84:14    period 107:17
        17:10 18:15       86:25 87:2,7    opened 94:17      page 3:2,7,8,10     84:25 95:4     person 11:10
        18:19 19:1        87:12 88:5      opening 69:20       13:9 81:16        99:7 101:7       14:5,6,10,12
        19:19,21          88:10,12,15       70:9 91:1         82:9,19           111:3 113:17     59:9,15
        20:14,17          88:20,25        openings 94:18      85:20 87:9        114:5,16,22      82:14
        21:2,4,18         89:4,10,16,21   opinion 11:11       89:22 95:22       120:25         personal 18:22
        22:1,6,16,18      90:3,12 91:4      54:16 71:16       101:18 102:2    particulates       60:5,11
        22:21 23:6        91:15,24          80:6 105:18       102:21,21         67:4 123:13      61:13
        24:11,14,19       92:9,10           124:2             109:23          parties 130:13   personally
        25:1,13,16,21     93:14,17,20     opinions 79:1       118:16,17         130:17,17        18:25 20:20
        26:1,4,9,18       94:3 95:5,12    opposed 5:17      Page/Ln 128:2     partition 79:6     21:10,11,12
        27:4,11,24        96:12,16,18       22:13,22        pages 129:1         91:12,15         21:15 35:19
        28:12,25          96:23 97:15       38:12 53:22     PAHs 111:24       parts 41:6,7,7   persons 130:18
        29:6,12,22        98:21,25          75:10 78:2        112:3             105:24         petroleum
        30:4,9,22         99:10 100:1       84:8 96:20      paid 31:14        party 130:13       110:13
        31:11,17          100:5,13,25       102:14          paint 55:10       passage 78:16    pharmaceuti...
        32:2,20,25        101:10,15,20      103:10          PALANDECH         pasted 103:3       32:6
        33:7,18,20        101:24 103:2      123:21 124:9      2:10            pattern 57:1     phone 2:5,12
        34:15,24          103:16 105:8    options 126:3     panel 58:20         94:11            59:15
        35:4,6,12         105:19 106:9    order 15:8          95:19           patterns 47:21   photo 89:23
        36:18,20          106:15 107:6      126:5           paper 113:19        115:7,10         101:18
        37:2,4,18         107:15 108:1    ordered 130:13    papers 46:1       Paul 6:13          116:11
        38:8,10           108:25 109:5    ordinary          paragraph           104:18         photographed
        39:23 40:3        109:12,18,25      115:17            106:11          pay 14:22,22       73:15
        40:10,15          111:2,18,21     organic 113:18      107:15            126:8          photographs
        41:5,10 42:2      112:3,6,11      organizations       110:22          paying 15:3        117:1
        42:5,11           113:14 114:2      63:7              118:15          PC 2:10          photos 81:9
        44:14,19          114:8,16        origin 51:13      Parkway 79:3      peer 65:5          89:20 100:20
        45:9,18           115:15          original 36:8     part 69:25 70:1   pen 89:25          113:10
        46:13,16,22       116:16,24         130:12            102:24          pending 24:4       115:11 116:9
        48:2,9,20,22      117:4 118:12    OSHA 62:6,10        104:14          penetrations       116:10,15,18
        49:12,23          119:7,11,16       62:25 64:5        110:24 122:6      94:1           physical 10:1
        50:6,9,19,24      119:20,21       outcome             122:6           penicillium      physically
        51:5,18,25        120:2,13          130:17          particle 63:10      65:15 69:4       101:6 117:20
        52:16,22          121:10,21       outdoor 50:4        82:21 84:25       96:7,9,11      physics 8:15
        55:15 56:1,9      122:12            121:15            99:10,20        people 27:1      pick 84:17
        56:20 57:1        123:24 124:3    outlet 70:8         102:10            31:19 36:7       94:10 99:8
        57:21 58:1,8      124:23 126:9    outlets 91:18       103:14 116:3      54:5 67:15       105:2
        58:13 59:3,7      126:13,18,23    outside 72:8,15     123:22            104:21 126:7   picture 101:22
        59:21 60:8        127:3             89:18 90:6      particles 87:18   percent 19:4     pictures 60:13
        60:19,22        old 39:12 74:6      92:22 97:2        87:21,22,25       19:13,16         75:20,21
        61:2,12 62:8      103:25 104:3      108:24,25         99:22 102:4       20:23 21:1     piece 55:11,12
        62:14,22          104:18            109:2,3           102:4 103:16      21:11,14,23      68:14 76:19
        63:3,23           105:17          overall 22:7        107:7 110:7       21:24 22:7       100:21
        64:16,21        older 104:7,25      23:8 25:7         110:13,24         25:7 27:20     Piero 60:10,11
        65:3,13,21      once 25:9           63:1              113:3             28:6,21,23       61:8 76:6
        66:9,17           26:24 126:4     overload          particular          29:2,3 30:14     100:18
        67:21,24        one-minute          108:22            22:21 29:4        30:17 31:2,8   Piero's 123:3
        68:10 69:10       108:3           Overloaded          40:15 61:8        31:23 54:22    pink 97:20
        69:15,24        ones 30:21          103:18            67:24 68:6        84:23,23       pinpoint 121:4
        70:3,21,24        47:13           overloading         86:15 89:2      percentage       pit 50:4
        71:8,14,22      ongoing 20:12       108:17            91:13 92:19       20:21,24       pits 121:16
        72:21 74:21     online 17:20      oversight           98:21 121:3       23:8 25:3      place 46:6 62:6
        75:5,6,25       op 45:14            17:23 20:5        121:4 123:21      26:20 27:16      70:1 85:7
        76:24 77:12     open 31:20          21:13             126:18            28:2,4,14,16     109:14
        77:16,21,24       46:8 69:19      overview 76:16    particularly        28:25 30:24    placement



                                      Benchmark Reporting Agency
                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 44 of 50 PageID #:
                                   3739
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                                Page 141

        8:17            possibly 48:18      101:5           publications        90:5 93:5        112:13
      places 57:18        126:4           proceed 4:21        45:16             100:1 112:2    recessed 70:4
        60:24 103:9     post 106:12,15    process 12:14     published           113:13           70:7
      plaintiff 1:4     potentially         14:25 47:18       36:24 42:2,7      115:19 117:9   recharged
        2:7 4:18 31:1     88:13 91:3        48:13,14          44:20,22          119:11 123:1     103:13
        31:24 43:21       105:14 106:3      67:18 68:21       45:10 46:1        125:9          recognized
      plant 122:18        108:20            83:7 107:10       63:3 79:20      questions          64:10 65:5
      plastic 47:2        114:21 119:1      110:11            113:24 116:9      37:23 120:22   recommenda...
        48:1            PPE 62:20           111:11,12,16    pull 80:23          127:4,5          118:20 119:3
      plastics 113:19   practical 64:6      111:20            100:23          quick 43:10,13     119:4,24
      plate 91:21,22    practice 65:19      123:15          pulled 76:6,8       54:11 105:6      126:10
      play 125:22         66:11 68:9      produce 44:4        95:4            quotes 63:8      recommending
      PLC 2:3             76:23             49:17,18,25     pump 107:22                          64:5
      please 4:15 5:9   practices 14:7      50:2,4,6        pumps 71:6                R        record 4:6
        118:16          pre-loss            79:16           purchase 19:3     ran 108:16         37:20 43:10
      pleasure 34:4       121:18,23       produced            20:2,25         random 94:14       43:16,18
      plenum 92:25      predominant         115:11          purpose 23:17     randomly           75:11 85:16
        108:14            122:17          product 47:1        60:19 86:2        94:10            85:19 103:4
      plume 13:1        preparatory         80:16 95:24       94:14           range 14:1         117:4,5,6
      plus 87:18 88:1     8:16              110:11          purposes 86:4       40:7 123:21      118:8,11
        88:6            prepared 43:5     production          92:3 107:17     rate 53:8          127:8
      point 24:12       presence 79:10      43:24           put 17:4,18         130:14         red 95:25
        36:5 37:21      present 2:17      professional        35:22,25,25     raw 116:3        redistribution
        41:25 57:19       80:12             97:24,25          45:14 61:5      reached 57:17      99:7
        63:21 72:7      pressed 101:4     program 7:7,9       62:6 63:6,14    react 65:16,17   reenergize
        90:14,20        pressing 101:5      12:13 123:17      95:3 97:22      read 49:9 95:3     61:24
        91:20 97:21     pressure 97:1     progress 65:10      98:14 110:17      101:2 103:15   reference
        104:17 108:9      97:2 101:13     project 7:12        112:21            112:5 114:6      42:10 45:3
        109:6 112:6     presumptive         18:11 23:12       113:24 119:5      129:1            46:5,6 63:7
        119:10            54:1,4,5,11       32:14 56:22     putting 89:25     reading 95:8       63:11,11,12
      policies 26:24      54:23 102:9     projects 30:10    pyrolysis 46:25     113:21           79:14 80:4
        27:15             102:16            31:8              110:15            130:15           99:12 109:24
      policy 27:12      pretty 13:1       promptly 44:6       113:18          readings 75:3      115:4,7
      policyholder        21:17 76:22     properly          pyrolyzed 47:8    real 105:6       referenced
        30:16 31:1        80:23 95:8        110:10,15         110:12          really 22:25       42:4,11
        31:24             97:8            properties                            23:1 41:24       44:25 45:17
      pollen 105:25     previous 67:13      114:12                 Q            48:5 49:6        55:17 112:7
      pollutants          103:2           property 19:6     qualifications      50:20 54:9       112:19
        105:3           primarily 27:22     75:8 79:2         11:10             63:10 64:14    references
      pollution 105:3     48:7            proportion        qualified 11:8      73:16,25,25      65:4
      polycyclic        principle           78:17 88:21       12:13 124:2       76:15 99:7     refers 110:6
        111:22            117:16            115:25          qualify 15:23       104:24         refuse 113:19
      polymers 47:2     principles        protected           123:6             108:22         regard 19:12
      PONZI 2:10          83:21             125:5           qualifying 14:5     109:13,13,16     23:18 68:7
      pop 70:14         prior 27:9,10     protective 60:5     14:6,10,12      reason 12:24       71:23
        96:14             58:13 96:24       60:11 61:13     quality 26:7        22:12,15,16    regarding
      popped 89:24        122:2           protocol 60:15    quantified          22:21 44:19      17:19 42:7
      population        probability         62:6,10           107:7             54:10 56:4     regardless
        114:20            71:16           protocols         quantify 83:15      61:8 75:19       31:22 64:16
      populations       probably 21:11      123:12            116:11            96:14 98:10      116:5
        66:3              27:18,20        provide 38:24     quantifying         98:21 103:8    register 102:1
      portions            28:6 30:17        45:7 63:25        83:21             105:15 128:2   regulation
        100:17            31:2 33:3       provided 58:19    quarter 31:19     reasons 27:22      62:25
      pose 115:18         34:5 40:7,14    providing 64:9    quartz 106:4        27:23          regulations
      poses 115:20        66:24 101:16    Province 53:17    question 5:8      rebuild 18:8       61:12,16
      position 5:24       104:5 107:22    PTAC 71:1           5:14 28:1,15    rebuttal 101:3   related 11:25
        6:5,6 10:23       108:4           public 24:16,21     34:19 41:25     recall 11:22       19:7 23:8
        11:2 63:22      problem 44:7        24:23 29:17       52:2,3 53:1       16:18 33:10      25:3,8 27:3,7
        64:6,8 97:10      63:19 64:11       29:20 30:2        53:24 55:21       37:3 46:18       27:8,16 28:2
      possibility         68:24 107:13      129:11 130:7      55:23 63:23       51:2,4 100:4     28:4,7,14,16
        96:17             110:18,18,19      130:23            64:23 78:11       125:24           29:1,7 30:13
      possible 59:25      117:20,21,22    publication         79:2,23 80:3    receive 75:18      30:25 34:7
        73:22           problems 27:2       112:14,18         84:13 88:20     received           34:13 64:18



                                      Benchmark Reporting Agency
                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 45 of 50 PageID #:
                                   3740
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                                Page 142

        66:25 79:25     repose 35:23        59:24 60:1        75:7 76:4         90:19 91:11      82:20 84:3,4
        82:17 105:3       36:1,6          review 126:2        88:6,22 89:8      92:10,11         96:4 99:15
        130:16          represent 5:4     reviewed 65:5       103:25            94:6,23,25       99:16 102:2
      relation 78:14      24:23 25:25       72:20             123:25 124:9      95:2 98:7,16     102:9 107:12
      relationship      representati...   revocation          124:14            101:22,25        107:15
        96:12             109:2             14:25 15:6        126:11            104:10,13        109:18 110:6
      relative 78:17    representative      16:25 18:16     role 30:4           105:11           110:10
        78:19             100:14            18:21           roof 74:16          107:16           112:25
      relied 39:19      reprint 75:13     revoked 14:19     room 54:12          108:24,25        118:14,19
      relook 80:22        75:14 110:20      14:21 17:13       65:15,18,24       111:6 120:11   scary 80:24
      rely 39:10        reprinted         rid 68:10,13,15     69:12,13          121:3          school 7:6 8:15
      remaining           75:18,23          68:23             70:3,6,18,24    sampled 50:10      8:16,18
        94:12             109:23          right 5:10,21       73:23,23,23       58:21 83:10      25:22
      remediated        requested 54:2      10:6 11:13        83:24 85:24       83:11,13       schools 26:15
        41:1 72:12      required 14:8       12:10 17:12       87:16 89:4        104:16,20,21   science 5:22
      remediation         17:1              18:8 21:6         89:13 90:22       104:21           17:18 73:17
        62:16,23        requirement         22:8 23:12        91:10 92:14     samples 54:20      73:20 123:9
        68:8 106:12       16:2              24:9,17           92:18,21          55:18,23       scientific 6:24
        106:15          requiring 61:12     27:13 28:20       93:15,16,16       56:7,23 60:2     117:16,23
        126:10          research 63:13      29:5 39:13        93:17 94:6        60:8,20        scientist 117:7
      remember 8:4        63:16 73:5        41:2 42:14        107:21 109:7      61:25 66:20      117:24,25
        14:2 16:21      residential         43:12,14,20     rooms 69:16         67:22,22         118:2
        31:8 32:13        14:7 26:16        45:20 46:18       70:22 92:20       76:6,8,8,12    scope 27:22
        35:14 45:20     residual 110:12     48:15,18          94:10 99:3,6      77:22 78:2       64:9,13
        95:20 122:11    residue 40:16       52:10,13,15       99:9              79:15 81:20      126:5
      remodeler 36:9      41:11 42:3        53:8,13,20      rot 36:4            85:21 86:19    scoping 19:5
      remove 91:21        52:1 64:18        63:19 64:4      RPR 1:25 130:4      87:3 94:13       19:15,17,25
      render 11:11        96:20             68:4,20           130:23            98:3,18 99:2     20:2 21:2,3
      renders 11:10     respect 66:7        69:10 70:9      rubber 60:14        105:5 107:8    Scotch 100:19
      renovated         respirator 61:9     71:5 72:9       RUDOLPH 2:10        107:16 108:7   Scott 2:3,6
        18:17             65:25             75:16,25        ruled 36:13         108:10,11        4:18,18 9:16
      renovating        respirators         76:6 79:1       rules 5:7           109:7 120:12     9:20 25:6
        18:1              61:5              81:25 82:3      ruling 36:22,25     123:6 124:12     34:1,2,5 35:3
      Renovator 12:5    respond 37:13       82:18 83:19       37:2              125:13,16,20     35:5 37:12
      replaced 97:5,6     39:8              84:21 89:25     run 20:7,10       sampling 26:17     37:25 43:8
      report 3:8,9      responded           91:9 95:13        23:3,5 89:1       27:18 28:6       43:11,20,20
        25:10 31:9        39:2,4            95:18 97:11       92:7 103:6,7      28:16 30:6       53:5,16 85:5
        31:13 38:14     responds 39:1       97:11 98:3        103:11            40:23 45:21      85:7,11
        38:24 42:4      rest 21:17          98:18 99:10       107:23            48:7 54:5,10     117:8 118:4
        42:10,12,13     restaurants         100:7 101:11    running 6:7         54:24 56:10      121:10
        42:16 45:2        50:10 58:18       101:19 102:9      61:19 62:20       56:24 73:4       126:16 127:5
        46:7 55:17      restoration         102:16,21         93:21,23,23       77:1,6 80:20   Scott's 34:22
        56:5 63:12        97:25             103:19,23         103:8             96:24 102:22   screening 54:6
        75:7,14 76:1    restricted          106:20,23       runs 10:25          104:19 106:5     54:7,8,21
        76:4 80:4         26:24 110:10      107:25 110:6      17:14             106:11         SEAL 130:20
        87:13 101:3     result 14:9         112:23          rust 55:11          107:21,22      sealed 91:23
        102:25 103:3      15:2 38:23        118:22                              111:5 118:15     92:14,16
        109:18 110:2      46:3 72:1         119:23                 S            118:19           126:20
        112:14            124:1             122:10,11       safety 12:5,7,8     123:12,16,18   second 54:24
        118:23          resulting 110:7   risk 115:18,21      27:22,23          125:12           59:7 84:10
        122:20          results 95:2        123:25          sample 27:20      sand 106:3         95:20 105:5
      reported 130:4      103:13          Road 2:3            40:25 47:13     satisfactorily     108:11 120:7
      reporter 4:20       108:17          Rocky 1:3 3:8       54:14 60:12       31:14          secondary
        5:19 42:21        118:14,19         4:8 5:4 12:11     60:15 61:23     saw 57:18          54:21 56:24
      reporter's 4:12     119:3             12:17 23:18       64:12 66:12       67:24 94:17      68:14 86:4
      reporting 4:3     resuspend           23:25 24:2        76:13,13,15       94:17 107:8      86:11
        4:14 31:10        71:17             30:5,7 34:1       82:3,14         saying 39:14     Secondly 39:10
      reports 6:8       resuspended         42:25 43:1,5      84:15 85:24       51:17 75:11    section 13:6
        25:18 40:5        62:12             43:21,22,25       86:2,6,7,15       82:14 88:2       100:8 102:22
        44:16,22        retained 26:6       44:2,4,9,16       87:15 88:4        96:8,10          109:18
        45:1 63:1         118:25            57:23 59:15       88:11 89:1      says 12:2,22     see 31:9 40:22
        101:2 115:4     retard 59:19        60:4 71:11        89:14,18,20       77:6 79:1        41:14,16,17
        115:8 116:18    retardant           72:18 73:6        89:21,21          81:22,25         41:18 42:13



                                      Benchmark Reporting Agency
                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 46 of 50 PageID #:
                                   3741
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                                  Page 143

        47:12,14,16     settled 18:2       size 47:11,11       78:8,12,13,17   speed 125:6         115:5
        48:23 51:10       37:5 40:2           47:15 52:9       79:4,9,13,13    speeds 125:10     statements
        51:11 55:8        78:7 105:10         63:10 74:15      79:20 80:8      spend 22:3          112:23
        59:23 62:18       105:12              89:24 102:12     83:12,22          37:10           states 1:1 4:10
        68:10,12        seven 13:10           110:23,25        84:24 86:13     spent 20:20         10:19 13:10
        69:7 73:1         21:14 28:22         111:4,6          88:6,7,21         21:12 117:19    statute 35:23
        77:3,9 78:12      34:6 83:8           125:17           102:1 105:4     spherical 49:19     36:1,6
        79:7 80:9       sheet 128:1        skin 105:24         105:13 106:2    spike 28:18       stay 60:24
        81:23 82:20       129:3               115:20,20        109:19 110:6      66:24 72:15     staying 124:1
        84:1,18 85:1    Sheetrock             116:13           110:19 113:6    splits 80:18      steel 57:18
        85:22 86:23       41:21 92:19      skip 94:9           113:7,24,25     spore 116:5,13    steno 117:5
        87:2 89:5       shingles 19:9      Skywarn 12:22       114:4,9         spores 116:6      stenographic
        93:15,24        short 53:4         slide 76:15         115:25          spot 68:13          130:10
        94:21 96:19     shorthand 5:25        100:7,8,9,15     122:20          Spotter 12:22     step 49:14
        97:9,11,13      shortly 78:3       slightly 64:24      124:13,13,15      39:6              117:20,20,20
        99:12 100:20    show 39:12,13      small 47:11         124:16          sprained 9:6      Stephen 2:18
        102:22            52:17,19            82:15          soot-like 82:20   spraying 96:15      4:13
        103:15            116:15           smaller 108:18      102:3           spread 70:20      steps 49:15
        104:13 105:2    showed 67:17       smell 47:4 73:2   soot/char         square 35:17      sterilized 76:20
        105:17,24,24      87:18 124:12        106:17 107:5     79:14             100:16            90:1
        105:25,25       shows 82:2,9       smelling 72:13    soots 112:4         125:20          sticky 76:14
        106:3,3,8,13      82:10,11         Smith 2:18          113:1,16        squash 101:6      stipulate 79:12
        106:18 111:7      107:13              4:13             114:21 115:1    St 6:13 104:18    stirring 95:6,7
        111:13          shut 106:25        smoke 13:1        sooty 106:1       Stachybotrys      Stocco 26:13
        115:13,22       side 42:20,24         47:3 49:1      sorry 6:21 12:8     66:16 69:5      stop 70:2,2,13
        118:15            95:10,11,17         50:25 51:1       48:13 93:11     stacked 103:16    stopping 70:1
      seeing 51:2,4       95:19,21            51:21,21         114:9           staff 59:9 97:4   stops 88:1
        54:16 55:1      sides 58:19           53:21 72:13    sort 26:22          119:5           storm 19:12
        75:22 82:16     sidetracked           72:17 73:7       48:11 71:8      stage 48:14       stove 47:25
        88:1 96:10        19:23               84:5 96:20       87:2 108:8        63:15           strain 67:24
        99:20 102:20    siding 12:19          106:17         sounds 5:13,16    stages 47:7,7     strategies
        105:23          sign 68:1,5           111:13           6:3 85:13,14      48:12             106:12
        116:12 126:6    Signature          smoking 50:6        91:6            standard 76:23    Street 2:10 4:3
      seen 75:21          129:7               50:11          source 68:19        82:8,24         strenuous 16:2
        80:15,17,18     signing 130:15     sodium 41:18        68:22 114:23      83:20 90:9      strike 28:15
        120:1,3         similar 51:15         41:19,24       South 4:3           107:10            53:1 114:9
      sees 117:11         88:20 104:5      soffit 74:16      space 69:12         125:19          strip 74:15
      selecting 98:10     126:12           soil 122:14         70:6 71:14      standards 45:4      101:21
      selection 98:21   simply 95:10       sold 10:2           71:17 74:18     standpoint        structural
      self 78:24        single 41:14,19    solve 117:22        95:22 103:11      73:17,21          80:13,15
      semester          sir 89:9           somebody            104:6 108:18      107:12          structures 29:8
        117:19          sister 18:6           17:25 18:2,3     108:19          start 9:24        Stucco 35:16
      send 23:15          20:4,6              19:13 23:11    spaces 69:12        46:23 69:11     studied 51:2
        54:1,21         sit 15:23 45:9        49:10 60:23      69:13 95:10       98:23           studies 42:2,7
        56:17,24          51:20 59:20         65:25,25         98:19,22        started 23:1        42:11 44:20
        57:1 126:2,2      119:15              96:14            109:1,7,8         27:14 104:16      44:23 45:10
      senior 7:12         124:20           somebody's        speak 58:25       starting 89:4       49:8 63:3,6
      sense 47:24       site 18:12 62:4       18:1 66:5        59:7              114:13            63:14,16,25
        59:22 98:15       62:15,17         son 123:17        spec 55:10        starts 14:25        64:24 65:11
      sent 54:20          123:18           soon 14:22        species 66:13       81:16 106:12      66:2 72:6
        55:20 119:17      124:19              92:5             66:15           state 10:8,11       74:2 83:9
      separates 71:4    sites 58:22        soot 40:20,24     specific 6:16       10:16,22        studs 90:9
      separation          75:2                41:1,3 46:11     39:6 46:18        11:3,7 13:21    study 51:4
        93:3,7,8,10     sits 80:14            46:22,23,23      72:17 106:23      14:8,24 15:5      64:17 65:5
        93:12             124:18,20           46:24 47:17      112:6 120:6       15:20 17:14       74:21 100:11
      serve 71:6          125:4               48:8,13,15       120:7,9,9         17:22 52:4        104:14 115:2
      service 18:6      sitting 6:9 70:3      49:4,6,9,11      123:10,21         130:1,8           115:6
        97:24           situation 65:18       49:16,17,18    specifically      stated 123:20     stuff 29:24
      serving 20:14     six 7:19,19           49:20,21,25      17:4 19:25      statement 65:8      34:13 37:15
        21:15             13:10 33:3          50:2,4,7,14      25:2 50:24        112:25            67:20 87:4
      set 23:1 54:24      34:5,5 39:3         50:15 63:4,9     57:15 94:21       113:16 114:5      95:9 111:7
        107:22            72:11 86:20         64:1,18 66:7     117:19            114:8,11,16     subcontractors
      sets 64:17        six-month 7:20        67:1 71:23     spectrum 54:7       114:20,25         15:4



                                       Benchmark Reporting Agency
                                             612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 47 of 50 PageID #:
                                   3742
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                               Page 144

      substantial         89:20 99:2        57:10,16         8:19              62:18 68:20       97:3
        130:18            101:7,18          68:20,22       thick 90:10         79:11 80:21    Tom 4:8
      sucking 90:1        105:4 118:5       72:9           thing 13:2          86:22 90:10    Tom's 59:10
      sudden 63:16        120:8 125:16    ten 16:21          36:25 40:14       98:18 101:17   top 9:24 11:20
        72:13           taken 1:25 4:1      85:11            49:8 59:13        113:3             50:14 90:16
      Suffice 77:18       6:25 7:5,24     ten-year 35:23     82:23 124:18   three-inch           91:22 94:19
      suit 61:4,4         8:8 43:17         36:7           things 18:14        100:24            103:16 106:2
      Suite 2:4,11        54:20 85:17     tendency           31:4 46:4         101:21         tornado 19:14
        4:3               86:8,11           130:18           49:5,17 62:6   threshold         total 33:3 78:8
      suited 61:17        87:15 98:18     Tennessee 1:1      64:6 68:21        63:25 64:18    Totally 67:10
      suits 62:21         101:22,25         2:4 4:11         69:21 70:10       64:25 65:20    town 58:19
      summary 79:1        108:10,11         10:20 79:3       75:25 80:22       66:9              59:11
      supplement          118:9 119:4     tenth 82:8         83:13 91:19    thresholds        toxicology 9:9
        44:3              124:12          term 46:22,22      93:25 104:12      63:20          trace 81:22
      sure 8:7 18:3       125:13            46:24 84:8       104:22         throw 40:19          82:5,13 84:1
        24:12 31:7      takes 25:11         95:5 110:6       105:21,23         48:2              84:10,14,21
        37:25 38:1        56:11             120:20,23        108:20         throws 47:2,4        84:24
        43:11 44:7      talk 33:14        terms 16:22        110:25 115:3   tier 16:2         traces 59:23
        57:14 66:14       38:14 43:9        20:14,19         115:12,17      time 4:7 5:12        60:1 99:16
        67:19 73:3        46:9 58:24        29:20 39:14      117:17            7:10,13        track 23:10
        73:10 76:2        69:10 110:23      40:21 45:23    think 11:20         20:20,21,23       24:1 25:2
        84:12 85:12       115:17            65:10 69:11      14:1 17:22        20:24 21:1     trained 39:6
        89:3 115:24       118:12            74:25 90:18      19:7,11,17        21:10,11,12       40:13 54:13
        116:21 123:5    talked 52:24        107:6 110:17     23:2 28:1         21:15 22:3     trainer 9:2
        123:7             73:21 98:4        124:25,25        29:8 30:20        24:12 27:20    training 8:21
      surface 72:3,4      122:7             125:12           32:15,18          32:19 33:12       9:1,4,5,9
        72:5 78:6,6,7   talking 37:16     test 15:24         34:12,13,19       35:11 36:14       10:17 17:18
        97:8,10,12,12     65:10 71:11       42:13 79:9       45:24 52:5        39:19 40:21       17:20 30:1
        100:2 101:15      93:8 102:5        79:22 94:14      53:12,19          41:25 43:16       39:5,7 54:15
        104:11 105:9    talks 111:22        94:22            54:16,25          43:19 46:7        102:18
        105:10          tall 90:11        tested 12:11       56:23 57:7,8      53:24 54:22       117:23 118:1
      surfaces 80:14    tape 53:25          60:9 88:23       57:9 58:2         57:13,20          120:4 123:3
        97:9,13 99:2      56:12,15          92:13 94:21      61:10 63:10       58:4 60:25     transcribed
      surrounding         72:5 76:8,11      121:2            64:11,12          63:21 77:18       130:11
        126:25            76:13,17,18     testified 17:8     65:8 68:11        78:16 80:16    transcript
      suspended           77:1,3 78:4     testifies 4:25     72:22 77:13       84:19 85:16       129:1 130:10
        92:21             81:6,11         testify 36:12      81:7 82:17        85:19 90:20       130:10
      suspension          84:15 85:21       36:14 37:17      88:13 97:5        91:20 97:17    transfer 73:23
        14:25             85:24 86:2        117:14           99:11 100:6       97:21 104:17   transplant 66:1
      swear 4:20          98:3,7,18       testifying         104:1 105:15      108:9 109:6    Travelers 1:6
      sweep 115:6         99:2 100:17       38:12 39:22      110:19,20         113:20 118:8      4:9,17 5:4,5
      sweeps 114:25       100:19,19       testimony 17:9     115:3 120:1       118:11            24:13 64:7
      switch 87:10        101:4 104:10      39:11 58:19      124:18            119:10 122:3      64:12,16
      sworn 4:24          111:10 116:1      102:17           125:23            127:8             101:3 109:14
        130:6             116:6,6         testing 12:15    thinks 22:2      times 34:5,6      trend 29:2
      system 69:19      tax 22:15           18:14 26:7       117:24            35:10 58:3     trending 28:20
        71:9            teach 13:8          45:4 55:4      third 22:24         84:19 99:13    trial 31:4,23
      systems 62:19     teaching 54:18      57:4 67:21     third-party         99:17,17,18       34:11,11
                        team 21:5 59:6      81:14 115:23     56:3              99:23,23,23    trials 6:10
             T            60:8              120:4 121:18   Thirty 19:16        103:8 113:12      30:19
      table 81:16       tear 100:21         121:23 124:8   Thomas 1:19         120:22         tried 62:2 94:9
        82:19 84:3      technical 29:25     125:25           4:1,22 129:1      122:23            94:9,10,25
        103:2 107:23      36:17             126:23           130:4          titled 112:14        95:1
      take 5:11 6:1     telephonically    tests 74:4       thoroughly       today 6:10 9:7    triggered
        7:1,14 19:10      2:7             Texas 13:12        99:6              12:16 27:16       11:15
        43:10,12        tell 9:16 11:14     25:20,22,24    thought 42:19       28:4,14 43:5   triggering
        49:16 53:14       33:12 35:15       27:1             42:20,23          43:24 45:9        11:16
        53:25 56:14       37:9,12 40:5    Thank 4:19         55:19,19          51:20 59:20    trip 58:6
        56:21 65:14       47:24 54:19       9:20 127:5,6     62:1              90:21 116:9    true 9:21 76:3
        66:11 75:5        92:4 107:10     that'd 104:12    three 10:2          116:25            77:1 130:10
        80:23 82:7        116:12 123:3    theory 117:21      13:10 20:12       119:15         truth 130:6,6
        84:15,16,19       130:6           thereof 130:8      28:20 40:23    Today's 4:6       try 96:15
        85:7 89:19      temperature       thermodyna...      41:6 47:6,6    told 43:6 95:8    trying 53:19



                                      Benchmark Reporting Agency
                                            612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 48 of 50 PageID #:
                                   3743
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                                  Page 145

        76:16           underneath         vacation 53:14     walk 62:17,19      124:14           94:1,18
      tube 76:20          54:17 75:22      vacuum 97:4         79:17             126:11           104:6
        90:1              78:9 95:15       valley 125:7       Walked 39:12      Waters' 12:17    Whatever's
      turned 122:24       102:19           vanity 91:10       walking 62:3       30:5 34:1        109:3
      turning 68:18       123:14           vapor 72:7         wall 70:9,10,11    43:5 75:7       whatsoever
      turns 39:17       understand 5:5     variable 114:12     70:11,25         way 12:24         96:13
      twice 57:25         5:8 6:14 31:3    various 29:9        71:3,5 74:22      16:14 23:11     white 79:19
      two 7:16 10:1       37:24,24           50:12 51:12       76:18,19          28:5,20          82:11,12,13
        13:10 28:19       40:11 52:15        63:6 100:10       80:8 83:24        46:14 49:1,1     97:21 113:24
        38:4 39:3         52:15 67:13      vented 70:21        89:5,13,19,25     50:18,20         116:19,22
        40:25 41:7        73:19 83:16        93:20 109:4       90:2,5,7,8,18     51:16 70:12     wide 90:8
        44:25 56:14       115:24           venting 74:14       90:23,23          70:15 87:21      101:21
        66:13 70:10       117:15,22          74:16 79:7        91:1,2,6,10       96:10,18         103:10
        72:24 73:1      understanding      vents 74:16,17      91:12,15,16       103:19 117:9    wife 18:24 22:2
        80:21 86:18       29:16,17           93:21,22          91:16,17,17       126:24           117:24
        91:15 96:1        33:4 43:4        verify 57:2         91:17,22         ways 79:7        wild 120:7
        103:6 104:15      48:11 55:20      versus 4:9 5:4      92:1,13,14       we'll 9:14       wildfire 40:1,6
        108:16 113:2      70:5,24 82:6       38:2,5 49:21      94:7,17,18,21     19:10 44:5       40:16,19
      two-day 58:17       82:7 83:20         50:25 51:7        94:21,25          61:4 84:19       41:11,17
      two-minute          84:13 85:3         76:12 86:7        97:11 108:2      we're 17:23       42:3,8 44:21
        108:3             97:1,3           vertical 78:6,6     126:13,18,25      18:7,12,13,13    44:23 45:11
      type 8:5,10         118:22,24          105:9,12         walls 62:5 79:6    21:22,22         46:19 48:20
        41:23 50:8,8      119:2            vetted 17:7         103:6,11          23:22 25:9       48:23,24
        52:4 69:2       Understands          37:10,14          123:1             27:18 43:18      49:3,6 50:25
        73:18 114:13      123:15             39:15            want 18:3          48:7 51:10       51:21,25
        120:24          understatem...     viable 122:21       38:19 43:9        62:3,3 63:15     52:18,20
      types 26:16         77:14,15           122:21            56:7 69:10        64:3 70:3        53:22,23
        29:9 45:1       understood         vicinity 122:15     75:25 99:12       76:16 81:9       55:14 59:24
        83:10 96:1        61:20            videographer        103:4 108:21      81:10,10,11      61:13 64:25
      typically 40:19   unfortunately        2:18 4:5,13       110:21            87:10 89:17      71:17 79:17
        44:25 45:3        116:19             4:19 43:15        115:24 117:1      89:17,18,18      80:12 86:23
        45:16 46:5,8    unique 41:10         43:18 65:16       118:12 120:7      89:19 90:19      90:24 96:13
        46:15 47:6      unit 70:25 71:1      85:15,18          124:6 125:20      91:20 94:10      111:15
        47:10,22          91:14,15           118:7,10          126:7             99:20 105:10     126:14,19
        48:23 49:19       92:23 106:24       127:7            wanted 10:22       105:11,14       wildfires 29:1
        51:10 56:21     United 1:1 4:10    videotape 1:17      27:2 86:6         111:2,4,7        29:4,7 34:8
        59:23 68:5      units 65:16,17       4:1,7 130:4      warrant 68:8       113:6 115:23     45:24 46:1
        68:21 69:7        66:18,22         viewed 99:17       warranted          122:2 126:6      48:8 77:19
        72:11 73:19       91:16            vinyl 12:19         61:11            we've 23:19       77:21 79:16
        77:3 79:13      University 6:12      41:21,22         warrants 66:10     34:11,14,16      120:6,9
        79:18 91:22       7:6,16           virtual 10:3       washed 97:1,2      42:4 46:1        123:12
        100:20,21         104:23           virtually 37:14     97:7              50:10,12,13     wind 12:25
        106:12,20         123:10           virtue 130:8       wasn't 38:7        53:24 66:2       19:10,14
        107:20          update 30:19       visible 97:9,11     39:18 92:4        76:1 80:20       26:3 48:25
        115:22 121:1    updated 13:11      visit 19:16,17     waste 113:19       98:18 102:5      74:11,20
        124:4             113:22             19:25 58:25      water 26:12        115:13           125:3,6,10
      Tyvek 61:4        uptick 41:24         59:7 61:9         27:7,8,16,21     wear 60:5        window 26:13
        62:20           use 45:17          visited 58:21       28:2 35:16       wearing 62:20    windows 35:18
                          52:24 57:8         60:4 73:6,12      53:2,5 66:25     weather 34:13     41:22
             U            61:9,13 63:8     visits 19:5 20:2    68:19,23          34:23 38:25     wipe 97:4
      uh-huh 5:18         76:19 81:13        21:2,3 58:24      96:15             39:5,6,7         109:14
      uh-uh 5:18          107:17           visual 49:14       Waters 1:3 3:8     72:14           wipe-down
      ultimately          116:20           visually 68:11      4:8 5:4 12:11    week 7:20         97:8 109:17
        119:25            118:23           voice 53:3          23:18 24:2        18:12 21:24     wiped 73:11
      umbrella 22:13    usually 47:10      voir 38:3           30:7 42:25        27:19 28:20      97:14 108:21
        22:18,22          106:25             117:10            43:1,21,22        62:17 65:24      109:11
        44:2            utilize 56:4       Voss 38:22          44:1,2,5,9,16    weeks 38:4       wire 69:20
      umpire 12:2         83:9 112:20        39:1              57:24 59:15      went 8:16 10:3    80:18,23
        20:15 21:16     utilized 45:22                         60:4 71:11        14:20 17:9       81:11 90:16
      undergoing        utilizing 104:16          W            72:18 73:6        31:4,22,22       90:16
        62:16                              wait 5:14           76:4 88:6,22      33:13 34:10     wiring 92:1
      undergraduate             V          waiting 9:18        89:8 103:25       35:18,19        Wisconsin 7:6
        6:12 7:5        v 1:5              waived 130:15       123:25 124:9      58:5,6 64:12    witness 4:20



                                       Benchmark Reporting Agency
                                             612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 49 of 50 PageID #:
                                   3744
                 Videotape Deposition of Thomas J. Irmiter - 2/28/2020
      Rocky Waters Mountain Inn, LLC v. The Travelers Indemnity Company of America

                                                                                              Page 146

       4:23 42:19      yeah 6:1 7:23        77:23 78:2       86:21 98:7      59:12                  7
       42:23 43:1,4      7:25 9:8,18      years 7:8 8:2    12,000 35:17                      7 94:13 101:18
       43:14 53:9        12:9 13:14         10:2,2 13:22   12:02 127:8,9           3           109:23
       53:13 85:10       14:12 15:9         13:23 15:16    120 21:23        3 3:9 44:12,13   7,500 26:14
       85:13 130:5       16:24 18:12        23:2 28:10       56:22,23,25      44:15 82:19    731.664.1340
       130:20            18:12,18           28:24 29:15    127 129:2          85:20 87:9,9     2:5
      wood 47:1          19:22,24           30:20 32:4     12th 110:2         87:10 95:24
       83:10 85:25       20:18 21:7         32:11 33:3       113:20           102:22 124:6          8
       86:3 87:15        21:11 22:5,7       33:13 40:25    13 94:13,16,23   3:19-CV-6 1:5    8 94:13
       98:4,8,12,16      22:9 24:3          51:3 54:19     14 30:18 90:8      4:10           8:57 4:4,7
       110:13            25:24 26:5         63:17 64:3       94:13          30 19:4,13       80 40:7
       113:18            26:19 27:8         65:9 77:23     140 104:18         28:21 29:3,8   85 40:7 54:22
      wood-burning       27:10,14,25        80:21 83:8     1400 2:11          33:2 45:16
       47:25             28:9,13 29:3       104:12,15,18   145 25:19          92:5                  9
      word 40:13         29:9,18            105:17         14th 110:4       312.863.5000
       102:11            30:17 31:2         106:17           112:14                          9 3:7 94:13
                                                                              2:12
      words 23:10        31:20 32:21        107:11         15 21:1,11                        9:44 43:16,17
                                                                            333 79:3
       31:11,13          33:21,23         Yep 15:11          28:10 63:17                     9:49 43:17,19
                                                                            37738 79:3
       46:10 78:16       34:1,6,17,18       16:12 26:5       85:11                           94 31:8
                                                                            38305 2:4
       78:24 117:14      34:21,25           29:13 62:15    16 30:19 105:8                    95 30:17 31:2
                                                                            3rd 130:20
      wore 60:11         35:7 37:1,7,7      77:25 106:10     105:11                            31:23
      work 18:20         37:22 38:7         110:1,5        17 13:22 94:13          4
       19:4,15 20:8      38:18,18         yesterday        18 86:17,21      4 54:22 55:4
       20:10 21:23       39:21 40:4,9       23:12            105:8,10,16      56:4,18 57:4
       22:7,24 23:8      42:6,15 43:8     York 20:11       1800s 115:2        101:18 102:2
       23:20 25:3,9      46:17 48:10                       1940s 104:21       102:6 109:18
       27:7,7,8,16       50:20 51:17            Z          1970s 104:2,22     121:3
       28:2,4,14,16      52:11 53:18                       1988 14:1        40 8:2 20:23
       29:5 30:13        55:7,7,9,22             0                            29:8 33:2
       30:15 31:23       56:16 57:15      05 84:23                2           104:12
       34:16 50:13       58:9,12                           2 3:8 42:18        105:17
       61:21 64:9        59:11 60:18             1           44:9,10,14     400 99:13,18
       66:2 73:19        62:9 63:24                          75:5 76:1        99:23
                                          1 3:7 9:14,15
       80:22 101:12      65:12 67:7,9                        85:20 88:25    407 87:16
                                            54:6 55:3
      worked 17:12       67:20 71:1,6                        89:11,21,21    44 3:8,10
                                            56:17 81:14
       32:3,23 33:1      74:7,20                             98:4 118:14    45 8:2
                                            89:21 102:6
       33:19 34:14       76:25 77:5                        20 15:16 22:7    450 4:3,3
                                            129:1
       34:22 59:8        78:21 83:2                          25:7 28:6      48 106:25
                                          1,200 57:19
       104:15            84:24 85:6                          47:10,11       4th 77:7 96:25
                                          1,500 65:16
      working 11:6       87:8,11                             64:3 65:9
                                          10 28:10 29:2
       33:10 34:5        88:16 89:22                         125:13                5
                                            32:11 41:6,6
       66:5              90:4 91:5                         200 99:17,23
                                            47:10 51:2                      5 3:2 47:11
      works 104:23       93:6 95:21                        2000 14:2,20
                                            94:13 105:14                      84:23 89:22
      worth 19:18        100:19                              15:13,15,15
                                            110:25 111:6                      94:6 102:21
      wouldn't 56:11     101:18,25                         2001 15:15
                                          10:45 85:16,17                      105:14
       56:25 69:7        102:13                            2005 35:13
                                          10:53 85:17,19                    50 20:23 27:20
       83:12 105:17      103:18 104:5                      2006 10:12
                                          100 21:22 33:3                      87:18 88:6
       107:5             105:7,20                            15:22 36:16
                                            99:17,23                          104:12
      wrap 9:6           110:18 112:1                      2011 113:20
                                          100,000 65:17                     500 32:24
      write 12:12        113:15 114:3                      2016 29:7
                                            66:22                             116:6
       20:4              115:2,9                           2018 3:8,9
                                          102 83:24                         54 2:3
      writing 6:8,8      116:12,17                           77:7 96:25
                                            85:24 89:4                      56 19:9
       6:19,21           119:12,22,22                      2020 1:25 4:2
                                            89:13 90:22                     57 95:22
       102:25            120:14,21                           4:6 28:21
                                          104 91:10                         5th 77:7 96:25
      Wuhan 53:17        122:13                              58:12 130:5
                                            92:14
                         124:22,24                           130:20
                                          105 92:18                                6
            X            125:18                            2168 9:24
                                            93:16                           6 86:14 94:13
      X 3:1            year 15:12                          22 3:8,9
                                          11 35:24 94:13                      118:17
      Xactimate          17:17 28:19                       222 2:10
                                          11:39 118:8,9                     60601 2:11
        119:6,8,13       28:22 29:2                        25 37:13
                                          11:45 118:9,11                    60s 104:20
      xerogel 113:3      30:24 35:22                       28 1:25 4:6
                                          110 21:23                         63 89:22
                         35:24,25                          28th 4:2 130:5
                                          114 94:6 95:22                    68 25:19
            Y            58:4,11                           29th 58:3,10
                                          12 13:9 86:14


                                         Benchmark Reporting Agency
                                               612.338.3376
Case 3:19-cv-00006-DCLC-HBG Document 59-5 Filed 03/12/20 Page 50 of 50 PageID #:
                                   3745
